UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-7123 Advantage Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31 Date of reporting period: 4/30/2013 ADVANTAGE FUNDS, INC. - DREYFUS GLOBAL ABSOLUTE RETURN FUND - DREYFUS GLOBAL DYNAMIC BOND FUND - DREYFUS GLOBAL REAL RETURN FUND - DREYFUS TOTAL EMERGING MARKETS FUND - GLOBAL ALPHA FUND FORM N-CSR Item 1. Reports to Stockholders. Dreyfus Global Absolute Return Fund SEMIANNUAL REPORT April 30, 2013 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 Understanding Your Fund’s Expenses 6 Comparing Your Fund’s Expenses With Those of Other Funds 7 Statement of Investments 9 Statement of Financial Futures 10 Statement of Options Written 11 Statement of Assets and Liabilities 12 Statement of Operations 13 Statement of Changes in Net Assets 14 Financial Highlights 17 Notes to Financial Statements 36 Information About the Renewal of the Fund’s Management and Sub-Investment Advisory Agreements FOR MORE INFORMATION Back Cover Dreyfus Global Absolute Return Fund The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Global Absolute Return Fund, covering the six-month period from November 1, 2012, through April 30, 2013. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. International equity markets generally rallied over the past six months in response to improving economic conditions throughout the world. By the reporting period’s end, the U.S. unemployment rate had fallen to its lowest level in four years, Europe appeared to contain the financial crisis that threatened some of its more peripheral countries, Japan embarked on a new economic course that cheered many investors, and key emerging markets engineered “soft landings” for their economies as previously torrid growth rates moderated. Many analysts attributed these broad-based economic gains to the aggressively accommodative monetary policies adopted by central banks worldwide, including the Federal Reserve Board, the Bank of Japan and the European Central Bank. Our chief economist currently expects the global and U.S. economic recoveries to persist at a choppy and moderate pace over the next several months, but sees the potential for stronger growth to begin in the fall. Moreover, the United States generally is expected to remain in the lead in the global march toward better economic conditions, while Europe’s recovery from recession likely will be delayed as regional policymakers work to resolve a persistent financial crisis. As always, we encourage you to discuss our observations with your financial advisor, who can help you assess their implications for your investment portfolio. Thank you for your continued confidence and support. Sincerely, J. Charles Cardona President The Dreyfus Corporation May 15, 2013 2 DISCUSSION OF FUND PERFORMANCE For the period of November 1, 2012, through April 30, 2013, as provided by Vassilis Dagioglu, James Stavena,Torrey Zaches and Joseph Miletich, Portfolio Managers of Mellon Capital Management Corporation, Sub-Investment Adviser Fund and Market Performance Overview For the six-month period ended April 30, 2013, Dreyfus Global Absolute Return Fund’s Class A shares produced a total return of –1.00%, Class C shares returned –1.38% and Class I shares returned –0.83%. 1 In comparison, the fund’s benchmark, the Citigroup 30-Day Treasury Bill Index, produced a total return of 0.03% for the same period. 2 Global equities rallied over the reporting period, while government bonds lost some value, as macroeconomic concerns eased around the world. The fund produced lower returns than its blended benchmark, mainly due to shortfalls in our stock selection and currency management strategies. The Fund’s Investment Approach The fund seeks total return through investments in securities and instruments that provide exposure to global stock, bond and currency markets. For allocation among equity markets, the portfolio managers employ a bottom-up valuation approach using proprietary models to derive market level expected returns. For allocation among bond markets, the portfolio managers use proprietary models to identify temporary mispricings among the long-term government bond markets.The most relevant long-term bond yield within each country serves as the expected return for each bond market. Our quantitative investment approach is designed to identify and exploit relative misvaluations across and within major developed capital markets such as the United States, Japan and the larger Western European countries. Accommodative Policies Supported Economic Recovery A number of global macroeconomic worries eased during the reporting period in response to aggressively accommodative monetary policies from central banks throughout the world. Quantitative easing by the European Central Bank appeared to The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) forestall a more severe debt crisis, enabling yields of some sovereign bonds in the region to fall sharply. A newly elected government in Japan implemented economic policies designed to devalue the yen and boost export activity, helping to address longstanding economic stagnation and deflationary pressures. In the emerging markets, China seemed to avoid a hard landing for its slowing economy, and investors looked forward to more stimulative policies from new government leadership. The United States stood in the vanguard of the global recovery as unemployment continued to moderate and housing markets improved amid low interest rates and an open-ended quantitative easing program from the Federal Reserve Board. These developments generally supported prices of global stocks and higher yielding bonds. However, as investors turned their attention to riskier assets, higher quality sovereign bonds generally lost a degree of value. Stock Selections Undermined the Fund’s Relative Results In this environment, our stock selection strategy prevented the fund from participating more fully in the global equity markets’ rally. Overweighted exposure to stocks in Northern Europe proved especially counterproductive when investors favored companies in the United States and Japan. In addition, our currency management strategy was hurt by overweighted exposure to the Japanese yen early in the reporting period, as well as an underweighted position in the euro, where our expectations of declining currency values did not materialize despite Europe’s weak economic fundamentals. Our asset allocation strategy produced better relative results, as overweighted exposure to stocks and relatively light holdings of bonds helped magnify the impact of stock markets rallies during the reporting period. Our bond market selection strategy also proved beneficial to the fund’s relative performance.The fund achieved above-average results in all six of the bond markets in which it invests, with especially strong results in Australia, Canada, and Japan. Success in Canada was mainly the result of underweighted exposure to a lagging market, while tactical allocation shifts between overweighted and underweighted positions added value in Australia and Japan. The fund employed futures contracts and currency forward contracts at times during the reporting period to establish some of its positions. 4 Finding Value in Global Stock and Bond Markets Our quantitative models have continued to identify opportunities in all four of the alpha sources considered by our investment strategy.Although stock prices have rallied, equity valuations have remained attractive compared to historical norms. Therefore, toward the end of the reporting period we increased the fund’s overweighted exposure to global stock markets and further reduced an underweighted position in the developed world’s fixed-income markets. Our stock market selection model has continued to identify ample opportunities in Germany, the Netherlands, and the United States, but fewer stocks have met our criteria in Japan, Hong Kong, and Switzerland. Our bond market selection model has signaled that German, Australian, and U.S. government bonds are attractive, but Canadian and U.K. debt securities are less so. Finally, our currency model has favored the Canadian dollar, New Zealand dollar, and Swedish krona over the British pound and euro. May 15, 2013 Investing in foreign companies involves special risks, including changes in currency rates, political, economic and social instability, a lack of comprehensive company information, differing auditing and legal standards, and less market liquidity. Equity securities are subject generally to market, market sector, market liquidity, issuer and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. Bond securities are subject generally to interest rate, credit, liquidity, call, sector and market risks, to varying degrees, all of which are more fully described in the fund’s prospectus. Investments in foreign currencies are subject to the risk that those currencies will decline in value relative to the U.S. dollar, or, in the case of hedged positions, that the U.S. dollar will decline relative to the currency being hedged. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price, yield and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Return figures provided reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an agreement in effect until March 1, 2014. Had these expenses not been absorbed, the fund’s returns would have been lower. 2 SOURCE: LIPPER INC. – The Citigroup 30-Day Treasury Bill Index is a market value-weighted index of public obligations of the U.S.Treasury with maturities of 30 days. Investors cannot invest directly in any index. The Fund 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Global Absolute Return Fund from November 1, 2012 to April 30, 2013. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended April 30, 2013 Class A Class C Class I Expenses paid per $1,000 † $ $ $ Ending value (after expenses) $ $ $ COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended April 30, 2013 Class A Class C Class I Expenses paid per $1,000 † $ $ $ Ending value (after expenses) $ $ $ † Expenses are equal to the fund’s annualized expense ratio of 1.50% for Class A, 2.25% for Class C and 1.25% for Class I, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS April 30, 2013 (Unaudited) Face Amount Covered by Options Purchased—4.2% Contracts ($) Value ($) Call Options—4.1% U.S. Treasury 10 Year Note Futures, May 2013 @ $115 21,000 a Number of Contracts Value ($) Put Options—.1% Swiss Market Index Futures, June 2013 @ CHF 7,603 20 a 1,497 Swiss Market Index Futures, June 2013 @ CHF 7,705 20 a 2,017 Swiss Market Index Futures, June 2013 @ CHF 7,675 80 a 7,396 Total Options Purchased (cost $342,873) Principal Short-Term Investments—82.6% Amount ($) Value ($) U.S. Treasury Bills: 0.06%, 6/27/13 3,018,000 3,017,904 0.09%, 5/16/13 3,610,000 3,609,942 0.09%, 6/13/13 415,000 b 414,991 0.10%, 5/30/13 800,000 799,987 Total Short-Term Investments (cost $7,842,463) The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Other Investment—14.5% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $1,375,623) 1,375,623 c Total Investments (cost $9,560,959) % Liabilities, Less Cash and Receivables %) ) Net Assets % CHF—Swiss Franc a Non-income producing security. b Held by or on behalf of a counterparty for open financial futures positions. c Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Short-Term/ Options Purchased 4.2 Money Market Investments 97.1 † Based on net assets. See notes to financial statements. 8 STATEMENT OF FINANCIAL FUTURES April 30, 2013 (Unaudited) Unrealized Market Value Appreciation Covered by (Depreciation) Contracts Contracts ($) Expiration at 4/30/2013 ($) Financial Futures Long Amsterdam Exchange Index 6 549,690 May 2013 18,184 Australian 10 Year Bonds 12 1,556,071 June 2013 50,012 CAC 40 10 Euro 9 450,831 May 2013 26,324 DAX 3 783,223 June 2013 24,137 Euro-Bond Options 10 350,428 May 2013 78,423 FTSE 100 11 1,092,878 June 2013 6,167 Standard & Poor’s 500 E-mini 5 398,050 June 2013 1,870 Financial Futures Short ASX SPI 200 Index 1 (134,117 ) June 2013 (5,847 ) Canadian 10 Year Bonds 23 (3,126,729 ) June 2013 (13,598 ) Euro-Bond 3 (579,749 ) June 2013 (3,507 ) Japanese 10 Year Mini Bonds 8 (1,187,640 ) June 2013 (4,096 ) Long Gilt 19 (3,548,879 ) June 2013 (89,397 ) S&P/Toronto Stock Exchange 60 Index 1 (141,015 ) June 2013 5,487 U.S. Treasury 10 Year Notes 2 (266,719 ) June 2013 (850 ) Gross Unrealized Appreciation Gross Unrealized Depreciation ) See notes to financial statements. The Fund 9 STATEMENT OF OPTIONS WRITTEN April 30, 2013 (Unaudited) Number of Contracts Value ($) Call Options: Swiss Market Index Futures, June 2013 @ CHF 7,705 20 a (6,145 ) Swiss Market Index Futures, June 2013 @ CHF 7,603 20 a (7,786 ) Swiss Market Index Futures, June 2013 @ CHF 7,675 80 a (26,439 ) Total Options Written (premiums received $23,617) ( ) CHF—Swiss Franc a Non-income producing security. See notes to financial statements. 10 STATEMENT OF ASSETS AND LIABILITIES April 30, 2013 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments: Unaffiliated issuers 8,185,336 8,239,281 Affiliated issuers 1,375,623 1,375,623 Cash 14,798 Unrealized appreciation on forward foreign currency exchange contracts—Note 4 190,449 Receivable for shares of Common Stock subscribed 29,100 Dividends and interest receivable 107 Prepaid expenses 23,037 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(c) 10,833 Unrealized depreciation on forward foreign currency exchange contracts—Note 4 298,719 Outstanding options written, at value (premiums received $23,617)—See Statement of Options Written—Note 4 40,370 Payable for futures variation margin—Note 4 560 Accrued expenses 27,039 Net Assets ($) Composition of Net Assets ($): Paid-in capital 9,772,091 Accumulated investment (loss)—net (114,760 ) Accumulated net realized gain (loss) on investments (172,529 ) Accumulated net unrealized appreciation (depreciation) on investments, options transactions and foreign currency transactions (including $93,309 net unrealized appreciation on financial futures) 10,072 Net Assets ($) Net Asset Value Per Share Class A Class C Class I Net Assets ($) 3,558,340 695,384 5,241,150 Shares Outstanding 300,875 61,009 437,947 Net Asset Value Per Share ($) See notes to financial statements. The Fund 11 STATEMENT OF OPERATIONS Six Months Ended April 30, 2013 (Unaudited) Investment Income ($): Income: Interest 5,136 Cash dividends; Affiliated issuers 1,189 Total Income Expenses: Management fee—Note 3(a) 75,770 Professional fees 24,905 Registration fees 19,964 Shareholder servicing costs—Note 3(c) 12,830 Distribution fees—Note 3(b) 3,505 Prospectus and shareholders’ reports 2,070 Custodian fees—Note 3(c) 1,568 Directors’ fees and expenses—Note 3(d) 666 Loan commitment fees—Note 2 76 Miscellaneous 6,047 Total Expenses Less—reduction in expenses due to undertaking—Note 3(a) (50,245 ) Less—reduction in fees due to earnings credits—Note 3(c) (5 ) Net Expenses Investment (Loss)—Net ) Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments and foreign currency transactions 18,147 Net realized gain (loss) on options transactions (247,845 ) Net realized gain (loss) on financial futures 197,241 Net realized gain (loss) on forward foreign currency exchange contracts (390,617 ) Net Realized Gain (Loss) ) Net unrealized appreciation (depreciation) on investments and foreign currency transactions 13,946 Net unrealized appreciation (depreciation) on options transactions 33,176 Net unrealized appreciation (depreciation) on financial futures 158,464 Net unrealized appreciation (depreciation) on forward foreign currency exchange contracts 155,716 Net Unrealized Appreciation (Depreciation) Net Realized and Unrealized Gain (Loss) on Investments ) Net (Decrease) in Net Assets Resulting from Operations ) See notes to financial statements. 12 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended April 30, 2013 Year Ended (Unaudited) October 31, 2012 Operations ($): Investment (loss)—net (90,826 ) (291,516 ) Net realized gain (loss) on investments (423,074 ) 490,182 Net unrealized appreciation (depreciation) on investments 361,302 (535,137 ) Net Increase (Decrease) in Net Assets Resulting from Operations ) ) Capital Stock Transactions ($): Net proceeds from shares sold: Class A Shares 1,856,002 5,677,882 Class C Shares 24,761 221,798 Class I Shares 1,164,066 3,811,249 Cost of shares redeemed: Class A Shares (4,942,990 ) (5,300,567 ) Class C Shares (396,733 ) (318,729 ) Class I Shares (7,474,097 ) (8,540,518 ) Increase (Decrease) in Net Assets from Capital Stock Transactions ) ) Total Increase (Decrease) in Net Assets ) ) Net Assets ($): Beginning of Period 19,416,463 24,201,819 End of Period Accumulated investment (loss)—net (114,760 ) (23,934 ) Capital Share Transactions (Shares): Class A Shares sold 155,015 467,013 Shares redeemed (415,371 ) (443,095 ) Net Increase (Decrease) in Shares Outstanding ) Class C Shares sold 2,183 19,110 Shares redeemed (34,562 ) (27,296 ) Net Increase (Decrease) in Shares Outstanding ) ) Class I Shares sold 96,552 314,035 Shares redeemed (621,766 ) (704,583 ) Net Increase (Decrease) in Shares Outstanding ) ) See notes to financial statements. The Fund 13 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s financial statements. Six Months Ended April 30, 2013 Year Ended October 31, Class A Shares (Unaudited) 2012 2011 2010 2009 2008 a Per Share Data ($): Net asset value, beginning of period 11.95 12.09 12.73 11.91 10.75 12.50 Investment Operations: Investment income (loss)—net b (.08 ) (.18 ) (.17 ) (.17 ) (.15 ) .12 Net realized and unrealized gain (loss) on investments (.04 ) .04 .25 .99 1.48 (1.89 ) Total from Investment Operations (.12 ) (.14 ) .08 .82 1.33 (1.75 ) Distributions: Dividends from investment income—net — (.17 ) — Dividends from net realized gain on investments — — (.72 ) — — — Total Distributions — — (.72 ) — (.17 ) — Net asset value, end of period 11.83 11.95 12.09 12.73 11.91 10.75 Total Return (%) c (1.00 ) d (1.16 ) .66 6.89 12.52 (14.00 ) d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.27 e 2.08 2.06 2.15 2.65 3.04 e Ratio of net expenses to average net assets 1.50 e 1.50 1.50 1.50 1.50 1.48 e Ratio of net investment income (loss) to average net assets (1.41 ) e (1.45 ) (1.41 ) (1.37 ) (1.29 ) 1.14 e Portfolio Turnover Rate — Net Assets, end of period ($ x 1,000) 3,558 6,706 6,498 7,995 8,911 4,630 a From December 18, 2007 (commencement of operations) to October 31, 2008. b Based on average shares outstanding at each month end. c Exclusive of sales charge. d Not annualized. e Annualized. See notes to financial statements. 14 Six Months Ended April 30, 2013 Year Ended October 31, Class C Shares (Unaudited) 2012 2011 2010 2009 2008 a Per Share Data ($): Net asset value, beginning of period 11.56 11.79 12.51 11.79 10.68 12.50 Investment Operations: Investment income (loss)—net b (.12 ) (.26 ) (.26 ) (.26 ) (.22 ) .03 Net realized and unrealized gain (loss) on investments (.04 ) .03 .26 .98 1.45 (1.85 ) Total from Investment Operations (.16 ) (.23 ) — .72 1.23 (1.82 ) Distributions: Dividends from investment income—net — (.12 ) — Dividends from net realized gain on investments — — (.72 ) — — — Total Distributions — — (.72 ) — (.12 ) — Net asset value, end of period 11.40 11.56 11.79 12.51 11.79 10.68 Total Return (%) c (1.38 ) d (1.95 ) .00 e 6.11 11.64 (14.56 ) d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 3.04 f 2.91 2.82 2.96 3.32 4.00 f Ratio of net expenses to average net assets 2.25 f 2.25 2.25 2.25 2.25 2.23 f Ratio of net investment income (loss) to average net assets (2.16 ) f (2.20 ) (2.16 ) (2.13 ) (2.03 ) .35 f Portfolio Turnover Rate — Net Assets, end of period ($ x 1,000) 695 1,079 1,197 1,243 1,440 997 a From December 18, 2007 (commencement of operations) to October 31, 2008. b Based on average shares outstanding at each month end. c Exclusive of sales charge. d Not annualized. e Amount represents less than .01%. f Annualized. See notes to financial statements. The Fund 15 FINANCIAL HIGHLIGHTS (continued) Six Months Ended April 30, 2013 Year Ended October 31, Class I Shares (Unaudited) 2012 2011 2010 2009 2008 a Per Share Data ($): Net asset value, beginning of period 12.08 12.19 12.80 11.94 10.78 12.50 Investment Operations: Investment income (loss)—net b (.07 ) (.15 ) (.14 ) (.14 ) (.11 ) .09 Net realized and unrealized gain (loss) on investments (.04 ) .04 .25 1.00 1.48 (1.81 ) Total from Investment Operations (.11 ) (.11 ) .11 .86 1.37 (1.72 ) Distributions: Dividends from investment income—net — (.21 ) — Dividends from net realized gain on investments — — (.72 ) — — — Total Distributions — — (.72 ) — (.21 ) — Net asset value, end of period 11.97 12.08 12.19 12.80 11.94 10.78 Total Return (%) (.83 ) c (.90 ) .90 7.20 12.91 (13.76 ) c Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.95 d 1.77 1.76 1.89 2.57 3.12 d Ratio of net expenses to average net assets 1.25 d 1.25 1.25 1.25 1.25 1.23 d Ratio of net investment income (loss) to average net assets (1.16 ) d (1.20 ) (1.18 ) (1.12 ) (1.07 ) 1.03 d Portfolio Turnover Rate — Net Assets, end of period ($ x 1,000) 5,241 11,631 16,506 4,354 1,708 3,851 a From December 18, 2007 (commencement of operations) to October 31, 2008. b Based on average shares outstanding at each month end. c Not annualized. d Annualized. See notes to financial statements. 16 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus Global Absolute Return Fund (the “fund”) is a separate non-diversified series of Advantage Funds, Inc. (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company that offers twelve series, including the fund. The fund’s investment objective is to seek total return. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. Mellon Capital Management Corporation (“Mellon Capital”), a subsidiary of BNY Mellon, serves as the fund’s sub-investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares.The fund is authorized to issue 400 million shares of $.001 par value Common Stock. The fund currently offers three classes of shares: Class A (200 million shares authorized), Class C (100 million shares authorized) and Class I (100 million shares authorized). Class A shares generally are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (“CDSC”) imposed on Class C shares redeemed within one year of purchase. Class I shares are sold at net asset value per share only to institutional investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Fund 17 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications.The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. 18 Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Registered investment companies that are not traded on an exchange are valued at their net asset value and are categorized within Level 1 of the fair value hierarchy. Investments in securities, excluding short-term investments (other than U.S. Treasury Bills), financial futures, options and forward foreign currency exchange contracts (“forward contracts”) are valued each business day by an independent pricing service (the “Service”) approved by the Company’s Board of Directors (the “Board”). Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments are valued as determined by the The Fund 19 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions.These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers.These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized within Level 3 of the fair value hierarchy. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the 20 national securities market on each business day. These securities are generally categorized within Level 1 of the fair value hierarchy. Options traded over-the-counter are valued at the mean between the bid and asked price.These securities are generally categorized within Level 2 of the fair value hierarchy. Forward contracts are valued at the forward rate.These securities are generally categorized within Level 2 of the fair value hierarchy. The following is a summary of the inputs used as of April 30, 2013 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Mutual Funds 1,375,623 — — U.S. Treasury — 7,842,824 — Other Financial Instruments: Financial Futures † 210,604 — — Forward Foreign Currency Exchange Contracts † — 190,449 — Options Purchased 396,457 — — Liabilities ($) Other Financial Instruments: Financial Futures † (117,295 ) — — ) Forward Foreign Currency Exchange Contracts † — (298,719 ) — ) Options Written (40,370 ) — — ) † Amount shown represents unrealized appreciation (depreciation) at period end. At April 30, 2013, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. The Fund 21 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in the market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized on securities transactions between trade and settlement date, and the difference between the amounts of dividends, interest and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments resulting from changes in exchange rates. Foreign currency gains and losses on foreign currency transactions are also included with net realized and unrealized gain or loss on investments. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. (d) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Investments in affiliated investment companies during the period ended April 30, 2013 were as follows: Affiliated Investment Value Value Net Company 10/31/2012 ($) Purchases ($) Sales ($) 4/30/2013 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 3,372,230 6,496,335 8,492,942 1,375,623 14.5 22 (e) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (f) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended April 30, 2013, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each tax year in the three-year period ended October 31, 2012 remains subject to examination by the Internal Revenue Service and state taxing authorities. The tax character of current year distributions, if any, will be determined at the end of the current fiscal year. (g) New Accounting Pronouncement: In January 2013, FASB issued Accounting Standards Update No. 2013-01 (“ASU 2013-01”), “Clarifying the Scope of Disclosures about Offsetting Assets and Liabilities”, replaced Accounting Standards Update No. 2011-11 (“ASU 2011-11”), “Disclosures about Offsetting Assets and Liabilities”. ASU The Fund 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) 2013-01 is effective for fiscal years beginning on or after January 1, 2013, and interim periods within those annual periods. ASU 2011-11 was intended to enhance disclosure requirements on the offsetting of financial assets and liabilities. ASU 2013-01 limits the scope of the new balance sheet offsetting disclosures to derivatives, repurchase agreements, and securities lending transactions to the extent that they are (1) offset in the financial statements or (2) subject to an enforceable master netting arrangement or similar agreement. Management is currently evaluating the application of ASU 2013-01 and its impact on the fund’s financial statements. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $210 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended April 30, 2013, the fund did not borrow under the Facilities. NOTE 3—Management Fee, Sub-Investment Advisory Fee and Other Transactions With Affiliates: (a) Pursuant to a management agreement with Dreyfus, the management fee is computed at the annual rate of 1.10% of the value of the fund’s average daily net assets and is payable monthly. Dreyfus has contractually agreed, from November 1, 2012 through July 1, 2014, to waive receipt of its fees and/or assume the expenses of the fund, so that 24 the direct expenses of none of the classes (excluding Rule 12b-1 Distribution Plan fees, Shareholder Services Plan fees, taxes, interest expense, brokerage commissions, commitment fees on borrowings and extraordinary expenses) exceed 1.25% of the value of the fund’s average daily net assets.The reduction in expenses, pursuant to the undertaking, amounted to $50,245 during the period ended April 30, 2013. Pursuant to a Sub-Investment Advisory Agreement between Dreyfus and Mellon Capital, Dreyfus pays Mellon Capital an annual fee of .65% of the value of the fund’s average daily net assets, payable monthly. During the period ended April 30, 2013, the Distributor retained $1,953 from commissions earned on sales of the fund’s Class A shares and $320 from CDSCs on redemptions of the fund’s Class C shares. (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of its average daily net assets. During the period ended April 30, 2013, Class C shares were charged $3,505 pursuant to the Distribution Plan. (c) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts.The Distributor may make payments to Service Agents (securities dealers, financial institutions or other industry professionals) with respect to these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended April 30, 2013, Class A and Class C shares were charged $6,299 and $1,168, respectively, pursuant to the Shareholder Services Plan. The Fund 25 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing transfer agency services for the fund and cash management services related to fund subscriptions and redemptions. During the period ended April 30, 2013, the fund was charged $1,779 for transfer agency services and $31 for cash management services. Cash management fees were partially offset by earnings credits of $5.These fees are included in Shareholder servicing costs in the Statement of Operations. The fund compensatesThe Bank of NewYork Mellon under a custody agreement for providing custodial services for the fund. During the period ended April 30, 2013, the fund was charged $1,568 pursuant to the custody agreement. The fund compensates The Bank of New York Mellon under a cash management agreement for performing certain cash management services related to fund subscriptions and redemptions. During the period ended April 30, 2013, the fund was charged $20 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations. During the period ended April 30, 2013, the fund was charged $4,497 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $8,389, Distribution Plan fees $449, Shareholder Services Plan fees $869, custodian fees $994, Chief Compliance Officer fees $3,054 and 26 transfer agency fees $884, which are offset against an expense reimbursement currently in effect in the amount of $3,806. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: During the period ended April 30, 2013, there were no purchases and sales of investment securities, excluding short-term securities, financial futures, options transactions and forward contracts. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund during the period ended April 30, 2013 is discussed below. The following tables show the fund’s exposure to different types of market risk as it relates to the Statement of Assets and Liabilities and the Statement of Operations, respectively. Fair value of derivative instruments as of April 30, 2013 is shown below: Derivative Derivative Assets ($) Liabilities ($) Equity rate risk 93,079 Equity risk (46,217 ) Interest rate risk 513,982 Interest rate risk 1 (111,448 ) Foreign exchange risk 4 190,449 Foreign exchange risk 5 (298,719 ) Gross fair value of derivatives contracts ) Statement of Assets and Liabilities location: 1 Includes cumulative appreciation (depreciation) on financial futures as reported in the Statement of Financial Futures, but only the unpaid variation margin is reported in the Statement of Assets and Liabilities. 2 Options purchased are included in investments in securities—Unaffiliated issuers, at value. 3 Outstanding options written, at value. 4 Unrealized appreciation on forward foreign currency exchange contracts. 5 Unrealized depreciation on forward foreign currency exchange contracts. The Fund 27 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The effect of derivative instruments in the Statement of Operations during the period ended April 30, 2013 is shown below: Amount of realized gain (loss) on derivatives recognized in income ($) Financial Transactions Forward Underlying risk Futures 6 Options 7 Contracts 8 Total Equity (16,602 ) (267,227 ) — ) Interest rate 213,843 19,382 — Foreign exchange — — (390,617 ) ) Total ) ) ) Change in unrealized appreciation (depreciation) on derivatives recognized in income ($) Financial Transactions Forward Underlying risk Futures 9 Options 10 Contracts 11 Total Equity 189,261 (15,065 ) — Interest rate (30,797 ) 48,241 — Foreign exchange — — 155,716 Total Statement of Operations location : 6 Net realized gain (loss) on financial futures. 7 Net realized gain (loss) on options transactions. 8 Net realized gain (loss) on forward foreign currency exchange contracts. 9 Net unrealized appreciation (depreciation) on financial futures. 10 Net unrealized appreciation (depreciation) on options transactions. 11 Net unrealized appreciation (depreciation) on forward foreign currency exchange contracts. Financial Futures: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including equity price risk and interest rate risk, as a result of changes in value of underlying financial instruments.The fund invests in financial futures in order to manage its exposure to or protect against changes in the market. A financial futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a counterparty, which consist of cash or cash equivalents.The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change.Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or 28 loss which is reflected in the Statement of Operations.There is minimal counterparty credit risk to the fund with financial futures since they are exchange traded, and the exchange’s clearinghouse guarantees the financial futures against default. Financial futures open at April 30, 2013 are set forth in the Statement of Financial Futures. Options Transactions: The fund purchases and writes (sells) put and call options to hedge against changes in interest rates and the values of equities, or as a substitute for an investment. The fund is subject to market risk and interest rate risk in the course of pursuing its investment objectives through its investments in options contracts. A call option gives the purchaser of the option the right (but not the obligation) to buy, and obligates the writer to sell, the underlying security or securities at the exercise price at any time during the option period, or at a specified date. Conversely, a put option gives the purchaser of the option the right (but not the obligation) to sell, and obligates the writer to buy the underlying security or securities at the exercise price at any time during the option period, or at a specified date. As a writer of call options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument decreases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss if the price of the financial instrument increases between those dates. As a writer of put options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument increases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss if the price of the financial instrument decreases between those dates. The Fund 29 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) As a writer of an option, the fund has no control over whether the underlying securities may be sold (call) or purchased (put) and as a result bears the market risk of an unfavorable change in the price of the security underlying the written option.There is a risk of loss from a change in value of such options which may exceed the related premiums received. The Statement of Operations reflects the following: any unrealized gains or losses which occurred during the period as well as any realized gains or losses which occurred upon the expiration or closing of the option transaction. The following summarizes the fund’s call/put options written during the period ended April 30, 2013: Options Terminated Number of Premiums Net Realized Options Written: Contracts Received ($) Cost ($) Loss ($) Contracts outstanding October 31, 2012 270 48,603 Contracts written 470 77,835 Contracts terminated: Contracts closed 620 102,821 270,809 (167,988 ) Contracts Outstanding April 30, 2013 Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract decreases between those dates.With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract increases between those dates. Any 30 realized or unrealized gains or losses which occurred during the period are reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments.The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract.The following summarizes open forward contracts at April 30, 2013: Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: Australian Dollar, Expiring: 6/19/2013 a 747,873 760,877 772,366 11,489 6/19/2013 b 44,900 46,305 46,371 66 6/19/2013 c 112,250 115,783 115,926 143 6/19/2013 d 1,565,699 1,604,811 1,616,975 12,164 6/19/2013 e 287,887 295,230 297,315 2,085 British Pound, Expiring: 6/19/2013 a 50,740 77,381 78,793 1,412 6/19/2013 b 52,070 79,582 80,857 1,275 6/19/2013 c 12,320 18,862 19,131 269 6/19/2013 d 65,160 99,772 101,184 1,412 6/19/2013 e 140,860 215,349 218,736 3,387 6/19/2013 f 8,300 12,641 12,888 247 Canadian Dollar, Expiring: 6/19/2013 a 586,824 569,806 581,787 11,981 6/19/2013 b 106,590 105,268 105,676 408 6/19/2013 c 285,482 277,016 283,031 6,015 6/19/2013 d 148,820 146,004 147,543 1,539 6/19/2013 e 888,112 869,636 880,491 10,855 6/19/2013 f 311,600 305,179 308,925 3,746 6/19/2013 g 1,421,808 1,381,903 1,409,606 27,703 Euro, Expiring: 6/19/2013 a 207,150 267,001 272,899 5,898 6/19/2013 b 140,770 182,440 185,449 3,009 6/19/2013 c 90,700 118,170 119,488 1,318 6/19/2013 d 87,560 113,929 115,351 1,422 6/19/2013 e 363,620 470,276 479,031 8,755 6/19/2013 h 47,250 60,664 62,247 1,583 The Fund 31 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases (continued): Japanese Yen, Expiring: 6/19/2013 a 6,778,100 69,150 69,548 398 6/19/2013 b 39,286,366 408,155 403,104 (5,051 ) 6/19/2013 c 1,524,800 15,481 15,645 164 6/19/2013 e 4,913,850 50,006 50,419 413 6/19/2013 f 1,126,900 11,522 11,563 41 New Zealand Dollar, Expiring: 6/19/2013 a 286,480 241,833 244,696 2,863 6/19/2013 b 199,550 167,653 170,445 2,792 6/19/2013 c 37,590 31,094 32,107 1,013 6/19/2013 d 1,100,429 904,073 939,928 35,855 6/19/2013 e 700,865 589,744 598,641 8,897 6/19/2013 f 152,255 128,313 130,048 1,735 Norwegian Krone, Expiring: 6/19/2013 a 88,065 14,869 15,242 373 6/19/2013 b 293,550 49,644 50,808 1,164 6/19/2013 e 1,575,385 265,682 272,670 6,988 Swedish Krona, Expiring: 6/19/2013 a 5,062,232 787,941 780,199 (7,742 ) 6/19/2013 b 776,200 120,231 119,629 (602 ) 6/19/2013 c 5,998,044 933,637 924,427 (9,210 ) 6/19/2013 e 8,101,988 1,263,230 1,248,690 (14,540 ) 6/19/2013 f 134,800 20,763 20,775 12 Swiss Franc, Expiring: 6/19/2013 b 19,900 21,055 21,412 357 6/19/2013 c 41,790 44,292 44,966 674 6/19/2013 d 77,610 82,170 83,508 1,338 6/19/2013 e 10,945 11,615 11,776 161 6/19/2013 f 48,755 51,683 52,460 777 Sales: Proceeds ($) Australian Dollar, Expiring: 6/19/2013 a 356,590 366,974 368,268 (1,294 ) 6/19/2013 b 487,800 505,505 503,775 1,730 6/19/2013 c 52,920 54,857 54,653 204 6/19/2013 d 254,780 264,787 263,124 1,663 6/19/2013 e 2,411,432 2,484,611 2,490,405 (5,794 ) 6/19/2013 f 169,940 175,419 175,505 (86 ) 32 Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Proceeds ($) Value ($) (Depreciation) ($) Sales (continued): British Pound, Expiring: 6/19/2013 a 1,687,998 2,517,793 2,621,224 (103,431 ) 6/19/2013 b 211,300 324,420 328,120 (3,700 ) 6/19/2013 c 28,770 43,730 44,675 (945 ) 6/19/2013 d 53,430 81,098 82,969 (1,871 ) 6/19/2013 e 888,336 1,324,829 1,379,461 (54,632 ) 6/19/2013 f 33,565 51,000 52,121 (1,121 ) Canadian Dollar, Expiring: 6/19/2013 a 337,000 328,117 334,107 (5,990 ) 6/19/2013 b 101,100 98,283 100,233 (1,950 ) 6/19/2013 e 168,500 163,931 167,053 (3,122 ) 6/19/2013 f 67,400 65,509 66,821 (1,312 ) Euro, Expiring: 6/19/2013 a 39,470 51,727 51,998 (271 ) 6/19/2013 b 949,373 1,232,413 1,250,699 (18,286 ) 6/19/2013 d 453,464 589,825 597,391 (7,566 ) 6/19/2013 e 555,430 717,698 731,722 (14,024 ) 6/19/2013 f 878,951 1,146,375 1,157,926 (11,551 ) Japanese Yen, Expiring 6/19/2013 e 40,625,000 417,470 416,839 631 New Zealand Dollar, Expiring: 6/19/2013 a 57,750 47,064 49,326 (2,262 ) 6/19/2013 b 38,500 31,371 32,884 (1,513 ) 6/19/2013 c 96,250 78,653 82,211 (3,558 ) 6/19/2013 d 77,000 62,718 65,769 (3,051 ) 6/19/2013 e 57,750 47,064 49,327 (2,263 ) Norwegian Krone, Expiring: 6/19/2013 a 1,395,200 239,892 241,483 (1,591 ) 6/19/2013 b 1,510,740 261,116 261,482 (366 ) 6/19/2013 c 986,330 169,768 170,716 (948 ) 6/19/2013 d 1,519,590 260,209 263,013 (2,804 ) 6/19/2013 e 2,585,255 447,872 447,460 412 6/19/2013 f 702,905 120,134 121,660 (1,526 ) 6/19/2013 h 353,400 60,523 61,167 (644 ) The Fund 33 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Proceeds ($) Value ($) (Depreciation) ($) Sales (continued): Swedish Krona, Expiring: 6/19/2013 a 436,350 67,495 67,251 244 6/19/2013 b 290,900 45,029 44,834 195 6/19/2013 c 727,250 112,608 112,084 524 6/19/2013 d 581,800 90,034 89,667 367 6/19/2013 e 436,350 67,533 67,250 283 Swiss Franc, Expiring: 6/19/2013 b 118,878 125,071 127,912 (2,841 ) 6/19/2013 f 75,191 79,644 80,905 (1,261 ) Gross Unrealized Appreciation Gross Unrealized Depreciation ) Counterparties: a BNP Paribas b Citigroup c Goldman Sachs d Standard Chartered Bank e UBS f Morgan Stanley g Royal Bank of Canada h Skandinaviska Enskilda Banken The following summarizes the average market value of derivatives outstanding during the period ended April 30, 2013: Average Market Value ($) Interest rate financial futures 13,966,390 Interest rate options contracts 436,857 Equity financial futures 8,660,401 Equity options contracts 72,683 Forward contracts 21,300,003 At April 30, 2013, accumulated net unrealized appreciation on investments was $53,945, consisting of $66,652 gross unrealized appreciation and $12,707 gross unrealized depreciation. 34 At April 30, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). NOTE 5—Subsequent Event: On June 18, 2013, the Board authorized the fund to offer Class Y shares, as a new class of shares, to certain investors, including certain institutional investors. Effective on or about July 1, 2013, ClassY shares will be offered at net asset value and will not be subject to certain fees, including Distribution Plan and Shareholder Services Plan fees. NOTE 6—Other: The sales charge may be reduced or waived for certain purchases of Class A shares. Effective April 1, 2013, pursuant to new/modified front-end sales charge waivers, Class A shares of the fund may be purchased at net asset value without payment of a sales charge by (a) investors who participate in a self-directed investment brokerage account program offered by financial intermediaries that have entered into an agreement with the fund’s Distributor (financial intermediaries offering self-directed investment brokerage accounts may or may not charge their customers a transaction fee) and (b) investors who purchase Class A shares directly through the fund’s Distributor, and either (i) have, or whose spouse or minor children have, beneficially owned shares and continuously maintained an open account with the Distributor in a Dreyfus-managed fund since on or before February 28, 2006, or (ii) such purchase is for a self-directed investment account that may or may not be subject to a transaction fee. The Fund 35 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AND SUB-INVESTMENT ADVISORY AGREEMENTS (Unaudited) At a meeting of the fund’s Board of Directors held on March 4-5, 2013, the Board considered the renewal of the fund’s Management Agreement, pursuant to which Dreyfus provides the fund with investment advisory and administrative services (the “Agreement”), and the Sub-Investment Advisory Agreement (together, the “Agreements”), pursuant to which Mellon Capital Management Corporation (the “Sub-Adviser”) provides day-to-day management of the fund’s investments. The Board members, none of whom are “interested persons” (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from representatives of Dreyfus and the Sub-Adviser. In considering the renewal of the Agreements, the Board considered all factors that it believed to be relevant, including those discussed below.The Board did not identify any one factor as dispositive, and each Board member may have attributed different weights to the factors considered. Analysis of Nature, Extent, and Quality of Services Provided to the Fund. The Board considered information provided to them at the meeting and in previous presentations from Dreyfus representatives regarding the nature, extent, and quality of the services provided to funds in the Dreyfus fund complex. Dreyfus provided the number of open accounts in the fund, the fund’s asset size and the allocation of fund assets among distribution channels. Dreyfus also had previously provided information regarding the diverse intermediary relationships and distribution channels of funds in the Dreyfus fund complex (such as retail direct or intermediary, in which intermediaries typically are paid by the fund and/or Dreyfus) and Dreyfus’ corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each intermediary or distribution channel, as applicable to the fund. The Board also considered research support available to, and portfolio management capabilities of, the fund’s portfolio management personnel and that Dreyfus also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements.The Board also considered Dreyfus’ 36 extensive administrative, accounting, and compliance infrastructures, as well as Dreyfus’ supervisory activities over the Sub-Adviser.The Board also considered portfolio management’s brokerage policies and practices (including policies and practices regarding soft dollars) and the standards applied in seeking best execution. Comparative Analysis of the Fund’s Performance and Management Fee and Expense Ratio. The Board reviewed reports prepared by Lipper, Inc. (“Lipper”), an independent provider of investment company data, which included information comparing (1) the fund’s performance with the performance of a group of comparable funds (the “Performance Group”) and with a broader group of funds (the “Performance Universe”), all for various periods ended December 31, 2012, and (2) the fund’s actual and contractual management fees and total expenses with those of a group of comparable funds (the “Expense Group”) and with a broader group of funds (the “Expense Universe”), the information for which was derived in part from fund financial statements available to Lipper as of the date of its analysis. Dreyfus previously had furnished the Board with a description of the methodology Lipper used to select the Performance Group and Performance Universe and the Expense Group and Expense Universe. Dreyfus representatives stated that the usefulness of performance comparisons may be affected by a number of factors, including different investment limitations that may be applicable to the fund and comparison funds.They also noted that performance generally should be considered over longer periods of time, although it is possible that long-term performance can be adversely affected by even one period of significant underperformance so that a single investment decision or theme has the ability to affect disproportionately long-term performance. The Board discussed the results of the comparisons and noted that the fund’s total return performance was variously above and below the Performance Group and Performance Universe medians, including recent periods in the fourth quartile. Dreyfus also provided a comparison of the fund’s calendar year total returns to the returns The Fund 37 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AND SUB-INVESTMENT ADVISORY AGREEMENTS (Unaudited) (continued) of the fund’s benchmark index and noted that the fund’s performance was above the index’s performance in three of the five years. The Board also reviewed the range of actual and contractual management fees and total expenses of the Expense Group and Expense Universe funds and discussed the results of the comparisons.The Board noted that the fund’s contractual management fee was at the Expense Group median, and the fund’s actual management fee and total expense ratio were below the Expense Group and Expense Universe medians. Dreyfus representatives noted that Dreyfus has contractually agreed to waive receipt of its fees and/or assume the expenses of the fund, until March 1, 2014, so that the direct expenses of none of the classes (excluding Rule 12b-1 fees, shareholder services fees, taxes, interest, brokerage commissions, commitment fees on borrowings and extraordinary expenses) exceed 1.25% of the value of the fund’s average daily net assets. Dreyfus representatives reviewed with the Board the management or investment advisory fees (1) paid by funds advised or administered by Dreyfus that are in the same Lipper category as the fund and (2) paid to Dreyfus or the Sub-Adviser or its affiliates for advising any separate accounts and/or other types of client portfolios that are considered to have similar investment strategies and policies as the fund (the “Similar Clients”), and explained the nature of the Similar Clients.They discussed differences in fees paid and the relationship of the fees paid in light of any differences in the services provided and other relevant factors.The Board considered the relevance of the fee information provided for the Similar Clients to evaluate the appropriateness and reasonableness of the fund’s management fee. The Board considered the fee to the Sub-Adviser in relation to the fee paid to Dreyfus by the fund and the respective services provided by the Sub-Adviser and Dreyfus.The Board also noted the Sub-Adviser’s fee is paid by Dreyfus (out of its fee from the fund) and not the fund. 38 Analysis of Profitability and Economies of Scale. Dreyfus representatives reviewed the expenses allocated and profit received by Dreyfus and the resulting profitability percentage for managing the fund and the aggregate profitability percentage to Dreyfus of managing the funds in the Dreyfus fund complex, and the method used to determine the expenses and profit.The Board concluded that the profitability results were not unreasonable, given the services rendered and service levels provided by Dreyfus.The Board also noted the expense limitation arrangement and its effect on Dreyfus’ profitability. The Board also had been provided with information prepared by an independent consulting firm regarding Dreyfus’ approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus fund complex. The consulting firm also had analyzed where any economies of scale might emerge in connection with the management of a fund. The Board’s counsel stated that the Board should consider the profitability analysis (1) as part of the evaluation of whether the fees under the Agreements bear a reasonable relationship to the mix of services provided by Dreyfus and the Sub-Adviser, including the nature, extent and quality of such services, and (2) in light of the relevant circumstances for the fund and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund shareholders. Since Dreyfus, and not the fund, pays the Sub-Adviser pursuant to the Sub-Investment Advisory Agreement, the Board did not consider the Sub-Adviser’s profitability to be relevant to its deliberations. Dreyfus representatives noted that a discussion of economies of scale is predicated on a fund having achieved a substantial size with increasing assets and that, if a fund’s assets had been stable or decreasing, the possibility that Dreyfus may have realized any economies of scale would be less. Dreyfus representatives also noted that, as a result of shared and allocated costs among funds in the Dreyfus fund complex, the extent of economies of scale The Fund 39 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AND SUB-INVESTMENT ADVISORY AGREEMENTS (Unaudited) (continued) could depend substantially on the level of assets in the complex as a whole, so that increases and decreases in complex-wide assets can affect potential economies of scale in a manner that is disproportionate to, or even in the opposite direction from, changes in the fund’s asset level. The Board also considered potential benefits to Dreyfus and the Sub-Adviser from acting as investment adviser and sub-investment adviser, respectively, and noted that there were no soft dollar arrangements in effect for trading the fund’s investments. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to the renewal of the Agreements. Based on the discussions and considerations as described above, the Board concluded and determined as follows. The Board concluded that the nature, extent and quality of the services provided by Dreyfus and the Sub-Adviser are adequate and appropriate. The Board was concerned about relative performance in recent years and agreed to closely monitor performance. The Board concluded that the fees paid to Dreyfus and the Sub- Adviser were reasonable in light of the considerations described above. The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the management of the fund had been adequately considered by Dreyfus in connection with the fee rate charged to the fund pursuant to the Agreement and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. 40 In evaluating the Agreements, the Board considered these conclusions and determinations and also relied on its previous knowledge, gained through meetings and other interactions with Dreyfus and its affiliates and the Sub-Adviser, of the fund and the services provided to the fund by Dreyfus and the Sub-Adviser.The Board also relied on information received on a routine and regular basis throughout the year relating to the operations of the fund and the investment management and other services provided under the Agreements, including information on the investment performance of the fund in comparison to similar mutual funds and benchmark performance indices; general market outlook as applicable to the fund; and compliance reports. In addition, it should be noted that the Board’s consideration of the contractual fee arrangements for this fund had the benefit of a number of years of reviews of prior or similar agreements during which lengthy discussions took place between the Board and Dreyfus representatives. Certain aspects of the arrangements may receive greater scrutiny in some years than in others, and the Board’s conclusions may be based, in part, on their consideration of the same or similar arrangements in prior years.The Board determined that renewal of the Agreements was in the best interests of the fund and its shareholders. The Fund 41 For More Information Telephone Call your financial representative or 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SEC’s website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-DREYFUS. Dreyfus Global Dynamic Bond Fund SEMIANNUAL REPORT April 30, 2013 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 Understanding Your Fund’s Expenses 6 Comparing Your Fund’s Expenses With Those of Other Funds 7 Statement of Investments 15 Statement of Financial Futures 16 Statement of Assets and Liabilities 17 Statement of Operations 18 Statement of Changes in Net Assets 20 Financial Highlights 23 Notes to Financial Statements 38 Information About the Renewal of the Fund’s Management and Sub-Investment Advisory Agreements FOR MORE INFORMATION Back Cover Dreyfus Global Dynamic Bond Fund The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Global Dynamic Bond Fund, covering the six-month period from November 1, 2012, through April 30, 2013. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. U.S. fixed-income markets generally produced good results over the past six months, as longer term and higher yielding securities benefited from robust investor demand, while shorter term bonds and U.S. government securities posted less impressive, but still positive, results amid improving economic conditions. Indeed, by the reporting period’s end, the U.S. unemployment rate had fallen to its lowest level in four years, housing markets showed signs of sustainable recovery, and macroeconomic concerns seemed to ease in Europe, Japan and the emerging markets. Many analysts attributed these broad-based economic gains to the aggressively accommodative monetary policies adopted by central banks worldwide, including the Federal Reserve Board, the Bank of Japan and the European Central Bank. Our chief economist currently expects the global and U.S. economic recoveries to persist at a choppy and moderate pace over the next several months, but sees the potential for stronger growth to begin in the fall. Moreover, the United States generally is expected to remain in the lead in the global march toward better economic conditions, while Europe’s recovery from recession likely will be delayed as regional policymakers continue their efforts to resolve structural issues.As always, we encourage you to discuss our observations with your financial advisor, who can help you assess their implications for your investment portfolio. Thank you for your continued confidence and support. Sincerely, J. Charles Cardona President The Dreyfus Corporation May 15, 2013 2 DISCUSSION OF FUND PERFORMANCE For the period of November 1, 2012, through April 30, 2013, as provided by Paul Brain, Howard Cunningham and Jonathan Day, Portfolio Managers of Newton Capital Management Limited, Sub-Investment Adviser Fund and Market Performance Overview For the six-month period ended April 30, 2013, Dreyfus Global Dynamic Bond Fund’s Class A shares produced a total return of 3.83%, Class C shares returned 3.43% and Class I shares returned 3.93%. 1 In comparison, the fund’s performance baseline benchmark, the U.S. $1-Month London Interbank Offered Rate (LIBOR), and its broad-based securities market index, the Citibank 30-Day Treasury Bill Index, produced total returns of 0.10% and 0.03%, respectively, for the same period. The global bond market produced a positive absolute return as macroeconomic concerns eased throughout the world. The fund produced higher returns than its benchmarks, mainly due to strong contributions from investment-grade corporate bonds, high yield securities, and emerging-markets sovereign debt. The Fund’s Investment Approach The fund seeks total return consisting of income and capital appreciation.To pursue its goal, the fund normally invests at least 80% of its net assets, plus any borrowings for investment purposes, in bonds and other instruments that provide investment exposure to global bond markets, including developed and emerging capital markets.We employ a dynamic, unconstrained approach in allocating the fund’s assets among government bonds, emerging market sovereign debt, investment grade and high yield corporate instruments and currencies. We combine a top-down approach, emphasizing global economic trends and current investment themes, with bottom-up security selection based on fundamental research to allocate the fund’s investments. In choosing investments, we consider key trends in global economic variables, investment themes, relative valuations of debt securities and cash, long-term trends in currency movements, and company fundamentals. Accommodative Policies Supported Bond Prices A number of global macroeconomic worries eased during the reporting period in response to aggressively accommodative monetary policies.A commitment of support by the European Central Bank appeared to forestall a more severe debt crisis, enabling yields of sovereign bonds to fall sharply in Spain, Italy, and Portugal.A newly elected The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) government in Japan implemented economic policies designed to devalue the yen and boost export activity, helping to address longstanding deflationary pressures and economic stagnation. In the emerging markets, China seemed to avoid a hard landing for its slowing economy, and investors looked forward to more stimulative policies from new government leadership. The United States stood in the vanguard of the global recovery as domestic unemployment continued to moderate and housing markets improved. These developments generally supported international bond prices. Corporate-backed bonds and emerging-markets debt produced more robust results, on average, than higher quality sovereign bonds in this environment. Security Selections Boosted Fund Results All of the global bond market sectors in which the fund invests contributed positively to its relative performance over the reporting period. Investment-grade and high yield corporate bonds fared especially well as investors continued to reach for higher income in a low interest rate environment.The fund’s holdings in these areas were well diversified across markets and industry groups. The fund’s positions in the emerging markets also bolstered results compared to the benchmarks. Sovereign debt securities from Mexico and Poland produced especially strong results as longer term interest rates fell in those markets. During the reporting period, we cut back on the fund’s holdings of sovereign bonds in Asian markets in favor of their U.S. dollar denominated counterparts in Latin America.We increased the fund’s exposure to bonds from Brazil, Colombia, and Venezuela due to their greater sensitivity to a recovering U.S. economy. We reduced the fund’s average duration early in the reporting period as macroeconomic concerns eased, but we increased it modestly later in the reporting period when uncertainty intensified regarding political developments in Italy, a banking crisis in Cyprus, and across-the-board government spending cuts in the United States. We employed futures contracts to help set the fund’s duration posture. Although the reporting period saw significant changes in currency exchange rates, these swings had a relatively muted impact on the fund’s performance, as the portfolio is almost fully hedged back to the U.S. dollar. Finding Value in Global Bond Markets We have been encouraged by recently positive economic news, and we expect accommodative monetary policies to boost global growth further over the remainder 4 of 2013. Nonetheless, interest rates appear poised to stay near current low levels as long as inflationary pressures are muted. In our analysis, these conditions, together with robust demand for higher yielding securities in a low interest rate environment, are likely support prices of higher yielding bonds over the foreseeable future.Therefore, we have continued to emphasize investment-grade corporate debt and high yield securities.We also have retained the fund’s focus on sovereign debt securities from the emerging markets, but fuller valuations may prompt us to reduce these positions in favor of more attractively valued markets. May 15, 2013 Bond funds are subject generally to interest rate, credit, liquidity and market risks, to varying degrees, all of which are more fully described in the fund’s prospectus. Generally, all other factors being equal, bond prices are inversely related to interest-rate changes, and rate increases can cause price declines. High yield bonds are subject to increased credit risk and are considered speculative in terms of the issuer’s perceived ability to continue making interest payments on a timely basis and to repay principal upon maturity. Foreign bonds are subject to special risks including exposure to currency fluctuations, changing political and economic conditions and potentially less liquidity. Investments in foreign currencies are subject to the risk that those currencies will decline in value relative to the U.S. dollar, or, in the case of hedged positions, that the U.S. dollar will decline relative to the currency being hedged. Currency rates in foreign countries may fluctuate significantly over short periods of time.A decline in the value of foreign currencies relative to the U.S. dollar will reduce the value of securities held by the fund and denominated in those currencies.The use of leverage may magnify the fund’s gains or losses. For derivatives with a leveraging component, adverse changes in the value or level of the underlying asset can result in a loss that is much greater than the original investment in the derivative. 1 Total return includes reinvestment of dividends and any capital gains paid and does not take into consideration the maximum initial sales charge in the case of Class A shares or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Class I shares are not subject to any initial or deferred sales charge. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Return figures for Class A, Class C and Class I shares reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an agreement in effect through March 1, 2014, at which time it may be extended, terminated or modified. Had these expenses not been absorbed, the returns for Class A, C and I shares would have been lower. 2 SOURCE: LIPPER INC. – Reflects reinvestment of dividends and, where applicable, capital gain distributions.The Citigroup 30-Day Treasury Bill Index is a market value-weighted index of public obligations of the U.S.Treasury with maturities of 30 days. Investors cannot invest directly in any index. 3 SOURCE: BLOOMBERG – London Interbank Offered Rate (LIBOR).The rate of interest at which banks borrow funds, in marketable size, from other banks in the London interbank market. LIBOR is the most widely used benchmark or reference rate for short term interest rates, and is an international rate.The London Interbank Offered Rate is fixed each morning at 11 a.m. London time by the British Bankers’ Association (BBA).The rate is an average derived from 16 quotations provided by banks determined by the British Bankers’ Association; the four highest and lowest are then eliminated and an average of the remaining eight is calculated to arrive at the fix. Eurodollar LIBOR is calculated on an ACT/360 day count basis and settlement is for two days hence. The Fund 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Global Dynamic Bond Fund from November 1, 2012 to April 30, 2013. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended April 30, 2013 Class A Class C Class I Expenses paid per $1,000 † $ $ $ Ending value (after expenses) $ $ $ COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended April 30, 2013 Class A Class C Class I Expenses paid per $1,000 † $ $ $ Ending value (after expenses) $ $ $ † Expenses are equal to the fund’s annualized expense ratio of 1.10% for Class A, 1.85% for Class C and .85% for Class I, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS April 30, 2013 (Unaudited) Coupon Maturity Principal Bonds and Notes—86.1% Rate (%) Date Amount ($) a Value ($) Banks—7.6% Australia & New Zealand Banking Group, Sub. Notes GBP 4.75 12/7/18 50,000 b 78,802 Bank Nederlandse Gemeenten, Sr. Unscd. Notes 0.44 5/3/13 100,000 b 100,000 Co-Operative Bank, Sub. Notes GBP 5.75 12/2/24 50,000 b 66,367 Eksportfinans, Sr. Unscd. Notes EUR 4.75 6/11/13 25,000 33,154 Eksportfinans, Sr. Unscd. Notes 5.50 5/25/16 55,000 57,405 LBG Capital No.1, Bank Gtd. Bonds, Ser. 19 GBP 11.04 3/19/20 50,000 92,199 Lloyds TSB Bank, Gov’t Gtd. Notes GBP 1.50 5/2/17 100,000 160,574 Royal Bank of Scotland, Sr. Unscd. Notes AUD 5.00 3/10/14 100,000 b 104,681 Suncorp-Metway, Gov’t Gtd. Notes GBP 4.00 1/16/14 85,000 135,398 UBS, Sub. Notes GBP 5.25 6/21/21 50,000 b 83,961 Casinos—1.7% Cirsa Funding Luxembourg, Gtd. Notes EUR 8.75 5/15/18 50,000 69,140 Lottomatica Group, Jr. Sub. Bonds EUR 8.25 3/31/66 50,000 b 72,169 Peermont Global Proprietary, Scd. Notes EUR 7.75 4/30/14 50,000 64,860 Consumer Discretionary—2.9% DIRECTV Holdings, Gtd. Notes 4.60 2/15/21 35,000 39,066 Edcon Proprietary, Scd. Notes EUR 3.45 6/15/14 50,000 b 66,177 Enterprise Inns, First Mortgage Bonds GBP 6.50 12/6/18 50,000 78,211 Sears Holdings, Scd. Notes 6.63 10/15/18 35,000 34,913 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Consumer Discretionary (continued) Unitymedia Hessen, Sr. Scd. Notes EUR 8.13 12/1/17 38,612 54,702 Ziggo Bond, Gtd. Notes EUR 8.00 5/15/18 50,000 71,938 Consumer Staples—2.6% Altria Group, Gtd. Notes 9.95 11/10/38 56,000 93,619 BAT International Finance, Gtd. Notes 8.13 11/15/13 95,000 98,714 British Sugar, Scd. Debs. GBP 10.75 7/2/13 31,000 48,883 CEDC Finance Corp. International, Sr. Scd. Notes EUR 8.88 12/1/16 50,000 c 51,361 China Green Holdings, Gtd. Bonds CNY 3.00 4/12/49 200,000 20,183 Diversified Financial Services—13.0% Arsenal Securities, Sr. Scd. Bonds, Ser. A1 GBP 5.14 9/1/29 40,637 66,947 ASB Finance, Bank Gtd. Notes GBP 1.33 10/23/15 100,000 b 156,686 Boats Investments Netherlands, Sr. Scd. Notes EUR 11.00 3/31/17 95,862 63,123 BUPA Finance, Gtd. Notes GBP 7.50 7/4/16 50,000 91,110 Citigroup, Sub. Notes EUR 4.25 2/25/30 80,000 b 104,786 Direct Line Insurance Group, Gtd. Notes GBP 9.25 4/27/42 100,000 b 198,512 Experian Finance, Gtd. Notes GBP 5.63 12/12/13 50,000 79,791 F&C Commercial Property Finance, Sr. Scd. Notes GBP 5.23 6/30/17 50,000 b 82,299 8 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Diversified Financial Services (continued) Hutchinson Ports Finance, Gtd. Bonds GBP 6.75 12/7/15 30,000 52,824 Juturna European Loan Conduit No. 16, Mortgage Backed Notes GBP 5.06 8/10/33 47,955 87,676 Permanent TSB, Gov’t Gtd. Notes EUR 4.00 3/10/15 100,000 134,303 Prudential, Jr. Sub. Notes 11.75 12/29/49 65,000 b 74,467 QBE Insurance Group, Sr. Unscd. Bonds GBP 10.00 3/14/14 50,000 83,254 SLM Student Loan Trust 2003-10, Asset-Backed Notes GBP 5.15 12/15/39 100,000 146,015 Tesco Property Finance 3, Mortgage Backed Bonds GBP 5.74 4/13/40 49,614 90,902 Toys R Us Property Co. I, Gtd. Notes 10.75 7/15/17 50,000 53,688 Energy—3.6% Chesapeake Energy, Gtd. Notes 6.78 3/15/19 40,000 43,850 CONSOL Energy, Gtd. Notes 8.00 4/1/17 53,000 57,505 Drill Rigs Holdings, Sr. Scd. Notes 6.50 10/1/17 58,000 59,015 EXCO Resources, Gtd. Notes 7.50 9/15/18 50,000 49,750 Petrobras International Finance, Gtd. Notes 7.88 3/15/19 90,000 112,363 Santos Finance, Gtd. Notes EUR 8.25 9/22/70 50,000 b 76,136 Statoil, Gtd. Notes 1.80 11/23/16 35,000 36,346 Foreign/Governmental—32.6% Barbadian Government, Unscd. Bonds GBP 13.50 7/1/15 39,000 68,020 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Foreign/Governmental (continued) Brazilian Government, Sr. Unscd. Bonds 7.13 1/20/37 23,000 33,868 Canada Housing Trust No 1, Gov’t Gtd. Bonds CAD 1.75 6/15/18 120,000 d 120,394 Canadian Government, Bonds CAD 2.00 6/1/16 315,000 321,597 Czech Republic Government, Bonds, Ser. 56 CZK 5.00 4/11/19 1,910,000 119,529 European Bank for Reconstruction & Development, Sr. Unscd. Notes NOK 4.00 5/11/17 180,000 33,496 European Investment Bank, Sr. Unscd. Bonds GBP 0.58 1/5/16 40,000 b 62,053 European Investment Bank, Sr. Unscd. Bonds IDR 6.00 4/22/14 160,000,000 16,611 European Investment Bank, Sr. Unscd. Notes BRL 6.00 1/25/16 60,000 29,816 European Investment Bank, Sr. Unscd. Notes NZD 6.50 9/10/14 125,000 112,198 European Investment Bank, Sr. Unscd. Bonds TRY 8.00 11/23/15 46,000 27,727 European Investment Bank, Sr. Unscd. Bonds TRY 0.00 3/30/16 59,000 e 28,566 Finnish Government, Sr. Unscd. Notes GBP 0.56 2/25/16 100,000 b 155,635 Finnish Government, Unscd. Bonds EUR 2.63 7/4/42 45,000 63,987 FMS Wertmanagement, Gov’t Gtd. Notes EUR 3.00 9/8/21 200,000 299,412 German Government, Bonds EUR 1.50 2/15/23 85,000 115,113 International Bank for Reconstruction & Development, Sr. Unscd. Notes 0.20 1/14/15 140,000 b 140,059 Irish Government, Bonds EUR 3.90 3/20/23 96,000 131,313 Irish Government, Bonds EUR 5.90 10/18/19 80,000 123,275 10 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Foreign/Governmental (continued) Mexican Government, Bonds, Ser. M MXN 6.50 6/9/22 3,290,000 312,821 Netherlands Government, Sr. Unscd. Bonds 1.00 2/24/17 150,000 152,095 Netherlands Government, Bonds EUR 1.75 7/15/23 180,000 d 241,272 New Zealand Government, Sr. Unscd. Bonds NZD 2.00 9/20/25 130,000 g 123,676 Norwegian Government, Bonds, Ser. 475 NOK 2.00 5/24/23 690,000 119,570 Norwegian Government, Bonds, Ser. 470 NOK 6.50 5/15/13 1,600,000 277,914 Polish Government, Bonds, Ser. 0922 PLN 5.75 9/23/22 476,000 181,830 Swedish Government, Bonds, Ser. 1053 SEK 3.50 3/30/39 320,000 61,158 Swedish Government, Bonds, Ser. 1051 SEK 3.75 8/12/17 1,000,000 171,965 Turkish Government, Bonds TRY 9.00 1/27/16 94,000 57,205 United Kingdom Gilt, Bonds, Ser. 3MO GBP 1.25 11/22/17 75,000 f 174,575 Venezuelan Government, Sr. Unscd. Bonds 9.25 9/15/27 60,000 59,250 Health Care—1.5% Apria Healthcare Group, Sr. Scd. Notes 11.25 11/1/14 56,000 57,635 Catalent Pharma Solutions, Gtd. Notes EUR 9.75 4/15/17 50,000 68,383 Fresenius Medical Care US Finance II, Gtd. Notes 5.63 7/31/19 50,000 56,125 Industrial—2.7% Heathrow Funding, Sr. Scd. Bonds GBP 3.00 6/8/17 100,000 161,350 Heidelberger Druckmaschinen, Gtd. Notes EUR 9.25 4/15/18 50,000 65,354 The Fund 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Industrial (continued) ISS, Scd. Notes EUR 8.88 5/15/16 50,000 67,494 L-3 Communications, Gtd. Notes 4.75 7/15/20 30,000 33,479 Materials—5.7% Ardagh Glass Finance, Gtd. Notes EUR 7.13 6/15/17 50,000 67,988 Beverage Packaging Holdings Luxembourg II, Scd. Notes EUR 9.50 6/15/17 50,000 67,988 Cemex Finance, Sr. Scd. Notes EUR 9.63 12/14/17 50,000 71,856 Conti-Gummi Finance, Sr. Scd. Notes EUR 7.50 9/15/17 50,000 69,674 HeidelbergCement Finance Luxembourg, Gtd. Bonds EUR 7.50 4/3/20 50,000 80,828 INEOS Group Holdings, Scd. Notes EUR 7.88 2/15/16 50,000 67,082 Inmet Mining, Gtd. Notes 8.75 6/1/20 40,000 43,400 Kerling, Sr. Scd. Notes EUR 10.63 2/1/17 50,000 68,564 OI European Group, Gtd. Notes EUR 6.75 9/15/20 50,000 76,808 Smurfit Kappa Acquisitions, Sr. Scd. Notes EUR 7.25 11/15/17 50,000 70,045 Telecommunication Services—4.4% Cable & Wireless International Finance, Gtd. Bonds GBP 8.63 3/25/19 40,000 71,609 Clearwire Communications, Sr. Scd. Notes 12.00 12/1/15 65,000 69,672 InterXion Holding, Sr. Scd. Notes EUR 9.50 2/12/17 50,000 72,236 ITC Deltacom, Sr. Scd. Notes 10.50 4/1/16 50,000 53,094 Satelites Mexicanos, Sr. Scd. Notes 9.50 5/15/17 50,000 54,625 12 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Telecommunication Services (continued) Sprint Nextel, Sr. Unscd. Debs. 9.25 4/15/22 47,000 58,985 UPC Holding, Scd. Notes EUR 8.38 8/15/20 50,000 73,736 Wind Acquisition Finance, Scd. Notes EUR 11.75 7/15/17 50,000 70,621 U.S. Government Securities—6.0% U.S. Treasury Bonds; 4.25%, 5/15/39 92,000 117,573 U.S. Treasury Notes: 1.50%, 8/31/18 338,000 351,494 2.13%, 8/15/21 243,000 257,200 Utilities—1.8% InterGen, Sr. Scd. Notes GBP 9.50 6/30/17 35,000 55,591 RWE Finance, Gtd. Notes GBP 6.38 6/3/13 50,000 78,033 SSE, Sub. Notes GBP 5.45 9/29/49 50,000 b 82,359 Total Bonds and Notes (cost $10,019,909) Common Stocks—8.5% Shares Value ($) Exchange-Traded Funds iShares JPMorgan Emerging Markets Bond Fund 4,645 h 563,903 SPDR Barclays Emerging Markets Local Bond 2,272 233,925 SPDR Citi Asia Local Government Bond 2,139 229,279 Total Common Stocks (cost $1,023,257) The Fund 13 STATEMENT OF INVESTMENTS (Unaudited) (continued) Other Investment—4.0% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $480,633) 480,633 i Total Investments (cost $11,523,799) % Cash and Receivables (Net) % Net Assets % a Principal amount stated in U.S. Dollars unless otherwise noted. AUD—Australian Dollar BRL—Brazilian Real CAD—Canadian Dollar CNY—ChineseYuan Renminbi CZK—Czech Koruna EUR—Euro GBP—British Pound IDR—Indonesian Rupiah MXN—Mexican New Peso NOK—Norwegian Krone NZD—New Zealand Dollar PLN—Polish Zloty SEK—Swedish Krona TRY—Turkish Lira b Variable rate security—interest rate subject to periodic change. c Non-income producing security; interest payments in default. d Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.At April 30, 2013, these securities were valued at $361,666 or 3.0% of net assets. e Security issued with a zero coupon. Income is recognized through the accretion of discount. f Principal amount for accrual purposes is periodically adjusted based on changes in the New Zealand Consumer Price Index. g Principal amount for accrual purposes is periodically adjusted based on changes in the British Consumer Price Index. h Non-income producing security. i Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Corporate Bonds 47.5 U.S. Government 6.0 Foreign/Governmental 32.6 Money Market Investment 4.0 Exchange-Traded Funds 8.5 † Based on net assets. See notes to financial statements. 14 STATEMENT OF FINANCIAL FUTURES April 30, 2013 (Unaudited) Market Value Unrealized Covered by (Depreciation) Contracts Contracts ($) Expiration at 4/30/2013 ($) Financial Futures Short U.S. Treasury Long Bonds 3 (445,125 ) June 2013 ) See notes to financial statements. The Fund 15 STATEMENT OF ASSETS AND LIABILITIES April 30, 2013 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments: Unaffiliated issuers 11,043,166 11,401,813 Affiliated issuers 480,633 480,633 Cash 10,134 Cash denominated in foreign currencies 9,706 9,736 Dividends and interest receivable 167,042 Unrealized appreciation on forward foreign currency exchange contracts—Note 4 117,940 Receivable for investment securities sold 36,531 Receivable for futures variation margin—Note 4 656 Prepaid expenses 29,861 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(c) 3,778 Payable for investment securities purchased 144,317 Unrealized depreciation on forward foreign currency exchange contracts—Note 4 19,853 Accrued expenses 30,006 Net Assets ($) Composition of Net Assets ($): Paid-in capital 11,578,851 Accumulated undistributed investment income—net 132,876 Accumulated net realized gain (loss) on investments (98,776 ) Accumulated net unrealized appreciation (depreciation) on investments and foreign currency transactions [including ($12,806) net unrealized (depreciation) on financial futures] 443,441 Net Assets ($) Net Asset Value Per Share Class A Class C Class I Net Assets ($) 1,605,200 658,222 9,792,970 Shares Outstanding 122,998 50,657 749,767 Net Asset Value Per Share ($) See notes to financial statements. 16 STATEMENT OF OPERATIONS Six Months Ended April 30, 2013 (Unaudited) Investment Income ($): Income: Interest (net of $962 foreign taxes withheld at source) 221,815 Dividends: Unaffiliated issuers 14,744 Affiliated issuers 344 Total Income Expenses: Management fee—Note 3(a) 34,241 Professional fees 24,106 Registration fees 20,404 Prospectus and shareholders’ reports 8,028 Custodian fees—Note 3(c) 4,344 Shareholder servicing costs—Note 3(c) 3,267 Distribution fees—Note 3(b) 2,304 Directors’ fees and expenses—Note 3(d) 779 Loan commitment fees—Note 2 53 Miscellaneous 16,493 Total Expenses Less—reduction in expenses due to undertaking—Note 3(a) (60,736 ) Less—reduction in fees due to earnings credits—Note 3(c) (2 ) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments and foreign currency transactions 152,206 Net realized gain (loss) on financial futures (8,736 ) Net realized gain (loss) on forward foreign currency exchange contracts (273,337 ) Net Realized Gain (Loss) ) Net unrealized appreciation (depreciation) on investments and foreign currency transactions 95,831 Net unrealized appreciation (depreciation) on financial futures (12,806 ) Net unrealized appreciation (depreciation) on forward foreign currency exchange contracts 306,501 Net Unrealized Appreciation (Depreciation) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 17 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended April 30, 2013 Year Ended (Unaudited) October 31, 2012 Operations ($): Investment income—net 183,622 336,434 Net realized gain (loss) on investments (129,867 ) 540,378 Net unrealized appreciation (depreciation) on investments 389,526 (33,234 ) Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net: Class A Shares (24,171 ) (32,256 ) Class C Shares (10,196 ) (21,508 ) Class I Shares (197,214 ) (402,670 ) Net realized gain on investments: Class A Shares (20,732 ) (592 ) Class C Shares (10,174 ) (575 ) Class I Shares (153,425 ) (7,931 ) Total Dividends ) ) Capital Stock Transactions ($): Net proceeds from shares sold: Class A Shares 576,173 575,286 Class C Shares 81,171 55,400 Class I Shares 187,793 1,620,780 Dividends reinvested: Class A Shares 26,216 8,548 Class C Shares 3,362 1,223 Class I Shares 159,051 148,746 Cost of shares redeemed: Class A Shares (134,905 ) (26,977 ) Class C Shares (13,907 ) (29,374 ) Class I Shares (50,338 ) (1,000,153 ) Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 11,194,407 9,462,882 End of Period Undistributed investment income—net 132,876 180,835 18 Six Months Ended April 30, 2013 Year Ended (Unaudited) October 31, 2012 Capital Share Transactions: Class A Shares sold 44,590 45,729 Shares issued for dividends reinvested 2,049 679 Shares redeemed (10,484 ) (2,148 ) Net Increase (Decrease) in Shares Outstanding Class C Shares sold 6,277 4,278 Shares issued for dividends reinvested 264 99 Shares redeemed (1,088 ) (2,352 ) Net Increase (Decrease) in Shares Outstanding Class I Shares sold 14,526 128,680 Shares issued for dividends reinvested 12,427 11,942 Shares redeemed (3,903 ) (80,205 ) Net Increase (Decrease) in Shares Outstanding See notes to financial statements. The Fund 19 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s financial statements. Six Months Ended April 30, 2013 Year Ended October 31, Class A Shares (Unaudited) 2012 2011 a Per Share Data ($): Net asset value, beginning of period 13.03 12.58 12.50 Investment Operations: Investment income—net b .19 .41 .15 Net realized and unrealized gain (loss) on investments .30 .64 (.04 ) Total from Investment Operations .49 1.05 .11 Distributions: Dividends from investment income—net (.26 ) (.59 ) (.03 ) Dividends from net realized gain on investments (.21 ) (.01 ) — Total Distributions (.47 ) (.60 ) (.03 ) Net asset value, end of period 13.05 13.03 12.58 Total Return (%) c 3.83 d 8.74 .89 d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.23 e 2.67 4.26 e Ratio of net expenses to average net assets 1.10 e 1.10 1.10 e Ratio of net investment income to average net assets 3.03 e 3.21 2.04 e Portfolio Turnover Rate 60.26 d 132.40 127.38 d Net Assets, end of period ($ x 1,000) 1,605 1,132 536 a From March 25, 2011 (commencement of operations) to October 31, 2011. b Based on average shares outstanding at each month end. c Exclusive of sales charge. d Not annualized. e Annualized. See notes to financial statements. 20 Six Months Ended April 30, 2013 Year Ended October 31, Class C Shares (Unaudited) 2012 2011 a Per Share Data ($): Net asset value, beginning of period 12.98 12.54 12.50 Investment Operations: Investment income—net b .15 .31 .10 Net realized and unrealized gain (loss) on investments .29 .65 (.05 ) Total from Investment Operations .44 .96 .05 Distributions: Dividends from investment income—net (.22 ) (.51 ) (.01 ) Dividends from net realized gain on investments (.21 ) (.01 ) — Total Distributions (.43 ) (.52 ) (.01 ) Net asset value, end of period 12.99 12.98 12.54 Total Return (%) c 3.43 d 7.94 .38 d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.95 e 3.32 4.98 e Ratio of net expenses to average net assets 1.85 e 1.85 1.85 e Ratio of net investment income to average net assets 2.31 e 2.46 1.30 e Portfolio Turnover Rate 60.26 d 132.40 127.38 d Net Assets, end of period ($ x 1,000) 658 587 542 a From March 25, 2011 (commencement of operations) to October 31, 2011. b Based on average shares outstanding at each month end. c Exclusive of sales charge. d Not annualized. e Annualized. See notes to financial statements. The Fund 21 FINANCIAL HIGHLIGHTS (continued) Six Months Ended April 30, 2013 Year Ended October 31, Class I Shares (Unaudited) 2012 2011 a Per Share Data ($): Net asset value, beginning of period 13.04 12.59 12.50 Investment Operations: Investment income—net b .21 .44 .18 Net realized and unrealized gain (loss) on investments .29 .64 (.05 ) Total from Investment Operations .50 1.08 .13 Distributions: Dividends from investment income—net (.27 ) (.62 ) (.04 ) Dividends from net realized gain on investments (.21 ) (.01 ) — Total Distributions (.48 ) (.63 ) (.04 ) Net asset value, end of period 13.06 13.04 12.59 Total Return (%) 3.93 c 8.98 1.03 c Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.90 d 2.31 3.80 d Ratio of net expenses to average net assets .85 d .85 .85 d Ratio of net investment income to average net assets 3.30 d 3.45 2.33 d Portfolio Turnover Rate 60.26 c 132.40 127.38 c Net Assets, end of period ($ x 1,000) 9,793 9,476 8,386 a From March 25, 2011 (commencement of operations) to October 31, 2011. b Based on average shares outstanding at each month end. c Not annualized. d Annualized. See notes to financial statements. 22 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus Global Dynamic Bond Fund (the “fund”) is a separate non-diversified series of Advantage Funds, Inc. (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering twelve series, including the fund. The fund’s investment objective is to seek total return (consisting of income and capital appreciation). The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. Newton Capital Management Limited (“Newton”), an affiliate of Dreyfus, serves as the fund’s sub-investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares.The fund is authorized to issue 100 million shares of $.001 par value Common Stock in each of the following classes of shares: Class A, Class C and Class I. Class A shares generally are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (“CDSC”) imposed on Class C shares redeemed within one year of purchase. Class I shares are sold at net asset value per share only to institutional investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class) and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. As of April 30, 2013, MBC Investments Corp., an indirect subsidiary of BNY Mellon, held 40,000 Class A, 40,000 Class C and 399,808 Class I shares of the fund. The Fund 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications.The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. 24 Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Registered investment companies that are not traded on an exchange are valued at their net asset value and are categorized within Level 1 of the fair value hierarchy. Investments in securities, excluding short-term investments (other than U.S.Treasury Bills), financial futures and forward foreign currency exchange contracts (“forward contracts”) are valued each business day by an independent pricing service (the “Service”) approved by the Company’s Board of Directors (the “Board”). Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of secu- The Fund 25 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) rities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions.These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers.These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized within Level 3 of the fair value hierarchy. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Financial futures, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day.These securities are generally categorized within Level 1 of the fair value hierarchy. Forward contracts are valued at the forward rate. These securities are generally categorized within Level 2 of the fair value hierarchy. 26 The following is a summary of the inputs used as of April 30, 2013 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Corporate Bonds † — 5,712,439 — Exchange-Traded Funds 1,027,107 — — Foreign Government — 3,936,000 — Mutual Funds 480,633 — — U.S. Treasury — 726,267 — Other Financial Instruments: Forward Foreign Currency Exchange Contracts †† — 117,940 — Liabilities ($) Other Financial Instruments: Financial Futures †† (12,806 ) — — ) Forward Foreign Currency Exchange Contracts †† — (19,853 ) — ) † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized appreciation (depreciation) at period end. At April 30, 2013, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in the market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized on securities transactions between trade and settlement date, and the difference between the The Fund 27 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) amounts of dividends, interest and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments resulting from changes in exchange rates. Foreign currency gains and losses on foreign currency transactions are also included with net realized and unrealized gain or loss on investments. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. (d) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Investments in affiliated investment companies during the period ended April 30, 2013 were as follows: Affiliated Investment Value Value Net Company 10/31/2012 ($) Purchases ($) Sales ($) 4/30/2013 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 1,104,264 4,259,460 4,883,091 480,633 4.0 (e) Risk: Investing in foreign markets may involve special risks and considerations not typically associated with investing in the U.S.These risks include revaluation of currencies, high rates of inflation, repatriation restrictions on income and capital, and adverse political and economic developments. Moreover, securities issued in these markets may be less liquid, subject to government ownership controls and delayed settlements, and their prices may be more volatile than those of comparable securities in the U.S. 28 (f) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net are declared and paid quarterly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. On April 30, 2013, the Board declared a cash dividend of $.14, $.108 and $.15 per share from undistributed investment income-net for Class A, Class C and Class I shares, respectively, payable on May 1, 2013 (ex-dividend date), to shareholders of record as of the close of business on April 30, 2013. (g) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended April 30, 2013, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each tax year in the two-year period ended October 31, 2012 remains subject to examination by the Internal Revenue Service and state taxing authorities. The tax character of distributions paid to shareholders during the fiscal year ended October 31, 2012 was as follows: ordinary income $464,049 The Fund 29 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) and long-term capital gains $1,483. The tax character of current year distributions will be determined at the end of the current fiscal year. (h) New Accounting Pronouncement: In January 2013, FASB issued Accounting Standards Update No. 2013-01 (“ASU 2013-01”), “Clarifying the Scope of Disclosures about Offsetting Assets and Liabilities”, replaced Accounting Standards Update No. 2011-11 (“ASU 2011-11”), “Disclosures about Offsetting Assets and Liabilities”. ASU 2013-01 is effective for fiscal years beginning on or after January 1, 2013, and interim periods within those annual periods.ASU 2011-11 was intended to enhance disclosure requirements on the offsetting of financial assets and liabilities.ASU 2013-01 limits the scope of the new balance sheet offsetting disclosures to derivatives, repurchase agreements, and securities lending transactions to the extent that they are (1) offset in the financial statements or (2) subject to an enforceable master netting arrangement or similar agreement. Management is currently evaluating the application of ASU 2013-01 and its impact on the fund’s financial statements. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $210 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliated of Dreyfus (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended April 30, 2013, the fund did not borrow under the Facilities. 30 NOTE 3—Management Fee, Sub-Investment Advisory Fee and Other Transactions With Affiliates: (a) Pursuant to a management agreement with Dreyfus, the management fee is computed at the annual rate of .60% of the value of the fund’s average daily net assets and is payable monthly. Dreyfus has contractually agreed, from November 1, 2012 through July 1, 2014, to waive receipt of its fees and/or assume the expenses of the fund so that the direct expenses of none of the classes (excluding Rule 12b-1 Distribution Plan fees, Shareholder Services Plan fees, taxes, interest expense, brokerage commissions, commitment fees on borrowings and extraordinary expenses) exceed .85% of the value of the average daily net assets of their class. The reduction in expenses, pursuant to the undertaking, amounted to $60,736 during the period ended April 30, 2013. During the period ended April 30, 2013, the Distributor retained $270 from commissions earned on sales of the fund’s Class A shares. Pursuant to a sub-investment advisory agreement between Dreyfus and Newton, Dreyfus pays Newton a monthly fee at an annual rate of .29% of the value of the fund’s average daily net assets. (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of its average daily net assets. During the period ended April 30, 2013, Class C shares were charged $2,304 pursuant to the Distribution Plan. (c) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services.The services pro- The Fund 31 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) vided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts.The Distributor may make payments to Service Agents (securities dealers, financial institutions or other industry professionals) with respect to these services.The Distributor determines the amounts to be paid to Service Agents. During the period ended April 30, 2013, Class A and Class C shares were charged $1,656 and $768, respectively, pursuant to the Shareholder Services Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing transfer agency services for the fund and cash management services related to fund subscriptions and redemptions. During the period ended April 30, 2013, the fund was charged $363 for transfer agency services and $9 for cash management services. Cash management fees were partially offset by earnings credits of $2.These fees are included in Shareholder servicing costs in the Statement of Operations. The fund compensatesThe Bank of NewYork Mellon under a custody agreement for providing custodial services for the fund. During the period ended April 30, 2013, the fund was charged $4,344 pursuant to the custody agreement. The fund compensates The Bank of New York Mellon under a cash management agreement for performing certain cash management services related to fund subscriptions and redemptions. During the period ended April 30, 2013, the fund was charged $6 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations. During the period ended April 30, 2013, the fund was charged $4,497 for services performed by the Chief Compliance Officer and his staff. 32 The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $5,851, Distribution Plan fees $388, Shareholder Services Plan fees $438, custodian fees $2,561, Chief Compliance Officer fees $3,054 and transfer agency fees $201, which are offset against an expense reimbursement currently in effect in the amount of $8,715. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales (including paydowns) of investment securities, excluding short-term securities, forward contracts and financial futures during the period ended April 30, 2013, amounted to $7,403,325 and $6,439,597, respectively. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund during the period ended April 30, 2013 is discussed below. The following tables show the fund’s exposure to different types of market risk as it relates to the Statement of Assets and Liabilities and the Statement of Operations, respectively. Fair value of derivative instruments as of April 30, 2013 is shown below: Derivative Derivative Assets ($) Liabilities ($) Interest rate risk — Interest rate risk 1 (12,806 ) Foreign exchange risk 2 117,940 Foreign exchange risk 3 (19,853 ) Gross fair value of derivatives contracts ) Statement of Assets and Liabilities location: 1 Includes cumulative appreciation (depreciation) on financial futures as reported in the Statement of Financial Futures, but only the unpaid variation margin is reported in the Statement of Assets and Liabilities. 2 Unrealized appreciation on forward foreign currency exchange contracts. 3 Unrealized depreciation on forward foreign currency exchange contracts. The Fund 33 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The effect of derivative instruments in the Statement of Operations during the period ended April 30, 2013 is shown below: Amount of realized gain (loss) on derivatives recognized in income ($) Financial Forward Underlying risk Futures 4 Contracts 5 Total Interest rate (8,736 ) — ) Foreign exchange — (273,337 ) ) Total ) ) ) Change in unrealized appreciation (depreciation) on derivatives recognized in income ($) Financial Forward Underlying risk Futures 6 Contracts 7 Total Interest rate (12,806 ) — ) Foreign exchange — 306,501 Total ) Statement of Operations location: 4 Net realized gain (loss) on financial futures. 5 Net realized gain (loss) on forward foreign currency exchange contracts. 6 Net unrealized appreciation (depreciation) on financial futures. 7 Net unrealized appreciation (depreciation) on forward foreign currency exchange contracts. Financial Futures: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk, as a result of changes in value of underlying financial instruments. The fund invests in financial futures in order to manage its exposure to or protect against changes in the market.A financial futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a counterparty, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations.When the contracts are closed, the fund recognizes a realized gain or loss which is reflected in the Statement of Operations.There is minimal counterparty credit risk to the fund with financial futures since they are exchange traded, and the exchange’s clearinghouse guarantees the financial futures 34 against default. Financial futures open at April 30, 2013 are set forth in the Statement of Financial Futures. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract decreases between those dates.With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract increases between those dates. Any realized or unrealized gains or losses which occurred during the period are reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments.The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract.The following summarizes open forward contracts at April 30, 2013: Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Proceeds ($) Value ($) (Depreciation) ($) Sales: Australian Dollar, Expiring 5/14/2013 a 102,000 105,178 105,626 (448 ) British Pound, Expiring: 5/1/2013 b 4,625 7,171 7,184 (13 ) 5/14/2013 c 1,704,650 2,681,965 2,647,669 34,296 5/14/2013 b 53,000 78,799 82,319 (3,520 ) Canadian Dollar, Expiring 5/14/2013 a 449,000 445,563 445,528 35 The Fund 35 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Proceeds ($) Value ($) (Depreciation) ($) Sales (continued): Chinese Yuan Renminbi, Expiring 5/14/2013 c 150,000 23,826 24,313 (487 ) Czech Koruna, Expiring 5/14/2013 c 2,370,000 125,296 121,007 4,289 Euro, Expiring: 5/2/2013 b 1,938 2,549 2,551 (2 ) 5/14/2013 a 84,000 113,686 110,634 3,052 5/14/2013 b 419,000 541,686 551,851 (10,165 ) 5/14/2013 c 1,659,200 2,242,323 2,185,276 57,047 Mexican New Peso, Expiring 5/14/2013 b 3,744,000 302,853 307,977 (5,124 ) New Zealand Dollar, Expiring 5/14/2013 a 5,000 4,187 4,281 (94 ) Norwegian Krone, Expiring 5/14/2013 a 2,597,163 464,958 450,137 14,821 Polish Zloty, Expiring 5/14/2013 b 551,000 177,193 174,190 3,003 Swedish Krona, Expiring 5/14/2013 b 1,500,000 232,240 231,370 870 Turkish Lira, Expiring 5/14/2013 c 99,000 55,664 55,137 527 Gross Unrealized Appreciation Gross Unrealized Depreciation ) Counterparties: a UBS b Royal Bank of Scotland c JPMorgan Chase & Co. The following summarizes the average market value of derivatives outstanding during the period ended April 30, 2013: Average Market Value ($) Interest rate financial futures 248,612 Forward contracts 7,240,288 36 At April 30, 2013, accumulated net unrealized appreciation on investments was $358,647, consisting of $454,824 gross unrealized appreciation and $96,177 gross unrealized depreciation. At April 30, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). NOTE 5—Subsequent Event: On June 18, 2013, the Board authorized the fund to offer Class Y shares, as a new class of shares, to certain investors, including certain institutional investors. Effective on or about July 1, 2013, ClassY shares will be offered at net asset value and will not be subject to certain fees, including Distribution Plan and Shareholder Services Plan fees. NOTE 6—Other: The sales charge may be reduced or waived for certain purchases of Class A shares. Effective April 1, 2013, pursuant to new/modified front-end sales charge waivers, Class A shares of the fund may be purchased at net asset value without payment of a sales charge by (a) investors who participate in a self-directed investment brokerage account program offered by financial intermediaries that have entered into an agreement with the fund’s Distributor (financial intermediaries offering self-directed investment brokerage accounts may or may not charge their customers a transaction fee) and (b) investors who purchase Class A shares directly through the fund’s Distributor, and either (i) have, or whose spouse or minor children have, beneficially owned shares and continuously maintained an open account with the Distributor in a Dreyfus-managed fund since on or before February 28, 2006, or (ii) such purchase is for a self-directed investment account that may or may not be subject to a transaction fee. The Fund 37 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AND SUB-INVESTMENT ADVISORY AGREEMENTS (Unaudited) At a meeting of the fund’s Board of Directors held on March 4-5, 2013, the Board considered the renewal of the fund’s Management Agreement, pursuant to which Dreyfus provides the fund with investment advisory and administrative services (the “Agreement”), and the Sub-Investment Advisory Agreement (together, the “Agreements”), pursuant to which Newton Capital Management Limited (the “Sub-Adviser”) provides day-to-day management of the fund’s investments. The Board members, none of whom are “interested persons” (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from representatives of Dreyfus and the Sub-Adviser. In considering the renewal of the Agreements, the Board considered all factors that it believed to be relevant, including those discussed below.The Board did not identify any one factor as dispositive, and each Board member may have attributed different weights to the factors considered. Analysis of Nature, Extent, and Quality of Services Provided to the Fund. The Board considered information provided to them at the meeting and in previous presentations from Dreyfus representatives regarding the nature, extent, and quality of the services provided to funds in the Dreyfus fund complex. Dreyfus provided the number of open accounts in the fund, the fund’s asset size and the allocation of fund assets among distribution channels. Dreyfus also had previously provided information regarding the diverse intermediary relationships and distribution channels of funds in the Dreyfus fund complex (such as retail direct or intermediary, in which intermediaries typically are paid by the fund and/or Dreyfus) and Dreyfus’ corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each intermediary or distribution channel, as applicable to the fund. The Board also considered research support available to, and portfolio management capabilities of, the fund’s portfolio management personnel and that Dreyfus also provides oversight of day-to-day fund operations, 38 including fund accounting and administration and assistance in meeting legal and regulatory requirements.The Board also considered Dreyfus’ extensive administrative, accounting, and compliance infrastructures, as well as Dreyfus’ supervisory activities over the Sub-Adviser. Comparative Analysis of the Fund’s Performance and Management Fee and Expense Ratio. The Board reviewed reports prepared by Lipper, Inc. (“Lipper”), an independent provider of investment company data, which included information comparing (1) the fund’s performance with the performance of a group of comparable funds (the “Performance Group”) and with a broader group of funds (the “Performance Universe”), all for various periods ended December 31, 2012, and (2) the fund’s actual and contractual management fees and total expenses with those of a group of comparable funds (the “Expense Group”) and with a broader group of funds (the “Expense Universe”), the information for which was derived in part from fund financial statements available to Lipper as of the date of its analysis. Dreyfus previously had furnished the Board with a description of the methodology Lipper used to select the Performance Group and Performance Universe and the Expense Group and Expense Universe. Dreyfus representatives stated that the usefulness of performance comparisons may be affected by a number of factors, including different investment limitations that may be applicable to the fund and comparison funds.The Board discussed the results of the comparisons and noted that the fund’s total return performance was at the Performance Group median and above the Performance Universe median for the one-year period (the fund had commenced operations on March 25, 2011) and noted that the fund’s yield performance was above the Performance Group and Performance Universe medians for the one-year period ended December 31, 2012. Dreyfus also provided a comparison of the fund’s calendar year total returns to the returns of the fund’s benchmark index. The Fund 39 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AND SUB-INVESTMENT ADVISORY AGREEMENTS (Unaudited) (continued) The Board also reviewed the range of actual and contractual management fees and total expenses of the Expense Group and Expense Universe funds and discussed the results of the comparisons.The Board noted that the fund’s contractual management fee was at the Expense Group median, the fund’s actual management fee was at the Expense Group median and below the Expense Universe median and the fund’s total expenses were slightly above the Expense Group and Expense Universe medians. Dreyfus representatives noted that Dreyfus has contractually agreed to waive receipt of its fees and/or assume the expenses of the fund, until March 1, 2014, so that the direct expenses of none of the classes (excluding Rule 12b-1 fees, shareholder services fees, taxes, interest, brokerage commissions, commitment fees on borrowings and extraordinary expenses) exceed .85% of the value of the fund’s average daily net assets. Dreyfus representatives reviewed with the Board the management or investment advisory fees (1) paid by funds advised or administered by Dreyfus that are in the same Lipper category as the fund and (2) paid to Dreyfus or the Sub-Adviser or its affiliates for advising any separate accounts and/or other types of client portfolios that are considered to have similar investment strategies and policies as the fund (the “Similar Clients”), and explained the nature of the Similar Clients.They discussed differences in fees paid and the relationship of the fees paid in light of any differences in the services provided and other relevant factors.The Board considered the relevance of the fee information provided for the Similar Clients to evaluate the appropriateness and reasonableness of the fund’s management fee. The Board considered the fee to the Sub-Adviser in relation to the fee paid to Dreyfus by the fund and the respective services provided by the Sub-Adviser and Dreyfus.The Board also noted the Sub-Adviser’s fee is paid by Dreyfus (out of its fee from the fund) and not the fund. 40 Analysis of Profitability and Economies of Scale. Dreyfus representatives reviewed the expenses allocated and profit received by Dreyfus and the resulting profitability percentage for managing the fund and the aggregate profitability percentage to Dreyfus of managing the funds in the Dreyfus fund complex, and the method used to determine the expenses and profit.The Board concluded that the profitability results were not unreasonable, given the services rendered and service levels provided by Dreyfus.The Board also noted the expense limitation arrangement and its effect on Dreyfus’ profitability. The Board also had been provided with information prepared by an independent consulting firm regarding Dreyfus’ approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus fund complex. The consulting firm also had analyzed where any economies of scale might emerge in connection with the management of a fund. The Board’s counsel stated that the Board should consider the profitability analysis (1) as part of the evaluation of whether the fees under the Agreements bear a reasonable relationship to the mix of services provided by Dreyfus and the Sub-Adviser, including the nature, extent and quality of such services, and (2) in light of the relevant circumstances for the fund and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund shareholders. Since Dreyfus, and not the fund, pays the Sub-Adviser pursuant to the Sub-Investment Advisory Agreement, the Board did not consider the Sub-Adviser’s profitability to be relevant to its deliberations. Dreyfus representatives noted that a discussion of economies of scale is predicated on a fund having achieved a substantial size with increasing assets and that, if a fund’s assets had been stable or decreasing, the possibility that Dreyfus would have realized any economies of scale would be less. Dreyfus representatives also noted that, as a result of shared and allocated costs among funds in the Dreyfus fund complex, the extent of economies of The Fund 41 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AND SUB-INVESTMENT ADVISORY AGREEMENTS (Unaudited) (continued) scale could depend substantially on the level of assets in the complex as a whole, so that increases and decreases in complex-wide assets can affect potential economies of scale in a manner that is disproportionate to, or even in the opposite direction from, changes in the fund’s asset level.The Board also considered potential benefits to Dreyfus and the Sub-Adviser from acting as investment adviser and sub-investment adviser, respectively, and noted that there were no soft dollar arrangements in effect for trading the fund’s investments. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to the renewal of the Agreements. Based on the discussions and considerations as described above, the Board concluded and determined as follows. The Board concluded that the nature, extent and quality of the services provided by Dreyfus and the Sub-Adviser are adequate and appropriate. The Board was satisfied with the fund’s performance. The Board concluded that the fees paid to Dreyfus and the Sub- Adviser were reasonable in light of the considerations described above. The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the management of the fund had been adequately considered by Dreyfus in connection with the fee rate charged to the fund pursuant to the Agreement and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. In evaluating the Agreements, the Board considered these conclusions and determinations and also relied on its previous knowledge, gained through meetings and other interactions with Dreyfus and its affiliates and the Sub-Adviser, of the fund and the services provided to the fund 42 by Dreyfus and the Sub-Adviser.The Board also relied on information received on a routine and regular basis throughout the year relating to the operations of the fund and the investment management and other services provided under the Agreements, including information on the investment performance of the fund in comparison to similar mutual funds and benchmark performance indices; general market outlook as applicable to the fund; and compliance reports. In addition, it should be noted that the Board’s consideration of the contractual fee arrangements for this fund had the benefit of a number of years of reviews of prior or similar agreements during which lengthy discussions took place between the Board and Dreyfus representatives. Certain aspects of the arrangements may receive greater scrutiny in some years than in others, and the Board’s conclusions may be based, in part, on their consideration of the same or similar arrangements in prior years.The Board determined that renewal of the Agreements was in the best interests of the fund and its shareholders. The Fund 43 NOTES For More Information Telephone Call your financial representative or 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SEC’s website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-DREYFUS. Dreyfus Global Real Return Fund SEMIANNUAL REPORT April 30, 2013 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 Understanding Your Fund’s Expenses 6 Comparing Your Fund’s Expenses With Those of Other Funds 7 Statement of Investments 15 Statement of Options Written 16 Statement of Assets and Liabilities 17 Statement of Operations 18 Statement of Changes in Net Assets 20 Financial Highlights 23 Notes to Financial Statements 41 Information About the Renewal of the Fund’s Management and Sub-Investment Advisory Agreements FOR MORE INFORMATION Back Cover Dreyfus Global Real Return Fund The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Global Real Return Fund, covering the six-month period from November 1, 2012, through April 30, 2013. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. International equity markets generally rallied over the past six months in response to improving economic conditions throughout the world. By the reporting period’s end, the U.S. unemployment rate had fallen to its lowest level in four years, Europe appeared to contain the financial crisis that threatened some of its more peripheral countries, Japan embarked on a new economic course that cheered many investors, and key emerging markets engineered “soft landings” for their economies as previously torrid growth rates moderated. Many analysts attributed these broad-based economic gains to the aggressively accommodative monetary policies adopted by central banks worldwide, including the Federal Reserve Board, the Bank of Japan and the European Central Bank. Our chief economist currently expects the global and U.S. economic recoveries to persist at a choppy and moderate pace over the next several months, but he sees the potential for stronger growth to begin in the fall. Moreover, the United States generally is expected to remain in the lead in the global march toward better economic conditions, while Europe’s recovery from recession likely will be delayed as regional policymakers work to resolve a persistent financial crisis. As always, we encourage you to discuss our observations with your financial advisor, who can help you assess their implications for your investment portfolio. Thank you for your continued confidence and support. J. Charles Cardona President The Dreyfus Corporation May 15, 2013 2 DISCUSSION OF FUND PERFORMANCE For the period of November 1, 2012, through April 30, 2013, as provided by Suzanne Hutchins (Lead) and James Harries, Portfolio Managers of Newton Capital Management Limited, Sub-Investment Adviser Fund and Market Performance Overview For the six-month period ended April 30, 2013, Dreyfus Global Real Return Fund’s Class A shares produced a total return of 4.20%, Class C shares returned 3.86% and Class I shares returned 4.44%. 1 In comparison, the fund’s performance baseline benchmark, the U.S. $ 1-Month London Interbank Offered Rate (LIBOR), and its broad-based securities market index, the Citibank 30-Day Treasury Bill Index, produced total returns of 0.10% and 0.03%, respectively, for the same period. Global equities and higher yielding bonds rallied over the reporting period as macroeconomic concerns eased around the world.The fund’s results were supported by positive contributions from equities and high yield bonds. Gold and derivative protection was a cost to the strategy. The Fund’s Investment Approach The fund seeks total return (consisting of capital appreciation and income).To pursue its goal, the fund uses an actively-managed multi-asset strategy to produce positive absolute or real returns with less volatility than major equity markets over a complete market cycle, typically a period of five years.The fund is not managed relative to an index, but rather seeks to provide returns that are largely independent of market moves. The fund is unconstrained in its approach and currently invests in a core of return-seeking assets, including global equities, convertibles and global high yield corporate bonds to meet its return objective.To complement this core and to provide capital protection as well as to reduce volatility the fund is invested in other asset types where we find value, including commodities, currencies, select government bonds and index-linked securities and derivatives. To allocate the fund’s assets, we combine a top-down approach emphasizing economic trends and current investment themes on a global basis, with bottom-up security selection based on fundamental research. In choosing investments, we consider economic trends as emphasized by our global investment themes, security valuation and company fundamentals. Within markets and sectors, we seek attractively priced The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) companies possessing sustainable competitive advantages, and we may invest in such companies anywhere across their capital structure and where we find the best risk reward. Identifying the right security characteristics for the prevailing investment environment is key to our approach, which currently emphasizes income generation. Accommodative Policies Stimulated Housing Recovery in the U.S. A number of global macroeconomic worries eased during the reporting period in response to aggressively accommodative monetary policies from central banks throughout the world.The United States stood in the vanguard of the global recovery as the housing market improved amid an open-ended quantitative easing program from the Federal Reserve Board. Quantitative easing by the European Central Bank appeared to forestall a more severe debt crisis, a new government in Japan implemented economic policies designed to address longstanding economic stagnation, and investors in the emerging markets looked forward to more stimulative policies from new government leadership in China. These developments generally supported prices of global stocks and higher yielding bonds. However, as investors turned their attention to riskier assets, the yields of higher quality sovereign bonds generally rose and prices declined. Commodities also fell, not helped by sluggish demand from the emerging markets. Return-Seeking Assets Buoyed Positive Absolute Results Stocks, higher yielding bonds, and other return-seeking assets fared well in this environment. Early in the reporting period, we reduced the fund’s cash position to deploy more assets to select equities, especially those within information technology, consumer goods and the health care segments. This move proved beneficial, as equity investments in pharmaceutical developers, tobacco companies, and wireless telecommunications providers advanced strongly. To a lesser degree, companies in the aerospace/defense, consumer goods, utilities, and information technology industry groups also bolstered performance. Among fixed-income securities, high yield bonds from a diverse range of corporate issuers in Europe, the United States, and the United Kingdom gained in value, where the fund seeks its cyclical exposure to industrials. Government bonds in Australia and New Zealand also added value. Conversely, gold-related equities weighed on results when commodity prices fell, and the fund’s positions in derivative instruments were not needed as risk assets rose. 4 For example, the purchase of put options to protect against potential stock market declines was not needed in a rallying market. Finding Value in Global Financial Markets We have continued to identify opportunities in most of the asset classes in which the fund invests. However, toward the reporting period’s end we reduced risk levels in the fund’s return-seeking core by shifting assets from stocks to sovereign bonds and cash.This change stems from concerns that globally easy monetary policies may have inflated the values of some risk assets and could spark bouts of heightened market volatility. In addition, we believe that the global economy continues to face serious challenges from Europe, China and indebtedness in the developed world. May 15, 2013 Equity funds are subject generally to market, market sector, market liquidity, issuer and investment style risks, among other factors, to varying degrees, all of which are more fully described in the prospectus of the fund and that of each underlying fund. The fund’s performance will be influenced by political, social and economic factors affecting investments in foreign companies. Special risks associated with such companies include exposure to currency fluctuations, less liquidity, less developed or less efficient trading markets, lack of comprehensive company information, political instability and differing auditing and legal standards. Because the fund seeks to provide exposure to alternative or non-traditional (i.e., satellite) asset categories or investment strategies, the fund’s performance will be linked to the performance of these highly volatile asset categories and strategies.Accordingly, investors should consider purchasing shares of the fund only as part of an overall diversified portfolio and should be willing to assume the risks of potentially significant fluctuations in the value of fund shares. The fund may, but is not required to, use derivative instruments, such as options, futures and options on futures, forward contracts and other credit derivatives.A small investment in derivatives could have a potentially large impact on the fund’s performance.The use of derivatives involves risks different from, or possibly greater than, the risks associated with investing directly in the underlying assets. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Return figures provided reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an agreement in effect through March 1, 2014, at which time it may be extended, modified or terminated. Had these expenses not been absorbed, the fund’s returns would have been lower. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 2 SOURCE: LIPPER – Citigroup 30-Day Treasury Bill Index is a market value-weighted index of public obligations of the U.S.Treasury with maturities of 30 days. Investors cannot invest directly in any index. 3 SOURCE: BLOOMBERG – London Interbank Offered Rate (LIBOR).The rate of interest at which banks borrow funds, in marketable size, from other banks in the London interbank market. LIBOR is the most widely used benchmark or reference rate for short term interest rates, and is an international rate.The London Interbank Offered Rate is fixed each morning at 11 a.m. London time by the British Bankers’ Association (BBA).The rate is an average derived from 16 quotations provided by banks determined by the British Bankers’ Association the four highest and lowest are then eliminated and an average of the remaining eight is calculated to arrive at the fix. Eurodollar Libor is calculated on an ACT/360 day count basis and settlement is for two days hence. The Fund 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Global Real Return Fund from November 1, 2012 to April 30, 2013. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended April 30, 2013 Class A Class C Class I Expenses paid per $1,000 † $ $ $ Ending value (after expenses) $ $ $ COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended April 30, 2013 Class A Class C Class I Expenses paid per $1,000 † $ $ $ Ending value (after expenses) $ $ $ † Expenses are equal to the fund’s annualized expense ratio of 1.50% for Class A, 2.25% for Class C and 1.15% for Class I, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS April 30, 2013 (Unaudited) Coupon Maturity Principal Bonds and Notes—23.8% Rate (%) Date Amount ($) a Value ($) Australia—6.0% Australian Goverment, Sr. Unscd. Bonds, Ser. 136 AUD 4.75 4/21/27 916,000 1,088,420 Australian Goverment, Sr. Unscd. Bonds, Ser. 133 AUD 5.50 4/21/23 1,942,000 2,427,043 New South Wales Treasury, Govt. Gtd. Notes, Ser. CIB1 AUD 2.75 11/20/25 460,000 b 639,293 Queensland Treasury, Govt. Gtd. Notes, Ser. 24 AUD 5.75 7/22/24 357,000 415,646 Santos Finance, Gtd. Notes EUR 8.25 9/22/70 150,000 c 228,409 Treasury Corp. of Victoria, Govt. Gtd. Notes AUD 5.50 11/17/26 340,000 398,309 Croatia—.2% Agrokor, Gtd. Notes EUR 9.13 2/1/20 130,000 El Salvador—.2% Telemovil Finance, Gtd. Notes 8.00 10/1/17 200,000 Germany—.8% Conti-Gummi Finance, Sr. Scd. Notes EUR 7.50 9/15/17 150,000 209,022 HeidelbergCement Finance, Gtd. Bonds EUR 7.50 4/3/20 125,000 202,070 Unitymedia Hessen, Sr. Scd. Notes EUR 7.50 3/15/19 150,000 217,050 Unitymedia Hessen, Sr. Scd. Notes EUR 8.13 12/1/17 57,918 82,052 Ireland—.5% Ardagh Glass Finance, Gtd. Notes EUR 7.13 6/15/17 150,000 203,963 Smurfit Kappa Acquisitions, Sr. Scd. Notes EUR 7.25 11/15/17 150,000 210,136 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Italy—.5% Lottomatica Group, Jr. Sub. Bonds EUR 8.25 3/31/66 150,000 c 216,507 Wind Acquisition Finance, Scd. Notes EUR 11.75 7/15/17 150,000 211,864 Luxembourg—.4% Aguila 3, Sr. Scd. Notes 7.88 1/31/18 300,000 Mexico—.1% Satelites Mexicanos, Sr. Scd. Notes 9.50 5/15/17 126,000 Netherlands—.8% OI European Group, Gtd. Notes EUR 6.75 9/15/20 150,000 230,424 UPC Holding, Scd. Notes EUR 8.38 8/15/20 150,000 221,208 Ziggo Bond, Gtd. Notes EUR 8.00 5/15/18 150,000 215,815 New Zealand—1.8% New Zealand Government, Sr. Unscd. Bonds NZD 2.00 9/20/25 510,000 d 485,192 New Zealand Government, Sr. Unscd. Bonds, Ser. 521 NZD 6.00 5/15/21 1,000,000 1,039,995 Norway—3.5% Norwegian Government, Bonds, Ser. 474 NOK 3.75 5/25/21 3,153,000 626,079 Norwegian Government, Bonds, Ser. 473 NOK 4.50 5/22/19 11,705,000 2,383,708 South Africa—.1% Edcon Proprietary, Scd. Notes EUR 3.45 6/15/14 34,000 c 8 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Sweden—.4% Eileme 2, Sr. Scd. Notes EUR 11.75 1/31/20 110,000 172,389 Norcell Sweden Holding 3, Sr. Scd. Notes SEK 9.25 9/29/18 1,000,000 168,568 Switzerland—.5% Matterhorn Mobile, Sr. Scd. Notes CHF 6.75 5/15/19 150,000 173,069 Sunrise Communications International, Sr. Scd. Notes EUR 7.00 12/31/17 200,000 284,461 United Kingdom—3.2% Anglian Water Services Financing, Sr. Scd. Notes, Ser. A8 GBP 3.67 7/30/24 50,000 e 146,965 Boparan Finance, Gtd. Notes GBP 9.88 4/30/18 100,000 175,529 British Telecommunications, Sr. Unscd. Notes GBP 3.50 4/25/25 20,000 e 60,531 Cable & Wireless International Finance, Gtd. Bonds GBP 8.63 3/25/19 110,000 196,926 Co-Operative Bank, Sub. Notes GBP 5.63 11/16/21 100,000 c 142,889 Dwr Cymru Financing, Asset Backed Bonds GBP 1.86 3/31/48 150,000 e 325,414 Ineos Finance, Sr. Scd. Notes EUR 7.25 2/15/19 100,000 c 140,749 Jaguar Land Rover Automotive, Gtd. Bonds 8.13 5/15/21 300,000 345,000 John Lewis, Sr. Unscd. Bonds GBP 8.38 4/8/19 75,000 154,104 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) United Kingdom (continued) Kerling, Sr. Scd. Notes EUR 10.63 2/1/17 150,000 205,691 LBG Capital No.1, Gtd. Bonds, Ser. 8 GBP 7.87 8/25/20 70,000 116,726 National Grid Electricity Transmission, Sr. Unscd. Bonds GBP 2.98 7/8/18 32,000 e 84,984 National Grid Gas, Sr. Unscd. Bonds GBP 4.19 12/14/22 19,000 e 62,908 Priory Group No. 3, Sr. Scd. Notes GBP 7.00 2/15/18 100,000 166,208 Prudential, Jr. Sub. Notes 11.75 12/29/49 181,000 c 207,363 Sable International Finance, Sr. Scd. Notes 7.75 2/15/17 100,000 108,500 TESCO, Sr. Unscd. Notes GBP 4.00 9/8/16 60,000 e 158,930 United States—4.8% Catalent Pharma Solutions, Gtd. Notes EUR 9.75 4/15/17 150,000 205,148 Chesapeake Energy, Gtd. Notes 6.78 3/15/19 170,000 186,363 Chrysler Group, Scd. Notes 8.25 6/15/21 200,000 230,500 Clearwire Communications, Sr. Scd. Notes 12.00 12/1/15 150,000 160,781 CONSOL Energy, Gtd. Notes 8.00 4/1/17 224,000 243,040 EXCO Resources, Gtd. Notes 7.50 9/15/18 185,000 184,075 ITC Deltacom, Sr. Scd. Notes 10.50 4/1/16 200,000 212,375 Lynx I, Sr. Scd. Notes GBP 6.00 4/15/21 100,000 164,461 Pacific Drilling, Sr. Scd. Notes 7.25 12/1/17 200,000 212,500 Sprint Nextel, Sr. Unscd. Debs 9.25 4/15/22 340,000 426,700 10 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) United States (continued) Toys R Us Property Co. I, Gtd. Notes 10.75 7/15/17 200,000 214,750 U.S. Treasury, Bonds 3.13 2/15/43 1,600,000 1,676,501 Total Bonds And Notes (cost $19,347,420) Common Stocks—59.9% Shares Value ($) Australia—1.4% Newcrest Mining 70,094 Canada—2.7% Barrick Gold 41,736 822,617 Eldorado Gold 31,506 249,246 Yamana Gold 99,847 1,235,885 Denmark—1.3% TDC 138,141 France—3.7% Sanofi 14,561 1,595,836 Total 31,891 1,607,297 Germany—4.5% Bayer 26,595 2,774,625 Deutsche Telekom 91,944 1,087,592 Japan—4.2% Asahi Group Holdings 38,300 952,343 Japan Tobacco 32,700 1,236,082 Softbank 29,600 1,465,046 Luxembourg—1.1% Millicom International Cellular, SDR 12,039 Netherlands—1.3% Reed Elsevier 68,172 The Fund 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) South Africa—.8% MTN Group 39,992 Sweden—1.4% TeliaSonera 173,089 Switzerland—5.5% Novartis 26,411 1,961,368 Roche Holding 6,936 1,733,627 Syngenta 2,382 1,018,076 United Kingdom—13.5% BAE Systems 166,236 969,626 British American Tobacco 16,925 937,517 Centrica 288,734 1,663,953 GlaxoSmithKline 108,975 2,810,833 Royal Dutch Shell, Cl. B 24,260 849,027 Severn Trent 34,920 987,765 SSE 65,176 1,576,324 United Utilities Group 67,153 772,431 WM Morrison Supermarkets 241,043 1,093,693 United States—18.7% Abbott Laboratories 26,119 964,313 Accenture, Cl. A 12,042 980,700 Citigroup 18,700 872,542 Medtronic 15,691 732,456 Merck & Co. 43,235 2,032,045 Microsoft 30,000 993,000 Newmont Mining 7,676 248,702 Paychex 24,384 887,821 PDL BioPharma 25,472 197,153 PowerShares DB Gold Fund 57,828 f 2,902,966 Reynolds American 40,818 1,935,590 Sprint Nextel 191,129 f 1,347,459 12 Common Stocks (continued) Shares Value ($) United States (continued) Sysco 28,610 997,345 Wisconsin Energy 19,575 879,701 Total Common Stocks (cost $46,906,454) Number of Rights—.0% Rights Value ($) Netherlands Koninklijke KPN, (cost $72,221) 21,698 f Number of Options Purchased—.4% Contracts Value ($) Call Options—.1% CBOE Volatility Index Options, July 2013 @ $21 427 f Put Options—.3% CBOE Volatility Index Options, June 2013 @ $16 427 f 93,940 FTSE 100 Index Futures, June 2013 @ GBP 5,900 138 f 41,800 FTSE 100 Index Futures, September 2013 @ GBP 5,900 156 f 199,914 Total Options Purchased (cost $505,045) Principal Short-Term Investments—9.1% Amount ($) Value ($) U.S. Treasury Bills: 0.03%, 9/19/13 7,060,400 7,058,465 0.14%, 5/30/13 799,000 798,987 Total Short-Term Investments (cost $7,857,034) The Fund 13 STATEMENT OF INVESTMENTS (Unaudited) (continued) Other Investment—4.2% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $3,597,000) 3,597,000 g Total Investments (cost $78,285,174) % Cash and Receivables (Net) % Net Assets % GBP—British Pound SDR—Swedish Depository Receipts a Principal amount stated in U.S. Dollars unless otherwise noted. AUD—Australian Dollar CHF—Swiss Franc EUR—Euro GBP—British Pound NOK—Norwegian Krone NZD—New Zealand Dollar SEK—Swedish Krona b Principal amount for accrual purposes is periodically adjusted based on changes in the Australian Consumer Price Index. c Variable rate security-interest rate subject to periodic change. d Principal amount for accrual purposes is periodically adjusted based on changes in the New Zealand Consumer Price Index. e Principal amount for accrual purposes is periodically adjusted based on changes in the British Consumer Price Index. f Non-income producing security. g Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Health Care 13.9 Consumer Services 3.7 Short-Term/ Exchange-Traded Funds 3.4 Money Market Investments 13.3 Industrial 3.3 Foreign/Governmental 11.0 Oil & Gas 1.9 Corporate Bonds 10.9 U.S. Government 1.9 Telecommunications 9.2 Technology 1.1 Basic Materials 8.8 Financial 1.0 Utilities 7.8 Option Purchased .4 Consumer Goods 5.8 † Based on net assets. See notes to financial statements. 14 STATEMENT OF OPTIONS WRITTEN April 30, 2013 (Unaudited) Number of Contracts Value ($) Call Options: FTSE 100 Index Futures, June 2013 @ GBP 6,600 100 a (45,050 ) FTSE 100 Index Futures, September 2013 @ GBP 6,700 156 a (132,054 ) Put Options: FTSE 100 Index Futures, June 2013 @ GBP 5,600 138 a (16,077 ) FTSE 100 Index Futures, September 2013 @ GBP 5,600 156 a (109,044 ) Total Options Written (premiums received $484,827) ) GBP—British Pound a Non-income producing security. See notes to financial statements. The Fund 15 STATEMENT OF ASSETS AND LIABILITIES April 30, 2013 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments: Unaffiliated issuers 74,688,174 80,567,691 Affiliated issuers 3,597,000 3,597,000 Cash 243,034 Cash on Initial Margin—Note 4 794,522 Cash denominated in foreign currencies 23,359 23,488 Unrealized appreciation on forward foreign currency exchange contracts—Note 4 1,148,723 Receivable for shares of Common Stock subscribed 783,921 Dividends and interest receivable 544,801 Receivable for investment securities sold 251,410 Prepaid expenses 31,968 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(c) 78,872 Payable for investment securities purchased 863,097 Outstanding options written, at value (premiums received $484,827)—See Statement of Options Written—Note 4 302,225 Unrealized depreciation on forward foreign currency exchange contracts—Note 4 265,936 Payable for shares of Common Stock redeemed 51,945 Accrued expenses 41,801 Net Assets ($) Composition of Net Assets ($): Paid-in capital 80,539,030 Accumulated undistributed investment income—net 1,393,537 Accumulated net realized gain (loss) on investments (2,499,874 ) Accumulated net unrealized appreciation (depreciation) on investments, options transactions and foreign currency transactions 6,949,989 Net Assets ($) Net Asset Value Per Share Class A Class C Class I Net Assets ($) 26,538,981 1,863,733 57,979,968 Shares Outstanding 1,819,810 129,374 3,967,091 Net Asset Value Per Share ($) See notes to financial statements. 16 STATEMENT OF OPERATIONS Six Months Ended April 30, 2013 (Unaudited) Investment Income ($): Income: Cash dividends (net of $78,779 foreign taxes withheld at source): Unaffiliated issuers 928,708 Affiliated issuers 2,229 Interest 417,133 Total Income Expenses: Management fee—Note 3(a) 347,394 Shareholder servicing costs—Note 3(c) 48,279 Professional fees 28,308 Registration fees 24,647 Custodian fees—Note 3(c) 16,349 Prospectus and shareholders’ reports 7,671 Directors’ fees and expenses—Note 3(d) 5,641 Distribution fees—Note 3(b) 4,612 Loan commitment fees—Note 2 111 Miscellaneous 11,629 Total Expenses Less—reduction in expenses due to undertaking—Note 3(a) (4,434 ) Less—reduction in fees due to earnings credits—Note 3(c) (16 ) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments and foreign currency transactions (142,729 ) Net realized gain (loss) on options transactions (559,591 ) Net realized gain (loss) on forward foreign currency exchange contracts (1,486,982 ) Net Realized Gain (Loss) ) Net unrealized appreciation (depreciation) on investments and foreign currency transactions 2,896,200 Net unrealized appreciation (depreciation) on options transactions (94,830 ) Net unrealized appreciation (depreciation) on forward foreign currency exchange contracts 1,990,366 Net Unrealized Appreciation (Depreciation) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 17 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended April 30, 2013 Year Ended (Unaudited) October 31, 2012 Operations ($): Investment income—net 857,879 590,155 Net realized gain (loss) on investments (2,189,302 ) 138,788 Net unrealized appreciation (depreciation) on investments 4,791,736 1,810,127 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net: Class A Shares (89,223 ) (12,051 ) Class C Shares (439 ) — Class I Shares (339,117 ) (188,051 ) Net realized gain on investments: Class A Shares — (13,147 ) Class C Shares — (1,870 ) Class I Shares — (110,122 ) Total Dividends ) ) Capital Stock Transactions ($): Net proceeds from shares sold: Class A Shares 10,611,147 20,229,823 Class C Shares 1,013,624 754,317 Class I Shares 10,119,821 36,736,292 Dividends reinvested: Class A Shares 88,861 24,685 Class C Shares 439 637 Class I Shares 326,754 279,676 Cost of shares redeemed: Class A Shares (2,172,796 ) (8,799,384 ) Class C Shares (152,432 ) (1,022,848 ) Class I Shares (6,925,418 ) (7,327,473 ) Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 70,441,148 27,351,594 End of Period Undistributed investment income—net 1,393,537 964,437 18 Six Months Ended April 30, 2013 Year Ended (Unaudited) October 31, 2012 Capital Share Transactions: Class A Shares sold 752,323 1,471,625 Shares issued for dividends reinvested 6,426 1,846 Shares redeemed (153,588 ) (637,563 ) Net Increase (Decrease) in Shares Outstanding Class C Shares sold 72,461 55,033 Shares issued for dividends reinvested 32 48 Shares redeemed (11,069 ) (76,201 ) Net Increase (Decrease) in Shares Outstanding ) Class I Shares sold 715,262 2,680,434 Shares issued for dividends reinvested 23,592 20,918 Shares redeemed (489,389 ) (535,472 ) Net Increase (Decrease) in Shares Outstanding See notes to financial statements. The Fund 19 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s financial statements. Six Months Ended April 30, 2013 Year Ended October 31, Class A Shares (Unaudited) 2012 2011 2010 a Per Share Data ($): Net asset value, beginning of period 14.07 13.51 13.44 12.50 Investment Operations: Investment income—net b .15 .17 .20 .06 Net realized and unrealized gain (loss) on investments .43 .53 (.13 ) .88 Total from Investment Operations .58 .70 .07 .94 Distributions: Dividends from investment income—net (.07 ) (.07 ) — — Dividends from net realized gain on investments — (.07 ) — — Total Distributions (.07 ) (.14 ) — — Net asset value, end of period 14.58 14.07 13.51 13.44 Total Return (%) c 4.20 d 5.16 .52 7.52 d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.54 e 1.72 3.53 5.96 e Ratio of net expenses to average net assets 1.50 e 1.50 1.50 1.50 e Ratio of net investment income to average net assets 2.05 e 1.26 1.46 .94 e Portfolio Turnover Rate 24.58 d 53.24 42.97 49.61 d Net Assets, end of period ($ x 1,000) 26,539 17,088 5,117 3,340 a From May 12, 2010 (commencement of operations) to October 31, 2010. b Based on average shares outstanding at each month end. c Exclusive of sales charge. d Not annualized. e Annualized. See notes to financial statements. 20 Six Months Ended April 30, 2013 Year Ended October 31, Class C Shares (Unaudited) 2012 2011 2010 a Per Share Data ($): Net asset value, beginning of period 13.89 13.37 13.39 12.50 Investment Operations: Investment income—net b .10 .06 .10 .01 Net realized and unrealized gain (loss) on investments .43 .53 (.12 ) .88 Total from Investment Operations .53 .59 (.02 ) .89 Distributions: Dividends from investment income—net (.01 ) — — — Dividends from net realized gain on investments — (.07 ) — — Total Distributions (.01 ) (.07 ) — — Net asset value, end of period 14.41 13.89 13.37 13.39 Total Return (%) c 3.86 d 4.39 (.22 ) 7.20 d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.28 e 2.56 4.37 6.75 e Ratio of net expenses to average net assets 2.25 e 2.25 2.25 2.25 e Ratio of net investment income to average net assets 1.45 e .51 .75 .20 e Portfolio Turnover Rate 24.58 d 53.24 42.97 49.61 d Net Assets, end of period ($ x 1,000) 1,864 944 1,190 1,071 a From May 12, 2010 (commencement of operations) to October 31, 2010. b Based on average shares outstanding at each month end. c Exclusive of sales charge. d Not annualized. e Annualized. See notes to financial statements. The Fund 21 FINANCIAL HIGHLIGHTS (continued) Six Months Ended April 30, 2013 Year Ended October 31, Class I Shares (Unaudited) 2012 2011 2010 a Per Share Data ($): Net asset value, beginning of period 14.10 13.56 13.46 12.50 Investment Operations: Investment income—net b .16 .21 .18 .07 Net realized and unrealized gain (loss) on investments .45 .53 (.08 ) .89 Total from Investment Operations .61 .74 .10 .96 Distributions: Dividends from investment income—net (.09 ) (.13 ) — — Dividends from net realized gain on investments — (.07 ) — — Total Distributions (.09 ) (.20 ) — — Net asset value, end of period 14.62 14.10 13.56 13.46 Total Return (%) 4.44 c 5.45 .74 7.68 c Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.15 d 1.35 2.33 5.75 d Ratio of net expenses to average net assets 1.15 d 1.25 1.25 1.25 d Ratio of net investment income to average net assets 2.31 d 1.55 1.46 1.19 d Portfolio Turnover Rate 24.58 c 53.24 42.97 49.61 c Net Assets, end of period ($ x 1,000) 57,980 52,410 21,044 1,076 a From May 12, 2010 (commencement of operations) to October 31, 2010. b Based on average shares outstanding at each month end. c Not annualized. d Annualized. See notes to financial statements. 22 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus Global Real Return Fund (the “fund”) is a separate non-diversified series of Advantage Funds, Inc. (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company that offers twelve series, including the fund. The fund’s investment objective is to seek total return (consisting of capital appreciation and income).The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. Newton Capital Management Limited (“Newton”), an affiliate of BNY Mellon, serves as the fund’s sub-investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares.The fund is authorized to issue 100 million shares of $.001 par value Common Stock in each of the following classes of shares: Class A, Class C and Class I. Class A shares generally are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (“CDSC”) imposed on Class C shares redeemed within one year of purchase. Class I shares are sold at net asset value per share only to institutional investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class) and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the The Fund 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications.The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). 24 The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in equity securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All of the preceding securities are categorized within Level 1 of the fair value hierarchy. Investments in debt securities, excluding short-term investments (other than U.S.Treasury Bills), options and forward foreign currency exchange contracts (“forward contracts”) are valued each business day by an independent pricing service (the “Service”) approved by the Company’s Board of Directors (the “Board”). Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions.These securities are generally categorized within Level 2 of the fair value hierarchy. The Fund 25 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers.These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized within Level 3 of the fair value hierarchy. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. 26 Options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. These securities are generally categorized within Level 1 of the fair value hierarchy. Options traded over-the-counter are valued at the mean between the bid and asked price.These securities are generally categorized within Level 2 of the fair value hierarchy. Forward contracts are valued at the forward rate. These securities are generally categorized within Level 2 of the fair value hierarchy. The following is a summary of the inputs used as of April 30, 2013 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Corporate Bonds † — 9,399,039 — Equity Securities— Domestic Common Stocks † 13,068,827 — — Equity Securities— Foreign Common Stocks † 35,745,315 — — Exchange-Traded Funds 2,902,966 — — Foreign Government — 9,503,685 — Mutual Funds 3,597,000 — — U.S. Treasury — 9,533,953 — Rights † 29,147 — — Other Financial Instruments: Forward Foreign Currency Exchange Contracts †† — 1,148,723 — The Fund 27 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) (continued) Options Purchased 384,759 — — Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts †† — (265,936 ) — ) Options Written (302,225 ) — — ) † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized appreciation (depreciation) at period end. At April 30, 2013, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized on securities transactions between trade and settlement date and the difference between the amounts of dividends, interest and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments resulting from changes in exchange rates. Foreign currency gains and losses on foreign currency transactions are also included with net realized and unrealized gain or loss on investments. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. 28 Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. (d) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Investments in affiliated investment companies during the period ended April 30, 2013 were as follows: Affiliated Investment Value Value Net Company 10/31/2012 ($) Purchases ($) Sales ($) 4/30/2013 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 8,470,000 33,601,000 38,474,000 3,597,000 4.2 (e) Risk: Investing in foreign markets may involve special risks and considerations not typically associated with investing in the U.S.These risks include revaluation of currencies, high rates of inflation, repatriation restrictions on income and capital, and adverse political and economic developments. Moreover, securities issued in these markets may be less liquid, subject to government ownership controls and delayed settlements, and their prices may be more volatile than those of comparable securities in the U.S. (f) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. The Fund 29 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) (g) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended April 30, 2013, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each tax year in the three-year period ended October 31, 2012 remains subject to examination by the Internal Revenue Service and state taxing authorities. Under the Regulated Investment Company Modernization Act of 2010 (the “2010 Act”), the fund is permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 (“post-enactment losses”) for an unlimited period. Furthermore, post-enactment capital loss carryovers retain their character as either short-term or long-term capital losses rather than short-term as they were under previous statute. The fund has an unused capital loss carryover of $58,862 available for federal income tax purposes to be applied against future net realized capital gains, if any, realized subsequent to October 31, 2012.The fund has $58,862 of post-enactment short-term capital losses which can be carried forward for an unlimited period. The tax character of distributions paid to shareholders during the fiscal year ended October 31, 2012 was as follows: ordinary income $270,888 and long-term capital gains $54,353.The tax character of current year distributions will be determined at the end of the current fiscal year. (h) New Accounting Pronouncement: In January 2013, FASB issued Accounting Standards Update No. 2013-01 (“ASU 2013-01”), “Clarifying the Scope of Disclosures about Offsetting Assets and 30 Liabilities”, replaced Accounting Standards Update No. 2011-11 (“ASU 2011-11”), “Disclosures about Offsetting Assets and Liabilities”. ASU 2013-01 is effective for fiscal years beginning on or after January 1, 2013, and interim periods within those annual periods. ASU 2011-11 was intended to enhance disclosure requirements on the offsetting of financial assets and liabilities.ASU 2013-01 limits the scope of the new balance sheet offsetting disclosures to derivatives, repurchase agreements, and securities lending transactions to the extent that they are (1) offset in the financial statements or (2) subject to an enforceable master netting arrangement or similar agreement. Management is currently evaluating the application of ASU 2013-01 and its impact on the fund’s financial statements. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $210 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended April 30, 2013, the fund did not borrow under the Facilities. NOTE 3—Management Fee, Sub-Investment Advisory Fee and Other Transactions With Affiliates: (a) Pursuant to a management agreement with Dreyfus, the management fee is computed at the annual rate of .90% of the value of the fund’s average daily net assets and is payable monthly. Dreyfus has contractually agreed, from November 1, 2012 through July 1, 2014, to waive receipt of its fees and/or assume the direct expenses of the fund The Fund 31 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) so that the expenses of none of the classes (excluding Rule 12b-1 Distribution Plan fees, Shareholder Services Plan fees, taxes, interest expense, brokerage commissions, commitment fees on borrowings and extraordinary expenses) exceed 1.25% of the value of the fund’s average daily net assets.The reduction in expenses, pursuant to the undertaking, amounted to $4,434 during the period ended April 30, 2013. Pursuant to a Sub-Investment Advisory Agreement between Dreyfus and Newton, Dreyfus pays Newton an annual fee of .43% of the value of the fund’s average daily net assets, payable monthly. (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of its average daily net assets. During the period ended April 30, 2013, Class C shares were charged $4,612 pursuant to the Distribution Plan. (c) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts.The Distributor may make payments to Service Agents (securities dealers, financial institutions or other industry professionals) with respect to these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended April 30, 2013, Class A and Class C shares were charged $27,096 and $1,537, respectively, pursuant to the Shareholder Services Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. 32 The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing transfer agency services for the fund and cash management services related to fund subscriptions and redemptions. During the period ended April 30, 2013, the fund was charged $2,332 for transfer agency services and $92 for cash management services. Cash management fees were partially offset by earnings credits of $16.These fees are included in Shareholder servicing costs in the Statement of Operations. The fund compensatesThe Bank of NewYork Mellon under a custody agreement for providing custodial services for the fund. During the period ended April 30, 2013, the fund was charged $16,349 pursuant to the custody agreement. The fund compensates The Bank of New York Mellon under a cash management agreement for performing certain cash management services related to fund subscriptions and redemptions. During the period ended April 30, 2013, the fund was charged $56 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations. During the period ended April 30, 2013, the fund was charged $4,497 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $61,826, Distribution Plan fees $1,024, Shareholder Services Plan fees $5,511, custodian fees $8,317, Chief Compliance Officer fees $3,054 and transfer agency fees $849, which are offset against an expense reimbursement currently in effect in the amount of $1,709. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. The Fund 33 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, options transactions and forward contracts, during the period ended April 30, 2013, amounted to $27,005,024 and $16,310,244, respectively. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund during the period ended April 30, 2013 is discussed below. The following tables show the fund’s exposure to different types of market risk as it relates to the Statement of Assets and Liabilities and the Statement of Operations, respectively. Fair value of derivative instruments as of April 30, 2013 is shown below: Derivative Derivative Assets ($) Liabilities ($) Equity risk 1 384,759 Equity risk 2 (302,225 ) Foreign exchange risk 3 1,148,723 Foreign exchange risk 4 (265,936 ) Gross fair value of derivatives contracts ) Statement of Assets and Liabilities location: 1 Options purchased are included in Investments in securities—Unaffiliated issuers, at value. 2 Outstanding options written, at value. 3 Unrealized appreciation on forward foreign currency exchange contracts. 4 Unrealized depreciation on forward foreign currency exchange contracts. The effect of derivative instruments in the Statement of Operations during the period ended April 30, 2013 is shown below: Amount of realized gain (loss) on derivatives recognized in income ($) Options Forward Underlying risk Transactions 5 Contracts 6 Total Equity (559,591 ) — ) Foreign exchange — (1,486,982) Total ) (1,486,982) (2,046,573) 34 Change in unrealized appreciation (depreciation) on derivatives recognized in income ($) Options Forward Underlying risk Transactions 7 Contracts 8 Total Equity (94,830 ) — ) Foreign exchange — 1,990,366 Total ) Statement of Operations location: 5 Net realized gain (loss) on options transactions. 6 Net realized gain (loss) on forward foreign currency exchange contracts. 7 Net unrealized appreciation (depreciation) on options transactions. 8 Net unrealized appreciation (depreciation) on forward foreign currency exchange contracts. Options Transactions: The fund purchases and writes (sells) put and call options to hedge against changes in the values of equities, or as a substitute for an investment. The fund is subject to market risk and currency risk in the course of pursuing its investment objectives through its investments in options contracts. A call option gives the purchaser of the option the right (but not the obligation) to buy, and obligates the writer to sell, the underlying security or securities at the exercise price at any time during the option period, or at a specified date. Conversely, a put option gives the purchaser of the option the right (but not the obligation) to sell, and obligates the writer to buy the underlying security or securities at the exercise price at any time during the option period, or at a specified date. As a writer of call options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument decreases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss if the price of the financial instrument increases between those dates. The Fund 35 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) As a writer of put options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument increases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss if the price of the financial instrument decreases between those dates. As a writer of an option, the fund has no control over whether the underlying securities may be sold (call) or purchased (put) and as a result bears the market risk of an unfavorable change in the price of the security underlying the written option.There is a risk of loss from a change in value of such options which may exceed the related premiums received. The Statement of Operations reflects the following: any unrealized gains or losses which occurred during the period as well as any realized gains or losses which occurred upon the expiration or closing of the option transaction. The following summarizes the fund’s call/put options written during the period ended April 30, 2013: Options Terminated Number of Premiums Net Realized Options Written: Contracts Received ($) Cost ($) Gain (Loss) ($) Contracts outstanding October 31, 2012 190 232,150 Contracts written 1,644 893,603 Contracts terminated: Contracts closed 799 530,316 920,861 (390,545 ) Contracts expired 485 110,610 — 110,610 Total contracts terminated 1,284 640,926 920,861 (279,935 ) Contracts Outstanding April 30, 2013 Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell 36 a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract decreases between those dates.With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract increases between those dates. Any realized or unrealized gains or losses which occurred during the period are reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments.The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract.The following summarizes open forward contracts at April 30, 2013. Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: Australian Dollar, Expiring: 8/16/2013 a 1,005,000 1,022,918 1,033,541 10,623 8/16/2013 b 752,000 765,171 773,355 8,184 British Pound, Expiring: 5/1/2013 a 46,993 72,892 72,996 104 7/17/2013 a 556,000 847,220 863,261 16,041 7/17/2013 b 486,000 757,968 754,576 (3,392 ) 7/17/2013 c 130,000 195,628 201,842 6,214 Canadian Dollar, Expiring 8/16/2013 a 247,000 240,980 244,554 3,574 Euro, Expiring: 8/16/2013 a 109,000 143,133 143,660 527 8/16/2013 d 97,000 126,769 127,844 1,075 Japanese Yen, Expiring 7/17/2013 a 329,627,000 3,319,313 3,382,786 63,473 The Fund 37 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases (continued): Norwegian Krone, Expiring: 8/16/2013 a 3,038,000 516,693 524,668 7,975 8/16/2013 b 755,000 129,280 130,390 1,110 Singapore Dollar, Expiring: 8/16/2013 a 922,778 745,606 749,252 3,646 8/16/2013 d 100,000 80,730 81,195 465 Swiss Franc, Expiring: 6/14/2013 a 200,000 210,376 215,187 4,811 6/14/2013 b 186,000 196,548 200,125 3,577 Sales: Proceeds ($) Australian Dollar, Expiring: 5/1/2013 b 129,778 134,074 134,541 (467 ) 8/16/2013 a 2,821,000 2,871,707 2,901,113 (29,406 ) 8/16/2013 b 4,523,000 4,602,375 4,651,448 (49,073 ) 8/16/2013 c 461,000 466,444 474,091 (7,647 ) British Pound, Expiring: 7/17/2013 a 8,415,773 13,479,674 13,066,551 413,123 7/17/2013 b 836,000 1,325,957 1,297,996 27,961 7/17/2013 c 799,000 1,216,492 1,240,548 (24,056 ) 7/17/2013 d 114,000 171,663 176,999 (5,336 ) Canadian Dollar, Expiring 8/16/2013 b 2,164,654 2,161,187 2,143,217 17,970 Danish Krone, Expiring 10/16/2013 a 5,674,000 992,519 1,004,344 (11,825 ) Euro, Expiring: 8/16/2013 a 10,659,350 14,370,482 14,048,790 321,692 8/16/2013 b 516,000 691,054 680,077 10,977 Japanese Yen, Expiring: 7/17/2013 d 329,627,000 3,340,623 3,382,785 (42,162 ) 11/14/2013 a 329,653,000 3,310,374 3,386,399 (76,025 ) Norwegian Krone, Expiring: 8/16/2013 b 18,646,300 3,368,607 3,220,248 148,359 8/16/2013 c 3,163,000 540,135 546,256 (6,121 ) 38 Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Proceeds ($) Value ($) (Depreciation) ($) Sales (continued): South African Rand, Expiring 9/17/2013 c 4,605,100 493,153 503,487 (10,334 ) Swedish Krona, Expiring 8/16/2013 b 14,567,000 2,288,875 2,242,281 46,594 Swiss Franc, Expiring: 5/2/2013 b 14,709 15,727 15,819 (92 ) 6/14/2013 a 4,224,000 4,568,976 4,544,771 24,205 6/14/2013 b 328,000 355,519 352,908 2,611 6/14/2013 c 246,000 268,513 264,681 3,832 Gross Unrealized Appreciation Gross Unrealized Depreciation ) Counterparties: a JPMorgan Chase & Co. b UBS c Royal Bank of Scotland d Barclays Bank The following summarizes the average market value of derivatives outstanding during the period ended April 30, 2013: Average Market Value ($) Equity options contracts 480,767 Forward contracts 47,368,912 At April 30, 2013, accumulated net unrealized appreciation on investments was $5,879,517, consisting of $8,645,774 gross unrealized appreciation and $2,766,257 gross unrealized depreciation. At April 30, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). The Fund 39 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) NOTE 5—Subsequent Event: On June 18, 2013, the Board authorized the fund to offer Class Y shares, as a new class of shares, to certain investors, including certain institutional investors. Effective on or about July 1, 2013, ClassY shares will be offered at net asset value and will not be subject to certain fees, including Distribution Plan and Shareholder Services Plan fees. NOTE 6—Other: The sales charge may be reduced or waived for certain purchases of Class A shares. Effective April 1, 2013, pursuant to new/modified front-end sales charge waivers, Class A shares of the fund may be purchased at net asset value without payment of a sales charge by (a) investors who participate in a self-directed investment brokerage account program offered by financial intermediaries that have entered into an agreement with the fund’s Distributor (financial intermediaries offering self-directed investment brokerage accounts may or may not charge their customers a transaction fee) and (b) investors who purchase Class A shares directly through the fund’s Distributor, and either (i) have, or whose spouse or minor children have, beneficially owned shares and continuously maintained an open account with the Distributor in a Dreyfus-managed fund since on or before February 28, 2006, or (ii) such purchase is for a self-directed investment account that may or may not be subject to a transaction fee. 40 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AND SUB-INVESTMENT ADVISORY AGREEMENTS (Unaudited) At a meeting of the fund’s Board of Directors held on March 4-5, 2013, the Board considered the renewal of the fund’s Management Agreement, pursuant to which Dreyfus provides the fund with investment advisory and administrative services (the “Agreement”), and the Sub-Investment Advisory Agreement (together, the “Agreements”), pursuant to which Newton Capital Management Limited (the “Sub-Adviser”) provides day-to-day management of the fund’s investments. The Board members, none of whom are “interested persons” (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from representatives of Dreyfus and the Sub-Adviser. In considering the renewal of the Agreements, the Board considered all factors that it believed to be relevant, including those discussed below. The Board did not identify any one factor as dispositive, and each Board member may have attributed different weights to the factors considered. Analysis of Nature, Extent, and Quality of Services Provided to the Fund. The Board considered information provided to them at the meeting and in previous presentations from Dreyfus representatives regarding the nature, extent, and quality of the services provided to funds in the Dreyfus fund complex. Dreyfus provided the number of open accounts in the fund, the fund’s asset size and the allocation of fund assets among distribution channels. Dreyfus also had previously provided information regarding the diverse intermediary relationships and distribution channels of funds in the Dreyfus fund complex (such as retail direct or intermediary, in which intermediaries typically are paid by the fund and/or Dreyfus) and Dreyfus’ corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each intermediary or distribution channel, as applicable to the fund. The Board also considered research support available to, and portfolio management capabilities of, the fund’s portfolio management personnel and that Dreyfus also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting The Fund 41 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AND SUB-INVESTMENT ADVISORY AGREEMENTS (Unaudited) (continued) legal and regulatory requirements.The Board also considered Dreyfus’ extensive administrative, accounting, and compliance infrastructures, as well as Dreyfus’ supervisory activities over the Sub-Adviser.The Board also considered portfolio management’s brokerage policies and practices (including policies and practices regarding soft dollars) and the standards applied in seeking best execution. Comparative Analysis of the Fund’s Performance and Management Fee and Expense Ratio. The Board reviewed reports prepared by Lipper, Inc. (“Lipper”), an independent provider of investment company data, which included information comparing (1) the fund’s performance with the performance of a group of comparable funds (the “Performance Group”) and with a broader group of funds (the “Performance Universe”), all for various periods ended December 31, 2012, and (2) the fund’s actual and contractual management fees and total expenses with those of a group of comparable funds (the “Expense Group”) and with a broader group of funds (the “Expense Universe”), the information for which was derived in part from fund financial statements available to Lipper as of the date of its analysis. Dreyfus previously had furnished the Board with a description of the methodology Lipper used to select the Performance Group and Performance Universe and the Expense Group and Expense Universe. Dreyfus representatives stated that the usefulness of performance comparisons may be affected by a number of factors, including different investment limitations that may be applicable to the fund and comparison funds.The Board discussed the results of the comparisons and noted that the fund’s total return performance was below the Performance Group and Performance Universe medians for the one-year period (the fund had commenced operations on May 12, 2010) and above the Performance Group and Performance Universe medians for the two-year period. Dreyfus also provided a comparison of the fund’s calendar year total returns to the returns of the fund’s benchmark index. 42 The Board also reviewed the range of actual and contractual management fees and total expenses of the Expense Group and Expense Universe funds and discussed the results of the comparisons.The Board noted that the fund’s contractual management fee was below the Expense Group median, and the fund’s actual management fee and total expenses were below the Expense Group and Expense Universe medians. Dreyfus representatives noted that Dreyfus has contractually agreed to waive receipt of its fees and/or assume the direct expenses of the fund, until March 1, 2014, so that the expenses of none of the classes (excluding Rule 12b-1 fees, shareholder services fees, taxes, interest, brokerage commissions, commitment fees on borrowings and extraordinary expenses) exceed 1.25% of the value of the fund’s average daily net assets. Dreyfus representatives reviewed with the Board the management or investment advisory fees (1) paid by funds advised or administered by Dreyfus that are in the same Lipper category as the fund and (2) paid to Dreyfus or the Sub-Adviser or its affiliates for advising any separate accounts and/or other types of client portfolios that are considered to have similar investment strategies and policies as the fund (the “Similar Clients”), and explained the nature of the Similar Clients.They discussed differences in fees paid and the relationship of the fees paid in light of any differences in the services provided and other relevant factors.The Board considered the relevance of the fee information provided for the Similar Clients to evaluate the appropriateness and reasonableness of the fund’s management fee. The Board considered the fee to the Sub-Adviser in relation to the fee paid to Dreyfus by the fund and the respective services provided by the Sub-Adviser and Dreyfus.The Board also noted the Sub-Adviser’s fee is paid by Dreyfus (out of its fee from the fund) and not the fund. The Fund 43 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AND SUB-INVESTMENT ADVISORY AGREEMENTS (Unaudited) (continued) Analysis of Profitability and Economies of Scale. Dreyfus representatives reviewed the expenses allocated and profit received by Dreyfus and the resulting profitability percentage for managing the fund and the aggregate profitability percentage to Dreyfus of managing the funds in the Dreyfus fund complex, and the method used to determine the expenses and profit.The Board concluded that the profitability results were not unreasonable, given the services rendered and service levels provided by Dreyfus.The Board also noted the expense limitation arrangement and its effect on Dreyfus’ profitability. The Board also had been provided with information prepared by an independent consulting firm regarding Dreyfus’ approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus fund complex. The consulting firm also had analyzed where any economies of scale might emerge in connection with the management of a fund. The Board’s counsel stated that the Board should consider the profitability analysis (1) as part of the evaluation of whether the fees under the Agreements bear a reasonable relationship to the mix of services provided by Dreyfus and the Sub-Adviser, including the nature, extent and quality of such services, and (2) in light of the relevant circumstances for the fund and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund shareholders. Since Dreyfus, and not the fund, pays the Sub-Adviser pursuant to the Sub-Investment Advisory Agreement, the Board did not consider the Sub-Adviser’s profitability to be relevant to its deliberations. Dreyfus representatives also noted that, as a result of shared and allocated costs among funds in the Dreyfus fund complex, the extent of economies of scale could depend substantially on the level of assets in the complex as a whole, so that increases and decreases in complex-wide assets can affect potential economies of scale in a manner that is disproportionate to, or even in the opposite direction 44 from, changes in the fund’s asset level.The Board also considered potential benefits to Dreyfus and the Sub-Adviser from acting as investment adviser and sub-investment adviser, respectively, and noted the soft dollar arrangements in effect for trading the fund’s investments. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to the renewal of the Agreements. Based on the discussions and considerations as described above, the Board concluded and determined as follows. The Board concluded that the nature, extent and quality of the services provided by Dreyfus and the Sub-Adviser are adequate and appropriate. The Board generally was satisfied with the fund’s performance. The Board concluded that the fees paid to Dreyfus and the Sub- Adviser were reasonable in light of the considerations described above. The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the management of the fund had been adequately considered by Dreyfus in connection with the fee rate charged to the fund pursuant to the Agreement and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. In evaluating the Agreements, the Board considered these conclusions and determinations and also relied on its previous knowledge, gained through meetings and other interactions with Dreyfus and its affiliates and the Sub-Adviser, of the fund and the services provided to the fund by Dreyfus and the Sub-Adviser.The Board also relied on information received on a routine and regular basis throughout the year relating to the operations of the fund and the investment management and other The Fund 45 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AND SUB-INVESTMENT ADVISORY AGREEMENTS (Unaudited) (continued) services provided under the Agreements, including information on the investment performance of the fund in comparison to similar mutual funds and benchmark performance indices; general market outlook as applicable to the fund; and compliance reports. In addition, it should be noted that the Board’s consideration of the contractual fee arrangements for this fund had the benefit of a number of years of reviews of prior or similar agreements during which lengthy discussions took place between the Board and Dreyfus representatives. Certain aspects of the arrangements may receive greater scrutiny in some years than in others, and the Board’s conclusions may be based, in part, on their consideration of the same or similar arrangements in prior years.The Board determined that renewal of the Agreements was in the best interests of the fund and its shareholders. 46 NOTES For More Information Telephone Call your financial representative or 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. Information regarding how the fund voted proxies relating to portfolio securities for the most recent 12-month period ended June 30 is available on the SEC’s website at http://www.sec.gov and without charge, upon request, by calling 1-800-DREYFUS. Dreyfus Total Emerging Markets Fund SEMIANNUAL REPORT April 30, 2013 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 Understanding Your Fund’s Expenses 6 Comparing Your Fund’s Expenses With Those of Other Funds 7 Statement of Investments 18 Statement of Financial Futures 19 Statement of Assets and Liabilities 20 Statement of Operations 21 Statement of Changes in Net Assets 23 Financial Highlights 26 Notes to Financial Statements 44 Information About the Renewal of the Fund’s Management Agreement FOR MORE INFORMATION Back Cover Dreyfus Total Emerging Markets Fund The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Total Emerging Markets Fund, covering the six-month period from November 1, 2012, through April 30, 2013. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. International equity markets generally rallied over the past six months in response to improving economic conditions throughout the world. By the reporting period’s end, the U.S. unemployment rate had fallen to its lowest level in four years, Europe appeared to contain the financial crisis that threatened some of its more peripheral countries, Japan embarked on a new economic course that cheered many investors, and key emerging markets engineered “soft landings” for their economies as previously torrid growth rates moderated. Many analysts attributed these broad-based economic gains to the aggressively accommodative monetary policies adopted by central banks worldwide, including the Federal Reserve Board, the Bank of Japan and the European Central Bank. Our chief economist currently expects the global and U.S. economic recoveries to persist at a choppy and moderate pace over the next several months, but sees the potential for stronger growth to begin in the fall. Moreover, the United States generally is expected to remain in the lead in the global march toward better economic conditions, while Europe’s recovery from recession likely will be delayed as regional policymakers work to resolve a persistent financial crisis. As always, we encourage you to discuss our observations with your financial advisor, who can help you assess their implications for your investment portfolio. Thank you for your continued confidence and support. Sincerely, J. Charles Cardona President The Dreyfus Corporation May 15, 2013 2 DISCUSSION OF FUND PERFORMANCE For the period of November 1, 2012, through April 30, 2013, as provided by Sean P. Fitzgibbon and Alexander Kozhemiakin, Portfolio Managers Fund and Market Performance Overview For the six-month period ended April 30, 2013, Dreyfus Total Emerging Markets Fund’s Class A shares produced a total return of 8.60%, Class C shares returned 8.22% and Class I shares returned 8.78%. 1 In comparison, the Morgan Stanley Capital International Emerging Markets Index (“MSCI EM Index”), the fund’s benchmark, returned 5.29% for the same period. 2 Emerging-market stock and bond prices gained a degree of value when global economic data and investor sentiment began to improve.The fund outperformed its benchmark, mainly due to strong stock selections in China,Thailand, and Mexico, and an emphasis on local currency-denominated bonds in South Africa and Russia. The Fund’s Investment Approach The fund seeks to maximize total return.To pursue its goal, the fund normally invests at least 80% of its assets in equities, bonds and currencies issued by, or economically tied to, emerging markets. We base asset and country allocation decisions on our global macro-economic view and top-down country-specific outlooks, along with our bottom-up valuation assessments of individual securities. Equity investments rely on in-depth fundamental analysis supported by proprietary quantitative models. Bond and currency investments rely on in-depth fundamental analysis. By constructing a portfolio that is liquid and diversified from an asset class and country perspective, we seek to reduce volatility and country concentration risk. Economic Uncertainty Limited Market Gains Prior to the reporting period, investor confidence in riskier markets was undermined by slowing growth in China, a subpar U.S. economic recovery, and an ongoing sovereign debt crisis in Europe. Some of these concerns moderated during November and December 2012, when China posted better economic data, India announced reforms to some regulatory and fiscal policies, and the European Central Bank launched a new quantitative easing program. However, over the first four months of The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) 2013 Chinese growth rates continued to slow, and European tensions resurfaced when the regional financial crisis spread to the banking sector in Cyprus. These developments produced heightened volatility in emerging equity markets. The MSCI EM Index advanced solidly in late 2012, only to lose some of that ground over the first four months of 2013.While some of the MSCI EM Index’s components, such as Thailand, ended the reporting period with substantial gains, most posted more modestly positive results, with some of the largest markets, such as China and India, barely advancing. Emerging-market bonds benefited from accommodative monetary policies among central banks worldwide. Low interest rates in most developed markets sparked robust demand for higher yielding securities, including those from the emerging markets. Selectivity Proved Critical to Fund Performance The fund’s success in finding attractive opportunities among equities led us to allocate roughly 70% of assets to stocks during the reporting period and 30% to bonds.This strategy played a limited role in boosting the fund’s relative results, as selection of individual securities (both equities and fixed income) proved primarily responsible for its outperformance. In equities, the fund achieved strong relative returns in China, where automaker GreatWall Motor captured market share, advertiser Focus Media Holding announced plans to take the company private, technology components manufacturer AAC Technology Holdings received strong orders from smartphone and tablet producers, and drug maker Sino Biopharmaceutical encountered robust demand for its products. Overweighted exposure to Thailand further bolstered returns, as did individual stock selections such as Bangkok Bank and PTT Global Chemical inThailand, and Banorte and Empresas ICA in Mexico. Disappointments during the reporting period included metals producer Vale and diagnostic laboratory chain Fleury in Brazil, and Korean tobacco company KT&G. The fund’s fixed-income investments also fared well, mainly due to strong results from local currency-denominated bonds. Overweighted exposure to such bonds in Russia and South Africa, and an underweighted position in Brazil, proved especially beneficial. Our currency strategies added value to a lesser degree, driven by overweighted exposure to the Mexican peso and Brazilian real. Investments in U.S. dollar-denominated bonds had relatively little impact on the fund’s relative performance. 4 Finding Opportunities in Individual Markets Some of the macroeconomic issues weighing on the emerging markets have begun to dissipate in response to globally accommodative monetary policies. Lower energy prices also auger well for the economies of oil and gas importers, such as China and India. As of the reporting period’s end, the fund continued to emphasize stocks over bonds. Allocations among national stock markets were little changed, with minor trimming of gains in Thailand and Mexico, and the addition of modest exposure to Indonesia. The fund’s fixed-income portfolio remained positioned for slow global growth and muted inflation, which we expect to boost the value of currencies in Brazil, Nigeria, and Russia, as well as longer term bonds in Russia, Colombia, Mexico, and Peru. May 15, 2013 Equity funds are subject generally to market, market sector, market liquidity, issuer and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. Bond funds are subject generally to interest rate, credit, liquidity and market risks, to varying degrees, all of which are more fully described in the fund’s prospectus. Generally, all other factors being equal, bond prices are inversely related to interest-rate changes, and rate increases can cause price declines. Emerging markets tend to be more volatile than the markets of more mature economies and generally have less diverse and less mature economic structures and less stable political systems than those of developed countries.The securities of companies located in emerging markets are often subject to rapid and large changes in price.An investment in this fund should be considered only as a supplement to a complete investment program for those investors willing to accept the greater risks associated with investing in emerging market countries. Investing internationally involves special risks, including changes in currency exchange rates, political, economic and social instability, a lack of comprehensive company information, differing auditing and legal standards and less market liquidity.These risks generally are greater with emerging market countries than with more economically and politically established foreign countries. 1 Total return includes reinvestment of dividends and any capital gains paid and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charges imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price, yield and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Return figures provided reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an agreement in effect until March 1, 2014, at which time it may be extended, terminated or modified. Had these expenses not been absorbed, the fund’s returns would have been lower. 2 SOURCE: LIPPER INC. — Reflects reinvestment of net dividends and, where applicable, capital gain distributions. The Morgan Stanley Capital International Emerging Markets (MSCI EM) Index is a market capitalization-weighted index composed of companies representative of the market structure of select designated emerging market countries in Europe, Latin America and the Pacific Basin. Investors cannot invest directly in any index. The Fund 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Total Emerging Markets Fund from November 1, 2012 to April 30, 2013. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended April 30, 2013 Class A Class C Class I Expenses paid per $1,000 † $ $ $ Ending value (after expenses) $ $ $ COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended April 30, 2013 Class A Class C Class I Expenses paid per $1,000 † $ $ $ Ending value (after expenses) $ $ $ † Expenses are equal to the fund’s annualized expense ratio of 1.61% for Class A, 2.37% for Class C and 1.34% for Class I, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS April 30, 2013 (Unaudited) Coupon Maturity Principal Bonds and Notes—30.8% Rate (%) Date Amount ($) a Value ($) Brazil—3.7% Andrade Gutierrez Internacional, Gtd. Notes 4.00 4/30/18 250,000 b 251,250 Aralco Finance, Gtd. Notes 10.13 5/7/20 300,000 b 298,158 Banco ABC-Brasil, Sr. Unscd. Notes BRL 8.50 3/28/16 670,000 b 332,899 Banco do Brasil, Bank Gtd. Notes 3.88 10/10/22 200,000 199,200 Cosan, Gtd. Notes BRL 9.50 3/14/18 800,000 417,843 Gerdau Trade, Gtd. Notes 5.75 1/30/21 100,000 108,200 Gerdau Trade, Gtd. Notes 4.75 4/15/23 200,000 b 202,498 Itau Unibanco Holding, Sub. Notes 5.65 3/19/22 200,000 215,500 Odebrecht Finance, Gtd. Notes 5.13 6/26/22 200,000 214,500 Odebrecht Finance, Gtd. Notes BRL 8.25 4/25/18 600,000 b 307,853 Oi, Sr. Unscd. Notes 5.75 2/10/22 200,000 211,500 QGOG Constellation, Gtd. Notes 6.25 11/9/19 200,000 b 210,900 Rearden G Holdings, Gtd. Notes 7.88 3/30/20 265,000 293,620 Canada—.4% Pacific Rubiales Energy, Gtd. Notes 7.25 12/12/21 280,000 b Chile—1.7% Banco Santander Chile, Sr. Unscd. Notes 3.88 9/20/22 150,000 b 153,930 Cencosud, Gtd. Notes 4.88 1/20/23 200,000 208,020 Corpbanca, Sr. Unscd. Notes 3.13 1/15/18 200,000 200,903 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Chile (continued) Empresa Nacional de Petroleo, Sr. Unscd. Notes 4.75 12/6/21 100,000 b 106,614 SACI Falabella, Sr. Unscd. Notes CLP 6.50 4/30/23 189,000,000 404,318 Tanner Servicios Financieros, Sr. Unscd. Notes 4.38 3/13/18 250,000 254,409 Telefonica Chile, Sr. Unscd. Notes 3.88 10/12/22 200,000 198,195 China—.2% Country Garden Holdings, Gtd. Notes 7.50 1/10/23 200,000 Colombia—1.4% Bancolombia, Sub. Notes 5.13 9/11/22 70,000 71,855 Emgesa, Sr. Unscd. Notes COP 8.75 1/25/21 237,000,000 157,906 Empresa de Energia de Bogota, Sr. Unscd. Notes 6.13 11/10/21 200,000 223,500 Empresas Publicas de Medellin, Sr. Unscd. Notes COP 8.38 2/1/21 1,192,000,000 769,376 Costa Rica—.5% Costa Rican Government, Unscd. Notes 4.38 4/30/25 200,000 b 201,900 Instituto Costarricense de Electricidad, Sr. Unscd. Notes 6.95 11/10/21 200,000 b 229,500 Hungary—1.0% Hungarian Export-Import Bank, Govt. Gtd. Notes 5.50 2/12/18 470,000 484,100 Hungarian Government, Bonds, Ser. 23/A HUF 6.00 11/24/23 15,050,000 70,137 Hungarian Government, Unscd. Bonds, Ser. 22/A HUF 7.00 6/24/22 66,220,000 327,265 8 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) India—.2% NTPC, Sr. Unscd. Notes 4.75 10/3/22 200,000 Indonesia—2.1% Indo Energy Finance II, Gtd. Notes 6.38 1/24/23 415,000 423,798 Indonesian Government, Sr. Unscd. Bonds, Ser. FR59 IDR 7.00 5/15/27 6,854,000,000 764,659 Indosat Palapa, Gtd. Notes 7.38 7/29/20 190,000 214,225 PT Adaro Indonesia, Gtd. Notes 7.63 10/22/19 195,000 213,515 Theta Capital, Gtd. Bonds 6.13 11/14/20 200,000 208,937 Kazakhstan—.5% Kazakhstan Temir Zholy Finance, Gtd. Notes 6.95 7/10/42 200,000 b 237,500 KazMunayGas National, Sr. Unscd. Notes 4.40 4/30/23 200,000 b 201,364 Macau—.2% MCE Finance, Gtd. Notes 5.00 2/15/21 200,000 Malaysia—.8% Malaysian Government, Sr. Unscd. Bonds, Ser. 0112 MYR 3.42 8/15/22 670,000 220,649 Malaysian Government, Sr. Unscd. Bonds, Ser. 0211 MYR 3.43 8/15/14 625,000 206,800 Malaysian Government, Sr. Unscd. Bonds, Ser. 1/06 MYR 4.26 9/15/16 900,000 307,734 Mexico—3.1% America Movil, Sr. Unscd. Notes MXN 6.45 12/5/22 8,790,000 790,582 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Mexico (continued) Comision Federal de Electricidad, Sr. Unscd. Notes 5.75 2/14/42 200,000 227,000 Metalsa, Gtd. Notes 4.90 4/24/23 300,000 b 302,250 Mexican Government, Bonds, Ser. M 10 MXN 7.75 12/14/17 1,440,000 136,848 Mexican Government, Bonds, Ser. M MXN 7.00 6/19/14 990,000 84,700 Mexican Government, Bonds MXN 2.00 6/9/22 1,003,000 445,203 Mexichem, Sr. Unscd. Notes 4.88 9/19/22 200,000 b 218,000 Petroleos Mexicanos, Gtd. Bonds 5.50 6/27/44 245,000 268,887 Tenedora Nemak, Sr. Unscd. Notes 5.50 2/28/23 200,000 208,250 Nigeria—1.1% Nigerian Government, Treasury Bills, Ser. 364 NGN 0.00 6/27/13 19,000,000 c 118,020 Nigerian Government, Treasury Bills, Ser. 182 NGN 0.00 7/11/13 7,360,000 c 45,631 Nigerian Government, Treasury Bills, Ser. 364 NGN 0.00 7/25/13 3,580,000 c 22,092 Nigerian Government, Treasury Bills, Ser. 364 NGN 0.00 9/5/13 28,330,000 c 172,069 Nigerian Government, Treasury Bills, Ser. 364d NGN 0.00 9/26/13 4,000,000 c 24,126 Nigerian Government, Treasury Bills, Ser. 364d NGN 0.00 11/7/13 16,500,000 c 98,162 Nigerian Government, Treasury Bills, Ser. 364 NGN 0.00 12/19/13 6,245,000 c 36,828 Nigerian Government, Treasury Bills NGN 0.00 3/6/14 16,200,000 c 93,603 10 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Nigeria (continued) Nigerian Government, Bonds, Ser. 5YR NGN 15.10 4/27/17 5,285,000 36,961 Nigerian Government, Bonds, Ser. 7 NGN 16.00 6/29/19 33,765,000 250,438 Nigerian Government, Bonds, Ser. 10YR NGN 16.39 1/27/22 6,675,000 52,880 Peru—2.1% Alicorp, Sr. Unscd. Notes 3.88 3/20/23 150,000 b 150,750 BBVA Banco Continental, Sr. Unscd. Notes 5.00 8/26/22 95,000 b 100,700 Cementos Pacasmayo, Gtd. Notes 4.50 2/8/23 435,000 431,520 Cia Minera Milpo, Sr. Unscd. Notes 4.63 3/28/23 250,000 b 254,375 Gas Natural de Lima y Callao, Sr. Unscd. Notes 4.38 4/1/23 250,000 b 253,750 Peruvian Government, Bonds PEN 6.85 2/12/42 90,000 42,981 Peruvian Government, Sr. Unscd. Bonds PEN 6.90 8/12/37 435,000 207,855 Peruvian Government, Gtd. Bonds PEN 6.95 8/12/31 380,000 179,447 Pesquera Exalmar, Sr. Unscd. Notes 7.38 1/31/20 200,000 199,700 Philippines—.3% Philippine Government, Sr. Unscd. Notes PHP 4.95 1/15/21 8,000,000 Poland—1.2% Polish Government, Bonds, Ser. 1013 PLN 5.00 10/24/13 1,665,000 532,425 The Fund 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Poland (continued) Polish Government, Bonds, Ser. 1015 PLN 6.25 10/24/15 1,455,000 499,824 Romania—.1% Romanian Government, Sr. Unscd. Notes 4.38 8/22/23 60,000 62,397 Romanian Government, Bonds, Ser. 5Y RON 5.90 7/26/17 150,000 47,517 Russia—3.4% AHML Finance, Unscd. Notes RUB 7.75 2/13/18 5,000,000 163,566 Gazprom, Sr. Unscd. Notes 8.63 4/28/34 120,000 167,100 RusHydro, Sr. Unscd. Notes RUB 7.88 10/28/15 14,400,000 464,493 Russian Agricultural Bank, Sr. Unscd. Notes 7.75 5/29/18 300,000 352,500 Russian Agricultural Bank, Sr. Unscd. Notes RUB 7.88 2/7/18 6,900,000 223,283 Russian Government, Bonds, Ser. 5079 RUB 7.00 6/3/15 8,750,000 288,517 Russian Government, Bonds, Ser. 6206 RUB 7.40 6/14/17 11,850,000 401,734 Russian Government, Bonds, Ser. 6204 RUB 7.50 3/15/18 10,375,000 355,728 Vnesheconombank, Sr. Unscd. Notes 6.03 7/5/22 200,000 b 227,750 Vnesheconombank, Sr. Unscd. Notes 6.80 11/22/25 250,000 301,875 Singapore—.2% TBG Global, Gtd. Notes 4.63 4/3/18 200,000 b 12 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) South Africa—1.8% Sasol Financing International, Gtd. Notes 4.50 11/14/22 200,000 206,050 South African Government, Bonds, Ser. R212 ZAR 2.75 1/31/22 740,000 d 113,365 South African Government, Bonds, Ser. R209 ZAR 6.25 3/31/36 1,905,000 182,404 South African Government, Bonds, Ser. R213 ZAR 7.00 2/28/31 3,895,000 421,923 South African Government, Bonds, Ser. R207 ZAR 7.25 1/15/20 3,640,000 435,063 South African Government, Bonds, Ser. R186 ZAR 10.50 12/21/26 1,445,000 214,419 Supranational—.7% Eurasian Development Bank, Sr. Unscd. Notes 4.77 9/20/22 600,000 b Thailand—.6% Thai Government, Sr. Unscd. Bonds, Ser. ILB THB 1.20 7/14/21 14,800,000 e Turkey—2.2% Export Credit Bank of Turkey, Sr. Unscd. Notes 5.88 4/24/19 400,000 455,500 Export Credit Bank of Turkey, Sr. Unscd. Notes 5.88 4/24/19 500,000 b 569,375 Turkish Government, Sr. Unscd. Notes 6.88 3/17/36 105,000 137,944 Turkish Government, Bonds TRY 8.00 6/4/14 525,000 302,510 Turkish Government, Bonds TRY 9.00 1/27/16 530,000 322,538 Turkish Government, Bonds TRY 11.00 8/6/14 160,000 95,830 The Fund 13 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Uruguay—.3% Uruguayan Government, Sr. Unscd. Bonds UYU 5.00 9/14/18 2,860,000 Venezuela—1.0% Petroleos de Venezuela, Gtd. Notes 8.50 11/2/17 755,000 732,350 Venezuelan Government, Sr. Unscd. Bonds 11.75 10/21/26 110,000 120,615 Total Bonds And Notes (cost $25,929,544) Common Stocks—63.6% Shares Value ($) Brazil—10.0% Arteris 189,300 2,102,335 BR Malls Participacoes 82,600 976,379 Cia Brasileira de Distribuicao Grupo Pao de Acucar, ADR 16,060 892,294 Cia de Bebidas das Americas, ADR 27,900 1,172,358 Fleury 83,500 797,126 Grupo BTG Pactual 46,000 761,704 Petroleo Brasileiro 170,100 1,625,546 Rossi Residencial 241,071 f 404,847 China—13.6% AAC Technologies Holdings 380,000 1,853,443 Air China, Cl. H 1,012,000 818,974 China Construction Bank, Cl. H 2,130,000 1,784,115 China Petroleum & Chemical, Cl. H 1,188,000 1,299,733 China Telecom, Cl. H 2,016,000 1,028,764 Great Wall Motor, Cl. H 677,500 2,937,814 14 Common Stocks (continued) Shares Value ($) China (continued) Mindray Medical International, ADR 22,200 876,678 WuXi PharmaTech, ADR 71,810 f 1,369,417 Hong Kong—3.5% Focus Media Holding, ADR 51,680 1,409,314 Sino Biopharmaceutical 1,556,000 1,072,737 SJM Holdings 219,000 552,005 India—2.0% ICICI Bank, ADR 17,780 832,460 Sterlite Industries India, ADR 132,490 957,903 Indonesia—1.9% Bank Negara Indonesia Persero 2,955,000 Malaysia—1.8% Malayan Banking 488,925 Mexico—2.6% Empresas ICA 198,000 f 544,641 Grupo Financiero Banorte, Ser. O 237,100 1,786,700 Peru—1.4% Credicorp 8,170 Philippines—1.8% Metropolitan Bank & Trust 510,630 Russia—6.4% Gazprom, ADR 120,270 954,342 Lukoil, ADR 16,470 1,044,198 Magnit, GDR 5,040 257,040 Mobile Telesystems, ADR 40,040 828,828 The Fund 15 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Russia (continued) Pharmstandard, GDR 26,830 f 561,015 Sberbank of Russia, ADR 20,500 254,370 Sberbank of Russia, ADR 134,520 1,729,927 South Africa—2.7% Imperial Holdings 33,310 737,582 MTN Group 91,800 1,655,029 South Korea—6.3% Hyundai Motor 14,499 2,626,487 KT&G 17,000 1,224,099 Samsung Electronics 1,196 1,650,704 Taiwan—4.2% Delta Electronics 110,000 527,413 Hon Hai Precision Industry 570,700 1,473,548 King Yuan Electronics 222,000 157,970 Taiwan Semiconductor Manufacturing 327,000 1,213,286 Taiwan Semiconductor Manufacturing, ADR 15,670 298,984 Thailand—4.1% Bangkok Bank 295,900 2,288,562 PTT Global Chemical 538,446 1,339,235 Turkey—1.3% Aselsan Elektronik Sanayi Ve Ticaret 198,210 Total Common Stocks (cost $50,027,319) Preferred Stocks—3.0% Brazil Vale (cost $3,958,770) 162,200 16 Principal Short-Term Investments—.0% Amount ($) Value ($) U.S. Treasury Bills; 0.05%, 7/25/13 (cost $9,999) 10,000 g Total Investments (cost $79,925,632) % Cash and Receivables (Net) % Net Assets % ADR—American Depository Receipts GDR—Global Depository Receipts a Principal amount stated in U.S. Dollars unless otherwise noted. BRL—Brazilian Real CLP—Chilean Peso COP—Colombian Peso HUF—Hungarian Forint IDR—Indonesian Rupiah MYR—Malaysian Ringgit MXN—Mexican New Peso NGN—Nigerian Naira PEN—Peruvian New Sol PHP—Philippine Peso PLN—Polish Zloty RON—Romanian Leu RUB—Russian Ruble THB—Thai Baht TRY—Turkish Lira UYU—Uruguayan New Peso ZAR—South African Rand b Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.At April 30, 2013, these securities were valued at $5,949,806 or 6.8% of net assets. c Security issued with a zero coupon. Income is recognized through the accretion of discount. d Principal amount for accrual purposes is periodically adjusted based on changes in the South African Consumer Price Index. e Principal amount for accrual purposes is periodically adjusted based on changes in the Thai Consumer Price Index. f Non-income producing security. g Held by or on behalf of a counterparty for open financial futures positions. Portfolio Summary (Unaudited) † Value (%) Value (%) Financial 19.5 Health Care 5.3 Foreign/Governmental 19.0 Consumer Staples 4.1 Corporate Bonds 11.8 Industrial 3.5 Consumer Discretionary 11.4 Telecommunication Services 4.0 Information Technology 7.6 Short-Term Investment .0 Energy 5.6 Materials 5.6 † Based on net assets. See notes to financial statements. The Fund 17 STATEMENT OF FINANCIAL FUTURES April 30, 2013 (Unaudited) Market Value Unrealized Covered by (Depreciation) Contracts Contracts ($) Expiration at 4/30/2013 ($) Financial Futures Short U.S. Treasury Ultra Long Bonds 2 (328,688 ) June 2013 ) See notes to financial statements. 18 STATEMENT OF ASSETS AND LIABILITIES April 30, 2013 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments 79,925,632 85,449,747 Cash denominated in foreign currencies 824,947 827,254 Receivable for investment securities sold 2,050,884 Dividends and interest receivable 685,368 Unrealized appreciation on forward foreign currency exchange contracts—Note 4 24,120 Receivable for futures variation margin—Note 4 750 Prepaid expenses 29,364 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(c) 101,047 Cash overdraft due to Custodian 441,116 Payable for investment securities purchased 742,026 Unrealized depreciation on forward foreign currency exchange contracts—Note 4 13,963 Accrued expenses 36,745 Net Assets ($) Composition of Net Assets ($): Paid-in capital 86,831,055 Accumulated undistributed investment income—net 273,535 Accumulated net realized gain (loss) on investments (4,898,575 ) Accumulated net unrealized appreciation (depreciation) on investments and foreign currency transactions [including ($1,815) net unrealized (depreciation) on financial futures] 5,526,575 Net Assets ($) Net Asset Value Per Share Class A Class C Class I Net Assets ($) 1,360,726 729,971 85,641,893 Shares Outstanding 108,934 58,970 6,845,975 Net Asset Value Per Share ($) See notes to financial statements. The Fund 19 STATEMENT OF OPERATIONS Six Months Ended April 30, 2013 (Unaudited) Investment Income ($): Income: Interest 655,541 Cash dividends (net of $87,797 foreign taxes withheld at source): Unaffiliated issuers 558,179 Affiliated issuers 1,845 Total Income Expenses: Management fee—Note 3(a) 387,847 Custodian fees—Note 3(c) 46,366 Professional fees 34,031 Registration fees 23,679 Prospectus and shareholders’ reports 7,174 Directors’ fees and expenses—Note 3(d) 4,913 Shareholder servicing costs—Note 3(c) 3,374 Distribution fees—Note 3(b) 2,562 Loan commitment fees—Note 2 370 Miscellaneous 13,772 Total Expenses Less—reduction in expenses due to undertaking—Note 3(a) (518 ) Less—reduction in fees due to earnings credits—Note 3(c) (3 ) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments and foreign currency transactions 2,109,475 Net realized gain (loss) on swap transactions (4,368 ) Net realized gain (loss) on forward foreign currency exchange contracts 23,709 Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments and foreign currency transactions 3,460,772 Net unrealized appreciation (depreciation) on financial futures (1,815 ) Net unrealized appreciation (depreciation) on forward foreign currency exchange contracts (1,314 ) Net Unrealized Appreciation (Depreciation) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 20 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended April 30, 2013 Year Ended (Unaudited) October 31, 2012 Operations ($): Investment income—net 691,998 1,263,407 Net realized gain (loss) on investments 2,128,816 (5,954,400 ) Net unrealized appreciation (depreciation) on investments 3,457,643 6,338,966 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net: Class A Shares (1,389 ) (12,264 ) Class C Shares — (6,962 ) Class I Shares (249,195 ) (977,648 ) Total Dividends ) ) Capital Stock Transactions ($): Net proceeds from shares sold: Class A Shares 649,380 228,016 Class C Shares 87,600 110,885 Class I Shares 11,273,633 24,923,803 Dividends reinvested: Class A Shares 609 3,944 Class C Shares — 922 Class I Shares 211,927 808,350 Cost of shares redeemed: Class A Shares (101,201 ) (179,771 ) Class C Shares (12 ) (52,253 ) Class I Shares (953,375 ) (9,981,933 ) Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 70,536,156 54,023,094 End of Period Undistributed (distributions in excess of) investment income—net 273,535 (167,879 ) The Fund 21 STATEMENT OF CHANGES IN NET ASSETS (continued) Six Months Ended April 30, 2013 Year Ended (Unaudited) October 31, 2012 Capital Share Transactions: Class A Shares sold 53,057 19,957 Shares issued for dividends reinvested 51 365 Shares redeemed (8,248 ) (15,838 ) Net Increase (Decrease) in Shares Outstanding Class C Shares sold 7,513 9,933 Shares issued for dividends reinvested — 85 Shares redeemed (1 ) (4,821 ) Net Increase (Decrease) in Shares Outstanding Class I Shares sold 911,894 2,211,010 Shares issued for dividends reinvested 17,558 74,709 Shares redeemed (78,342 ) (925,418 ) Net Increase (Decrease) in Shares Outstanding See notes to financial statements. 22 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s financial statements. Six Months Ended April 30 2013 Year Ended October 31, Class A Shares (Unaudited) 2012 2011 a Per Share Data ($): Net asset value, beginning of period 11.52 11.38 12.50 Investment Operations: Investment income—net b .10 .21 .18 Net realized and unrealized gain (loss) on investments .89 .14 (1.30 ) Total from Investment Operations .99 .35 (1.12 ) Distributions: Dividends from investment income—net (.02 ) (.21 ) — Net asset value, end of period 12.49 11.52 11.38 Total Return (%) c 8.60 d 3.18 (8.96 ) d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.69 e 1.81 2.60 e Ratio of net expenses to average net assets 1.61 e 1.65 1.65 e Ratio of net investment income to average net assets 1.63 e 1.86 2.44 e Portfolio Turnover Rate 27.26 d 100.76 52.76 d Net Assets, end of period ($ x 1,000) 1,361 738 678 a From March 25, 2011 (commencement of operations) to October 31, 2011. b Based on average shares outstanding at each month end. c Exclusive of sales charge. d Not annualized. e Annualized See notes to financial statements. The Fund 23 FINANCIAL HIGHLIGHTS (continued) Six Months Ended April 30 2013 Year Ended October 31, Class C Shares (Unaudited) 2012 2011 a Per Share Data ($): Net asset value, beginning of period 11.44 11.33 12.50 Investment Operations: Investment income—net b .04 .13 .13 Net realized and unrealized gain (loss) on investments .90 .13 (1.30 ) Total from Investment Operations .94 .26 (1.17 ) Distributions: Dividends from investment income—net — (.15 ) — Net asset value, end of period 12.38 11.44 11.33 Total Return (%) c 8.22 d 2.38 (9.36 ) d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.40 e 2.51 3.38 e Ratio of net expenses to average net assets 2.37 e 2.40 2.40 e Ratio of net investment income to average net assets .70 e 1.15 1.76 e Portfolio Turnover Rate 27.26 d 100.76 52.76 d Net Assets, end of period ($ x 1,000) 730 589 524 a From March 25, 2011 (commencement of operations) to October 31, 2011. b Based on average shares outstanding at each month end. c Exclusive of sales charge. d Not annualized. e Annualized See notes to financial statements. 24 Six Months Ended April 30 2013 Year Ended October 31, Class I Shares (Unaudited) 2012 2011 a Per Share Data ($): Net asset value, beginning of period 11.54 11.40 12.50 Investment Operations: Investment income—net b .11 .25 .19 Net realized and unrealized gain (loss) on investments .90 .12 (1.29 ) Total from Investment Operations 1.01 .37 (1.10 ) Distributions: Dividends from investment income—net (.04 ) (.23 ) — Net asset value, end of period 12.51 11.54 11.40 Total Return (%) 8.78 c 3.38 (8.80 ) c Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.34 d 1.45 1.88 d Ratio of net expenses to average net assets 1.34 d 1.40 1.40 d Ratio of net investment income to average net assets 1.80 d 2.15 2.54 d Portfolio Turnover Rate 27.26 c 100.76 52.76 c Net Assets, end of period ($ x 1,000) 85,642 69,209 52,821 a From March 25, 2011 (commencement of operations) to October 31, 2011. b Based on average shares outstanding at each month end. c Not annualized. d Annualized See notes to financial statements. The Fund 25 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus Total Emerging Markets Fund (the “fund”) is a separate non-diversified series of Advantage Funds, Inc. (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering twelve series, including the fund. The fund’s investment objective seeks to maximize total return. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of the Manager, is the distributor of the fund’s shares.The fund is authorized to issue 100 million shares of $.001 par value Common Stock in each of the following classes of shares: Class A, Class C and Class I. Class A shares generally are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (“CDSC”) imposed on Class C shares redeemed within one year of purchase. Class I shares are sold at net asset value per share only to institutional investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. As of April 30, 2013, MBC Investments Corp., an indirect subsidiary of BNY Mellon, held 40,000 Class A, 40,000 Class C and 732,512 Class I shares of the fund. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are 26 charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications.The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. The Fund 27 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in equity securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All of the preceding securities are categorized within Level 1 of the fair value hierarchy. Investments in debt securities, excluding short-term investments (other than U.S. Treasury Bills), financial futures, swaps and forward foreign currency exchange contracts (“forward contracts”) are valued each business day by an independent pricing service (the “Service”) approved by the Company’s Board of Directors (the “Board”). 28 Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable The Fund 29 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) issuers.These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized within Level 3 of the fair value hierarchy. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Financial futures, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day.These securities are generally categorized within Level 1 of the fair value hierarchy. Investments in swap transactions are valued each business day by the Service. Swaps are valued by the Service by using a swap pricing model which incorporates among other factors, default probabilities, recovery rates, credit curves of the underlying issuer and swap spreads on interest rates. These securities are generally categorized within Level 2 of the fair value hierarchy. Forward contracts are valued at the forward rate. These securities are generally categorized within Level 2 of the fair value hierarchy. The following is a summary of the inputs used as of April 30, 2013 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Corporate Bonds † — 10,254,618 — Equity Securities— Foreign Common Stocks † 55,819,419 — — Foreign Government — 16,738,245 — Preferred Stocks † 2,627,466 — — U.S. Treasury — 9,999 — 30 Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) (continued) Other Financial Instruments: Forward Foreign Currency Exchange Contracts †† — 24,120 — Liabilities ($) Other Financial Instruments: Financial Futures †† (1,815 ) — — ) Forward Foreign Currency Exchange Contracts †† — (13,963 ) — ) † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized appreciation (depreciation) at period end. At April 30, 2013, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized on securities transactions between trade and settlement date and the difference between the amounts of dividends, interest and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments resulting from changes in exchange rates. Foreign currency gains and losses on foreign currency transactions are also included with net realized and unrealized gain or loss on investments. The Fund 31 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. (d) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Investments in affiliated investment companies during the period ended April 30, 2013 were as follows: Affiliated Investment Value Value Net Company 10/31/2012 ($) Purchases ($) Sales ($) 4/30/2013 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 2,576,966 20,129,973 22,706,939 — — (e) Risk: Investing in foreign markets may involve special risks and considerations not typically associated with investing in the U.S.These risks include revaluation of currencies, high rates of inflation, repatriation restrictions on income and capital, and adverse political and economic developments. Moreover, securities issued in these markets may be less liquid, subject to government ownership controls and delayed settlements, and their prices may be more volatile than those of comparable securities in the U.S. (f) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. 32 (g) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended April 30, 2013, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each tax year in the two-year period ended October 31, 2012 remains subject to examination by the Internal Revenue Service and state taxing authorities. Under the Regulated Investment Company Modernization Act of 2010 (the “2010 Act”), the fund is permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 (“post-enactment losses”) for an unlimited period. Furthermore, post-enactment capital loss carryovers retain their character as either short-term or long-term capital losses rather than short-term as they were under previous statute. The fund has an unused capital loss carryover of $6,829,827 available for federal income tax purposes to be applied against future net realized capital gains, if any, realized subsequent to October 31, 2012.The fund has $5,388,991 of post-enactment short-term capital losses and $1,440,836 of post-enactment long-term capital losses which can be carried forward for an unlimited period. The tax character of distributions paid to shareholders during the fiscal year ended October 31, 2012 was as follows: ordinary income $996,874. The tax character of current year distributions will be determined at the end of the current fiscal year. The Fund 33 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) (h) New Accounting Pronouncement: In January 2013, FASB issued Accounting Standards Update No. 2013-01 (“ASU 2013-01”), “Clarifying the Scope of Disclosures about Offsetting Assets and Liabilities”, replaced Accounting Standards Update No. 2011-11 (“ASU 2011-11”), “Disclosures about Offsetting Assets and Liabilities”. ASU 2013-01 is effective for fiscal years beginning on or after January 1, 2013, and interim periods within those annual periods. ASU 2011-11 was intended to enhance disclosure requirements on the offsetting of financial assets and liabilities. ASU 2013-01 limits the scope of the new balance sheet offsetting disclosures to derivatives, repurchase agreements, and securities lending transactions to the extent that they are (1) offset in the financial statements or (2) subject to an enforceable master netting arrangement or similar agreement. Management is currently evaluating the application of ASU 2013-01 and its impact on the fund’s financial statements. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $210 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended April 30, 2013, the fund did not borrow under the Facilities. NOTE 3—Management Fee and Other Transactions With Affiliates: (a) Pursuant to a management agreement with the Manager, the management fee is computed at the annual rate of 1% of the value of the fund’s average daily net assets and is payable monthly.The Manager had contractually agreed, from November 1, 2012 through March 1, 2013, 34 to waive receipt of its fees and/or assume the expenses of the fund so that the direct expenses of none of the classes (excluding Rule 12b-1 Distribution Plan fees, Shareholder Services Plan fees, taxes, interest expense, brokerage commissions, commitment fees on borrowings and extraordinary expenses) exceeded 1.40% of the value of the fund’s average daily net assets. Thereafter, the Manager has contractually agreed from March 2, 2013 through July 1, 2014, to waive receipt of its fees and/or assume the expenses of the fund so that the direct expenses of none of the classes (excluding certain expenses as described above) exceed 1.35% of the value of the fund’s average daily net assets. The reduction in expenses, pursuant to the undertaking, amounted to $518 during the period ended April 30, 2013. (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of its average daily net assets. During the period ended April 30, 2013, Class C shares were charged $2,562 pursuant to the Distribution Plan. (c) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts.The Distributor may make payments to Service Agents (securities dealers, financial institutions or other industry professionals) with respect to these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended April 30, 2013, Class A and Class C shares were charged $1,385 and $854, respectively, pursuant to the Shareholder Services Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and The Fund 35 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing transfer agency services for the fund and cash management services related to fund subscriptions and redemptions. During the period ended April 30, 2013, the fund was charged $612 for transfer agency services and $18 for cash management services. Cash management fees were partially offset by earnings credits of $3.These fees are included in Shareholder servicing costs in the Statement of Operations. The fund compensatesThe Bank of NewYork Mellon under a custody agreement for providing custodial services for the fund. During the period ended April 30, 2013, the fund was charged $46,366 pursuant to the custody agreement. The fund compensates The Bank of New York Mellon under a cash management agreement for performing certain cash management services related to fund subscriptions and redemptions. During the period ended April 30, 2013, the fund was charged $10 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations. During the period ended April 30, 2013, the fund was charged $4,497 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $76,846, Distribution Plan fees $439, Shareholder Services Plan fees $421, custodian fees $20,000, Chief Compliance Officer fees $3,054 and transfer agency fees $287. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. 36 (e) A 2% redemption fee is charged and retained by the fund on certain shares redeemed within sixty days following the date of issuance subject to exceptions, including redemptions made through the use of the fund’s exchange privilege. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, financial futures, forward contracts and swaps transactions, during the period ended April 30, 2013, amounted to $33,176,307 and $20,384,262, respectively. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund during the period ended April 30, 2013 is discussed below. The following tables show the fund’s exposure to different types of market risk as it relates to the Statement of Assets and Liabilities and the Statement of Operations, respectively. Fair value of derivative instruments as of April 30, 2013 is shown below: Derivative Derivative Assets ($) Liabilities ($) Interest rate risk — Interest rate risk 1 (1,815 ) Foreign exchange risk 2 24,120 Foreign exchange risk 3 (13,963 ) Gross fair value of derivatives contracts ) Statement of Assets and Liabilities location: 1 Includes cumulative appreciation (depreciation) on financial futures as reported in the Statement of Financial Futures, but only the unpaid variation margin is reported in the Statement of Assets and Liabilities. 2 Unrealized appreciation on forward foreign currency exchange contracts. 3 Unrealized depreciation on forward foreign currency exchange contracts. The Fund 37 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The effect of derivative instruments in the Statement of Operations during the period ended April 30, 2013 is shown below: Amount of realized gain (loss) on derivatives recognized in income ($) Forward Swap Underlying risk Contracts 4 Transactions 5 Total Interest rate — (4,368 ) ) Foreign exchange 23,709 — Total ) Change in unrealized appreciation (depreciation) on derivatives recognized in income ($) Financial Forward Underlying risk Futures 6 Contracts 7 Total Interest rate (1,815 ) — ) Foreign exchange — (1,314 ) ) Total ) ) ) Statement of Operations location: 4 Net realized gain (loss) on forward foreign currency exchange contracts. 5 Net realized gain (loss) on swap transactions. 6 Net unrealized appreciation (depreciation) on financial futures. 7 Net unrealized appreciation (depreciation) on forward foreign currency exchange contracts. Financial Futures: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk, as a result of changes in value of underlying financial instruments. The fund invests in financial futures in order to manage its exposure to or protect against changes in the market.A financial futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a counterparty, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations.When the contracts are closed, the fund recognizes a realized gain or loss which is reflected in the Statement of Operations.There is minimal counterparty credit risk to the fund with financial futures since they are exchange traded, 38 and the exchange’s clearinghouse guarantees the financial futures against default. Financial futures open at April 30, 2013 are set forth in the Statement of Financial Futures. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract decreases between those dates.With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract increases between those dates. Any realized or unrealized gains or losses which occurred during the period are reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments.The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract.The following summarizes open forward contracts at April 30, 2013. Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: Brazilian Real, Expiring: 6/4/2013 a 535,000 266,136 266,265 129 6/4/2013 b 620,000 306,037 308,569 2,532 Chilean Peso, Expiring 5/31/2013 c 8,670,000 18,088 18,326 238 The Fund 39 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases (continued): Euro, Expiring 5/31/2013 c 190,000 247,337 250,272 2,935 Indian Rupee, Expiring 5/31/2013 c 14,580,000 266,837 268,952 2,115 Malaysian Ringgit, Expiring 5/31/2013 d 815,000 267,775 267,238 (537 ) Nigerian Naira, Expiring 5/13/2013 c 2,870,000 15,539 18,098 2,559 Polish Zloty, Expiring 5/31/2013 c 700,000 219,055 221,007 1,952 Russian Ruble, Expiring 5/31/2013 e 1,345,000 42,216 42,961 745 South African Rand, Expiring 5/31/2013 c 1,030,000 112,929 114,288 1,359 Turkish Lira, Expiring 5/31/2013 f 240,000 132,990 133,415 425 Vietnamese Dong, Expiring 5/31/2013 c 9,558,000,000 454,062 454,634 572 Sales: Proceeds ($) Chilean Peso, Expiring 5/31/2013 g 190,000,000 401,013 401,594 (581 ) Colombian Peso, Expiring 5/31/2013 h 799,715,000 435,094 437,125 (2,031 ) Czech Koruna, Expiring 5/31/2013 c 4,300,000 217,470 219,570 (2,100 ) Euro, Expiring: 5/31/2013 e 315,000 409,572 414,924 (5,352 ) 5/31/2013 i 40,000 52,094 52,689 (595 ) Malaysian Ringgit, Expiring 5/6/2013 d 810,711 266,769 266,462 307 40 Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Proceeds ($) Value ($) (Depreciation) ($) Sales (continued): Mexican New Peso, Expiring 5/3/2013 i 254,641 20,962 20,971 (9 ) Nigerian Naira, Expiring 5/13/2013 d 2,870,000 15,653 18,098 (2,445 ) Peruvian New Sol, Expiring: 5/31/2013 c 820,000 312,017 309,546 2,471 5/31/2013 g 1,080,000 413,476 407,695 5,781 Philippine Peso, Expiring 5/31/2013 e 6,640,000 160,814 161,127 (313 ) Gross Unrealized Appreciation Gross Unrealized Depreciation ) Counterparties: a Goldman Sachs b Morgan Stanley c Deutsche Bank d JPMorgan Chase & Co. e Barclays Bank f Credit Suisse First Boston g Citigroup h UBS i Bank of America Swap Transactions: The fund enters into swap agreements to exchange the interest rate on, or return generated by, one nominal instrument for the return generated by another nominal instrument. The fund enters into these agreements to hedge certain market or interest rate risks, to manage the interest rate sensitivity (sometimes called duration) of fixed income securities, to provide a substitute for purchasing or selling particular securities or to increase potential returns. The fund accrues for the interim payments on swap contracts on a daily basis, with the net amount recorded within unrealized appreciation (depreciation) on swap contracts in the Statement of Assets and The Fund 41 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Liabilities. Once the interim payments are settled in cash, the net amount is recorded as a realized gain (loss) on swaps, in addition to realized gain (loss) recorded upon the termination of swap contracts in the Statement of Operations. Upfront payments made and/or received by the fund, are recorded as an asset and/or liability in the Statement of Assets and Liabilities and are recorded as a realized gain or loss ratably over the contract’s term/event with the exception of forward starting interest rate swaps which are recorded as realized gains or losses on the termination date. Fluctuations in the value of swap contracts are recorded for financial statement purposes as unrealized appreciation or depreciation on swap transactions. Interest Rate Swaps: Interest rate swaps involve the exchange of commitments to pay and receive interest based on a notional principal amount.The fund may elect to pay a fixed rate and receive a floating rate, or receive a fixed rate and pay a floating rate on a notional principal amount.The net interest received or paid on interest rate swap agreements is included within realized gain (loss) on swap contracts in the Statement of Operations. Interest rate swap agreements are subject to general market risk, liquidity risk, counterparty risk and interest rate risk. At April 30, 2013, there were no interest rate swap agreements outstanding. The following summarizes the average market value of derivatives outstanding during the period ended April 30, 2013: Average Market Value ($) Interest rate financial futures 46,955 Forward contracts 4,290,708 The following summarizes the average notional value of swap contracts outstanding during the period ended April 30, 2013: Average Notional Value ($) Interest rate swap contracts 371,454 At April 30, 2013, accumulated net unrealized appreciation on investments was $5,524,115, consisting of $9,157,304 gross unrealized appreciation and $3,633,189 gross unrealized depreciation. 42 At April 30, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). NOTE 5—Subsequent Event: On June 18, 2013, the Board authorized the fund to offer Class Y shares, as a new class of shares, to certain investors, including certain institutional investors. Effective on or about July 1, 2013, ClassY shares will be offered at net asset value and will not be subject to certain fees, including Distribution Plan and Shareholder Services Plan fees. NOTE 6—Other: The sales charge may be reduced or waived for certain purchases of Class A shares. Effective April 1, 2013, pursuant to new/modified front-end sales charge waivers, Class A shares of the fund may be purchased at net asset value without payment of a sales charge by (a) investors who participate in a self-directed investment brokerage account program offered by financial intermediaries that have entered into an agreement with the fund’s Distributor (financial intermediaries offering self-directed investment brokerage accounts may or may not charge their customers a transaction fee) and (b) investors who purchase Class A shares directly through the fund’s Distributor, and either (i) have, or whose spouse or minor children have, beneficially owned shares and continuously maintained an open account with the Distributor in a Dreyfus-managed fund since on or before February 28, 2006, or (ii) such purchase is for a self-directed investment account that may or may not be subject to a transaction fee. The Fund 43 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) At a meeting of the fund’s Board of Directors held on March 4-5, 2013, the Board considered the renewal of the fund’s Management Agreement pursuant to which Dreyfus provides the fund with investment advisory and administrative services (the “Agreement”). The Board members, none of whom are “interested persons” (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from Dreyfus representatives. In considering the renewal of the Agreement, the Board considered all factors that it believed to be relevant, including those discussed below.The Board did not identify any one factor as dispositive, and each Board member may have attributed different weights to the factors considered. Analysis of Nature, Extent, and Quality of Services Provided to the Fund. The Board considered information provided to them at the meeting and in previous presentations from Dreyfus representatives regarding the nature, extent, and quality of the services provided to funds in the Dreyfus fund complex. Dreyfus provided the number of open accounts in the fund, the fund’s asset size and the allocation of fund assets among distribution channels. Dreyfus also had previously provided information regarding the diverse intermediary relationships and distribution channels of funds in the Dreyfus fund complex (such as retail direct or intermediary, in which intermediaries typically are paid by the fund and/or Dreyfus) and Dreyfus’ corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each intermediary or distribution channel, as applicable to the fund. The Board also considered research support available to, and portfolio management capabilities of, the fund’s portfolio management personnel and that Dreyfus also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements.The Board also considered Dreyfus’ extensive administrative, accounting, and compliance infrastructures. 44 The Board also considered portfolio management’s brokerage policies and practices (including policies and practices regarding soft dollars) and the standards applied in seeking best execution. Comparative Analysis of the Fund’s Performance and Management Fee and Expense Ratio. The Board reviewed reports prepared by Lipper, Inc. (“Lipper”), an independent provider of investment company data, which included information comparing (1) the fund’s performance with the performance of a group of comparable funds (the “Performance Group”) and with a broader group of funds (the “Performance Universe”), all for various periods ended December 31, 2012, and (2) the fund’s actual and contractual management fees and total expenses with those of a group of comparable funds (the “Expense Group”) and with a broader group of funds (the “Expense Universe”), the information for which was derived in part from fund financial statements available to Lipper as of the date of its analysis. Dreyfus previously had furnished the Board with a description of the methodology Lipper used to select the Performance Group and Performance Universe and the Expense Group and Expense Universe. Dreyfus representatives stated that the usefulness of performance comparisons may be affected by a number of factors, including different investment limitations that may be applicable to the fund and comparison funds. The Board discussed the results of the comparisons and noted that the fund’s total return performance, since its inception, March 25, 2011, was below the Performance Group and Performance Universe medians and ranked in the fourth quartile of the Performance Group and Performance Universe. Dreyfus also provided a comparison of the fund’s calendar year total returns to the returns of the fund’s benchmark index. The Board also reviewed the range of actual and contractual management fees and total expenses of the Expense Group and Expense Universe funds and discussed the results of the comparisons.The Board The Fund 45 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) (continued) noted that the fund’s contractual management fee was below the Expense Group median, the fund’s actual management fee was below the Expense Group and Expense Universe medians and the fund’s total expenses were at the Expense Group median and below the Expense Universe median. Dreyfus representatives noted that Dreyfus has contractually agreed to waive receipt of its fees and/or assume the expenses of the fund, until March 1, 2014, so that direct expenses of none of the classes (excluding Rule 12b-1 fees, shareholder services fees, taxes, interest, brokerage commissions, commitment fees on borrowings and extraordinary expenses) exceed 1.35% of the value of the fund’s average daily net assets. Dreyfus representatives reviewed with the Board the management or investment advisory fees (1) paid by funds advised or administered by Dreyfus that are in the same Lipper category as the fund and (2) paid to Dreyfus or the Dreyfus-affiliated primary employer of the fund’s primary portfolio manager(s) for advising any separate accounts and/or other types of client portfolios that are considered to have similar investment strategies and policies as the fund (the “Similar Clients”), and explained the nature of the Similar Clients.They discussed differences in fees paid and the relationship of the fees paid in light of any differences in the services provided and other relevant factors. The Board considered the relevance of the fee information provided for the Similar Clients to evaluate the appropriateness and reasonableness of the fund’s management fee. Analysis of Profitability and Economies of Scale. Dreyfus representatives reviewed the expenses allocated and profit received by Dreyfus and the resulting profitability percentage for managing the fund and the aggregate profitability percentage to Dreyfus of managing the funds in the Dreyfus fund complex, and the method used to determine the expenses and profit.The Board concluded that the profitability results were not unreasonable, given the services rendered and service levels provided by Dreyfus.The Board also noted the expense limitation arrangement and its effect on Dreyfus’ profitability. The Board also had been provided 46 with information prepared by an independent consulting firm regarding Dreyfus’ approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus fund complex. The consulting firm also had analyzed where any economies of scale might emerge in connection with the management of a fund. The Board’s counsel stated that the Board should consider the profitability analysis (1) as part of the evaluation of whether the fees under the Agreement bear a reasonable relationship to the mix of services provided by Dreyfus, including the nature, extent and quality of such services, and (2) in light of the relevant circumstances for the fund and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund shareholders. Dreyfus representatives also noted that, as a result of shared and allocated costs among funds in the Dreyfus fund complex, the extent of economies of scale could depend substantially on the level of assets in the complex as a whole, so that increases and decreases in complex-wide assets can affect potential economies of scale in a manner that is disproportionate to, or even in the opposite direction from, changes in the fund’s asset level.The Board also considered potential benefits to Dreyfus from acting as investment adviser and noted the soft dollar arrangements in effect for trading the fund’s investments. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to the renewal of the Agreement. Based on the discussions and considerations as described above, the Board concluded and determined as follows. The Board concluded that the nature, extent and quality of the services provided by Dreyfus are adequate and appropriate. The Board generally was satisfied with the fund’s performance for its first year of operations. The Board concluded that the fee paid to Dreyfus was reasonable in light of the considerations described above. The Fund 47 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) (continued) The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the management of the fund had been adequately considered by Dreyfus in connection with the fee rate charged to the fund pursuant to the Agreement and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. In evaluating the Agreement, the Board considered these conclusions and determinations and also relied on its previous knowledge, gained through meetings and other interactions with Dreyfus and its affiliates, of the fund and the services provided to the fund by Dreyfus.The Board also relied on information received on a routine and regular basis throughout the year relating to the operations of the fund and the investment management and other services provided under the Agreement, including information on the investment performance of the fund in comparison to similar mutual funds and benchmark performance indices; general market outlook as applicable to the fund; and compliance reports. In addition, it should be noted that the Board’s consideration of the contractual fee arrangements for this fund had the benefit of a number of years of reviews of prior or similar agreements during which lengthy discussions took place between the Board and Dreyfus representatives. Certain aspects of the arrangements may receive greater scrutiny in some years than in others, and the Board’s conclusions may be based, in part, on their consideration of the same or similar arrangements in prior years.The Board determined that renewal of the Agreement was in the best interests of the fund and its shareholders. 48 For More Information Telephone Call your financial representative or 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SEC’s website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-DREYFUS. Global Alpha Fund SEMIANNUAL REPORT April 30, 2013 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 Understanding Your Fund’s Expenses 6 Comparing Your Fund’s Expenses With Those of Other Funds 7 Statement of Investments 56 Statement of Financial Futures 57 Statement of Options Written 58 Statement of Assets and Liabilities 59 Statement of Operations 60 Statement of Changes in Net Assets 62 Financial Highlights 65 Notes to Financial Statements 86 Information About the Renewal of the Fund’s Management and Sub-Investment Advisory Agreements FOR MORE INFORMATION Back Cover Global Alpha Fund The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this semiannual report for Global Alpha Fund, covering the six-month period from November 1, 2012, through April 30, 2013. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. International equity markets generally rallied over the past six months in response to improving economic conditions throughout the world. By the reporting period’s end, the U.S. unemployment rate had fallen to its lowest level in four years, Europe appeared to contain the financial crisis that threatened some of its more peripheral countries, Japan embarked on a new economic course that cheered many investors, and key emerging markets engineered “soft landings” for their economies as previously torrid growth rates moderated. Many analysts attributed these broad-based economic gains to the aggressively accommodative monetary policies adopted by central banks worldwide, including the Federal Reserve Board, the Bank of Japan and the European Central Bank. Our chief economist currently expects the global and U.S. economic recoveries to persist at a choppy and moderate pace over the next several months, but sees the potential for stronger growth to begin in the fall. Moreover, the United States generally is expected to remain in the lead in the global march toward better economic conditions, while Europe’s recovery from recession likely will be delayed as regional policymakers work to resolve a persistent financial crisis. As always, we encourage you to discuss our observations with your financial advisor, who can help you assess their implications for your investment portfolio. Thank you for your continued confidence and support. Sincerely, J. Charles Cardona President The Dreyfus Corporation May 15, 2013 2 DISCUSSION OF FUND PERFORMANCE For the period of November 1, 2012, through April 30, 2013, as provided by Vassilis Dagioglu, James Stavena,Torrey Zaches and Joseph Miletich, Portfolio Managers of Mellon Capital Management Corporation, Sub-Investment Adviser Fund and Market Performance Overview For the six-month period ended April 30, 2013, Global Alpha Fund’s Class A shares produced a total return of 7.53%, Class C shares returned 7.18% and Class I shares returned 7.73%. 1 In comparison, the fund’s benchmark, a hybrid index comprised of 60% Morgan Stanley Capital International World Index (half-hedged) and 40% Citigroup World Government Bond Index (half-hedged), produced a total return of 9.12% for the same period. 2 Separately, the Morgan Stanley Capital International World Index (half-hedged) produced a total return of 15.62%, and the Citigroup World Government Bond Index (half-hedged) produced a –0.10% total return for the same period. Global equities rallied over the reporting period, while government bonds lost some value, as macroeconomic concerns eased around the world. The fund produced lower returns than its blended benchmark, mainly due to shortfalls in our stock selection and currency management strategies. The Fund’s Investment Approach The fund seeks total return through investments in instruments that provide investment exposure to global stock, bond and currency markets, and in fixed-income securities. For allocation among equity markets, the portfolio managers employ a bottom-up valuation approach using proprietary models to derive market level expected returns. For allocation among bond markets, the portfolio managers use proprietary models to identify temporary mispricings among the long-term government bond markets.The most relevant long-term bond yield within each country serves as the expected return for each bond market. Our quantitative investment approach is designed to identify and exploit relative misvaluations across and within major developed capital markets such as the United States, Canada, Japan,Australia and many Western European countries. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) Accommodative Policies Supported Economic Recovery A number of global macroeconomic worries eased during the reporting period in response to aggressively accommodative monetary policies from central banks throughout the world. Quantitative easing by the European Central Bank appeared to forestall a more severe debt crisis, enabling yields of some sovereign bonds in the region to fall sharply.A newly elected government in Japan implemented economic policies designed to devalue the yen and boost export activity, helping to address longstanding economic stagnation. In the emerging markets, China seemed to avoid a hard landing for its slowing economy, and investors looked forward to more stimulative policies from new government leadership. The United States stood in the vanguard of the global recovery as unemployment continued to moderate and housing markets improved. These developments generally supported prices of global stocks and higher yielding bonds. However, as investors turned their attention to riskier assets, higher quality sovereign bonds generally declined. Stock Selections Undermined the Fund’s Relative Results In this environment, our stock selection strategy prevented the fund from participating more fully in the global equity markets’ rally. Overweighted exposure to stocks in Northern Europe proved especially counterproductive when investors favored companies in the United States and Japan. In addition, our currency management strategy was hurt by overweighted exposure to the Japanese yen early in the reporting period, as well as an underweighted position in the euro, where our expectations of declining currency values did not materialize despite Europe’s weak economic fundamentals. Our asset allocation strategy produced better relative results, as overweighted exposure to stocks and relatively light holdings of bonds helped magnify the impact of stock markets rallies during the reporting period. Our bond market selection strategy also proved beneficial to the fund’s relative performance.The fund achieved above-average results in all six of the bond markets in which it invests, with especially strong performance in Australia, Canada, and Japan. Success in Canada was mainly the result of underweighted exposure to a lagging market, while tactical allocation shifts between overweighted and underweighted positions added value in Australia and Japan. 4 The fund employed futures contracts and currency forward contracts at times during the reporting period to establish some of its positions. Finding Value in Global Stock and Bond Markets Our quantitative models have continued to identify opportunities in all four of the alpha sources considered by our investment strategy.Although stock prices have rallied, equity valuations have remained attractive compared to historical norms. Therefore, toward the end of the reporting period we increased the fund’s overweighted exposure to global stock markets and further reduced an underweighted position among fixed-income markets. Our stock market selection model has continued to identify ample opportunities in Germany, the Netherlands, and the United States, but fewer stocks have met our criteria in Japan, Hong Kong, and Switzerland. Our bond market selection model has signaled that German,Australian, and U.S. government bonds are attractive, but Canadian and U.K. debt securities are less so. Finally, our currency model has favored the Canadian dollar, New Zealand dollar, and Swedish krona over the British pound and euro. May 15, 2013 Investing in foreign companies involves special risks, including changes in currency rates, political, economic and social instability, a lack of comprehensive company information, differing auditing and legal standards, and less market liquidity. Equity securities are subject generally to market, market sector, market liquidity, issuer and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. Bond securities are subject generally to interest rate, credit, liquidity, call, sector and market risks, to varying degrees, all of which are more fully described in the fund’s prospectus. Investments in foreign currencies are subject to the risk that those currencies will decline in value relative to the U.S. dollar, or, in the case of hedged positions, that the U.S. dollar will decline relative to the currency being hedged. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price, yield and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Return figures provided reflect an undertaking for the absorption of certain fund expenses by The Dreyfus Corporation through March 1, 2014, at which time it may be extended, terminated or modified. Had these expenses not been absorbed, the fund’s returns would have been lower. 2 SOURCE: FACTSET – Reflects reinvestment of net dividends and, where applicable, capital gain distributions. The Morgan Stanley Capital International (MSCI) World Index is an unmanaged index of global stock market performance, including the United States, Canada, Europe,Australia, New Zealand and the Far East.The Citigroup World Government Bond Index is a market-capitalization weighted index which includes select designated government bond markets of developed countries. Investors cannot invest directly in any index. The Fund 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Global Alpha Fund from November 1, 2012 to April 30, 2013. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended April 30, 2013 Class A Class C Class I Expenses paid per $1,000 † $ $ $ Ending value (after expenses) $ $ $ COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended April 30, 2013 Class A Class C Class I Expenses paid per $1,000 † $ $ $ Ending value (after expenses) $ $ $ † Expenses are equal to the fund’s annualized expense ratio of 1.50% for Class A, 2.25% for Class C and 1.25% for Class I , multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS April 30, 2013 (Unaudited) Common Stocks—59.4% Shares Value ($) Australia—2.4% AGL Energy 2,321 38,186 ALS 1,963 19,923 Alumina 15,683 a 15,689 Amcor 5,195 53,264 AMP 14,152 79,225 APA Group 4,394 29,655 Asciano 4,953 27,728 ASX 828 32,284 Aurizon Holdings 7,433 31,979 Australia & New Zealand Banking Group 12,202 402,770 Bendigo and Adelaide Bank 2,305 26,429 BHP Billiton 14,377 487,381 Boral 2,210 11,456 Brambles 6,224 56,265 Caltex Australia 304 6,788 CFS Retail Property Trust 9,908 22,598 Coca-Cola Amatil 2,525 39,631 Cochlear 244 16,690 Commonwealth Bank of Australia 7,196 547,943 Computershare 2,840 29,236 Crown 1,511 20,207 CSL 2,345 153,060 Dexus Property Group 19,015 22,768 Echo Entertainment Group 2,633 9,881 Federation Centres 4,604 12,410 Flight Centre 456 18,044 Fortescue Metals Group 4,351 15,787 Goodman Group 8,678 46,872 GPT Group 7,234 30,748 Harvey Norman Holdings 1,739 5,408 Iluka Resources 1,543 14,317 Incitec Pivot 5,397 16,170 Insurance Australia Group 9,267 55,913 James Hardie Industries-CDI 1,556 16,357 Leighton Holdings 370 7,668 Lend Lease Group 2,761 30,856 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Australia (continued) Macquarie Group 1,463 59,439 Metcash 3,170 13,441 Mirvac Group 13,359 24,513 National Australia Bank 10,435 367,810 Newcrest Mining 3,095 53,936 Orica 1,495 35,414 Origin Energy 4,843 61,855 OZ Minerals 1,909 8,510 Qantas Airways 9,683 a 19,073 QBE Insurance Group 5,771 79,990 Ramsay Health Care 745 24,707 Rio Tinto 1,852 107,134 Santos 4,083 52,276 Sims Metal Management 536 5,368 Sonic Healthcare 1,933 26,572 SP AusNet 4,972 6,469 Stockland 11,314 45,392 Suncorp Group 5,022 67,578 Sydney Airport 1,203 4,315 Tabcorp Holdings 5,097 18,230 Tatts Group 7,270 24,645 Telstra 17,258 89,099 Toll Holdings 2,590 15,305 Transurban Group 6,698 47,357 Treasury Wine Estates 2,051 12,417 Wesfarmers 4,551 204,620 Westfield Group 9,962 120,316 Westfield Retail Trust 13,420 45,911 Westpac Banking 13,801 483,593 Whitehaven Coal 1,310 2,648 Woodside Petroleum 2,817 109,690 Woolworths 5,568 210,171 WorleyParsons 1,282 30,262 8 Common Stocks (continued) Shares Value ($) Austria—.1% Andritz 236 15,378 Erste Group Bank 1,155 a 36,202 IMMOFINANZ 2,952 a 12,071 OMV 563 26,451 Raiffeisen Bank International 116 4,093 Telekom Austria 1,260 8,639 Verbund 172 3,766 Vienna Insurance Group 90 4,769 Voestalpine 447 13,955 Belgium—.3% Ageas 1,058 38,763 Anheuser-Busch InBev 3,616 344,061 Belgacom 383 8,827 Colruyt 264 13,325 Delhaize Group 559 35,049 Groupe Bruxelles Lambert 281 21,760 Groupe Bruxelles Lambert (STRIP) 31 a,b 0 KBC Groep 1,023 40,148 Solvay 273 40,015 Telenet Group Holding 208 11,230 UCB 402 23,760 Umicore 424 19,627 Canada—2.6% Agnico-Eagle Mines 700 22,596 Agrium 700 64,167 Alimentation Couche Tard, Cl. B 700 42,530 ARC Resources 1,400 39,132 Athabasca Oil 1,288 a 9,320 Bank of Montreal 3,000 188,168 Bank of Nova Scotia 5,320 306,753 Barrick Gold 3,977 78,399 Baytex Energy 455 17,980 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Canada (continued) BCE 1,100 51,525 Bell Aliant 189 5,054 Bombardier, Cl. B 6,896 27,380 Bonavista Energy 773 12,238 Brookfield Asset Management, Cl. A 2,649 102,258 Brookfield Office Properties 1,000 18,413 CAE 1,200 12,971 Cameco 1,712 33,375 Canadian Imperial Bank of Commerce 1,865 149,152 Canadian National Railway 1,984 194,235 Canadian Natural Resources 5,093 149,385 Canadian Oil Sands 2,106 41,370 Canadian Pacific Railway 815 101,575 Canadian Tire, Cl. A 356 26,220 Canadian Utilities, Cl. A 200 16,461 Catamaran 900 a 51,966 Cenovus Energy 3,238 96,904 Centerra Gold 297 1,241 CGI Group, Cl. A 1,195 a 37,839 CI Financial 600 16,801 Crescent Point Energy 1,800 68,752 Dollarama 400 29,302 Eldorado Gold 2,766 21,882 Empire, Cl. A 100 6,799 Enbridge 3,500 166,549 EnCana 3,000 55,298 Enerplus 539 7,608 Finning International 896 19,335 First Quantum Minerals 2,393 41,782 Fortis 800 27,753 Franco-Nevada 600 26,121 George Weston 200 15,407 Gildan Activewear 423 17,009 Goldcorp 3,300 97,678 Great-West Lifeco 1,100 29,873 H&R Real Estate Investment Trust 300 7,370 10 Common Stocks (continued) Shares Value ($) Canada (continued) Husky Energy 1,500 43,357 IAMGOLD 1,392 7,475 IGM Financial 300 13,367 Imperial Oil 1,534 61,028 Industrial Alliance Insurance & Financial Services 600 22,167 Intact Financial 610 37,177 Kinross Gold 4,907 26,740 Loblaw 400 16,974 Lululemon Athletica 350 a 26,645 Magna International 900 54,137 Manulife Financial 8,500 125,629 MEG Energy 414 a 11,843 Metro 500 33,907 National Bank of Canada 700 52,911 New Gold 1,700 a 13,634 Onex 400 19,951 Open Text 200 13,069 Osisko Mining 1,328 a 5,602 Pacific Rubiales Energy 1,500 31,714 Pan American Silver 400 5,261 Pembina Pipeline 1,195 39,226 Pengrowth Energy 1,700 8,673 Penn West Petroleum 1,500 13,847 Potash Corporation of Saskatchewan 4,019 169,145 Power Corporation of Canada 1,600 43,087 Power Financial 900 26,586 Research In Motion 1,785 a 29,235 RioCan Real Estate Investment Trust 400 11,717 Ritchie Bros. Auctioneers 200 4,050 Rogers Communications, Cl. B 1,700 83,848 Royal Bank of Canada 6,526 393,717 Saputo 591 30,428 Shaw Communications, Cl. B 1,600 36,433 Shoppers Drug Mart 884 39,591 Silver Wheaton 1,364 33,347 SNC-Lavalin Group 847 36,555 The Fund 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Canada (continued) Sun Life Financial 2,600 73,346 Suncor Energy 6,925 215,906 Talisman Energy 4,100 49,162 Teck Resources, Cl. B 2,801 74,512 TELUS 1,000 35,982 Thomson Reuters 1,700 56,951 Tim Hortons 600 32,506 Toronto-Dominion Bank 4,100 336,115 Tourmaline Oil 438 a 17,377 TransAlta 800 11,760 TransCanada 3,000 148,712 Turquoise Hill Resources 1,393 a 9,817 Valeant Pharmaceuticals International 1,173 a 89,071 Vermillion Energy 474 24,325 Yamana Gold 3,400 42,084 China—.0% Yangzijiang Shipbuilding Holdings 4,000 Denmark—.3% AP Moller—Maersk, Cl. A 2 13,672 AP Moller—Maersk, Cl. B 6 42,691 Carlsberg, Cl. B 433 40,194 Coloplast, Cl. B 405 22,035 Danske Bank 2,727 a 51,543 DSV 710 17,872 Novo Nordisk, Cl. B 1,830 320,996 Novozymes, Cl. B 1,255 43,340 TDC 3,875 31,432 Tryg 63 5,455 William Demant Holding 49 a 3,921 Finland—.2% Elisa 900 17,068 Fortum 2,106 39,134 Kesko, Cl. B 161 4,834 Kone, Cl. B 705 62,253 12 Common Stocks (continued) Shares Value ($) Finland (continued) Metso 654 26,863 Neste Oil 1,136 17,698 Nokia 15,474 51,843 Nokian Renkaat 583 25,275 Orion, Cl. B 239 6,862 Pohjola Bank, Cl. A 426 7,248 Sampo, Cl. A 2,008 80,126 Stora Enso, Cl. R 2,061 14,318 UPM-Kymmene 3,178 33,231 Wartsila 640 31,413 France—2.2% Accor 748 24,725 Aeroports de Paris 60 5,431 Air Liquide 1,316 166,586 Alstom 916 37,589 Arkema 372 34,852 Atos 227 15,799 AXA 7,488 140,179 BNP Paribas 4,522 251,967 Bouygues 927 25,869 Bureau Veritas 299 36,640 Cap Gemini 664 30,540 Carrefour 2,652 78,582 Casino Guichard Perrachon 274 29,614 Christian Dior 292 50,895 Cie de St-Gobain 1,916 76,846 Cie Generale de Geophysique-Veritas 866 a 18,755 Cie Generale des Etablissements Michelin 883 74,575 CNP Assurances 276 3,909 Credit Agricole 4,617 a 42,265 Danone 2,434 185,949 Dassault Systemes 296 36,097 Edenred 843 28,066 EDF 855 19,108 Essilor International 951 107,007 The Fund 13 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) France (continued) Eurazeo 77 4,079 Eutelsat Communications 801 28,919 Fonciere Des Regions 64 5,091 France Telecom 7,660 81,954 GDF Suez 5,456 117,120 Gecina 42 5,051 Groupe Eurotunnel 2,145 17,958 ICADE 48 4,425 Iliad 91 20,805 Imerys 244 15,986 JCDecaux 159 4,370 Klepierre 279 11,831 L’Oreal 1,110 197,930 Lafarge 782 50,520 Lagardere 437 16,241 Legrand 1,025 47,765 LVMH Moet Hennessy Louis Vuitton 1,068 184,955 Natixis 3,960 17,366 Pernod-Ricard 1,011 125,155 Peugeot 426 a 3,411 PPR 362 79,639 Publicis Groupe 884 61,492 Remy Cointreau 82 9,547 Renault 818 56,363 Rexel 442 9,724 Safran 914 44,886 Sanofi 5,316 582,616 Schneider Electric 2,210 168,516 SCOR 894 27,132 Societe BIC 105 11,205 Societe Generale 2,993 a 108,710 Sodexo 495 41,336 Suez Environnement 1,595 22,906 Technip 456 48,943 Thales 367 15,940 Total 9,536 480,611 14 Common Stocks (continued) Shares Value ($) France (continued) Unibail-Rodamco 399 104,304 Vallourec 538 25,857 Veolia Environnement 971 13,382 Vinci 2,166 104,288 Vivendi 5,555 125,829 Wendel 202 21,883 Zodiac Aerospace 113 14,163 Germany—1.9% Adidas 845 88,247 Allianz 2,048 302,212 Axel Springer 81 3,414 BASF 4,124 385,174 Bayer 3,706 386,643 Bayerische Motoren Werke 1,404 129,522 Beiersdorf 472 42,723 Brenntag 251 42,790 Celesio 112 2,216 Commerzbank 1,165 a 15,678 Continental 461 54,737 Daimler 4,084 225,975 Deutsche Bank 3,927 180,543 Deutsche Boerse 832 51,936 Deutsche Lufthansa 1,198 23,950 Deutsche Post 3,668 87,047 Deutsche Telekom 11,913 140,917 E.ON 7,649 138,609 Fraport Frankfurt Airport Services Worldwide 66 3,944 Fresenius & Co. 516 64,706 Fresenius Medical Care & Co. 809 55,828 GEA Group 804 27,196 Hannover Rueckversicherung 185 15,622 HeidelbergCement 715 51,478 Henkel & Co. 561 43,922 Hochtief 76 a 5,275 Hugo Boss 91 10,589 The Fund 15 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Germany (continued) Infineon Technologies 4,677 36,925 K+S 739 32,671 Kabel Deutschland Holding 315 29,939 Lanxess 301 21,921 Linde 865 163,584 MAN 221 24,753 Merck 226 34,406 Metro 399 12,440 Muenchener Rueckversicherungs 761 152,184 RWE 1,978 71,206 Salzgitter 285 11,155 SAP 4,150 329,615 Siemens 3,759 392,568 Suedzucker 263 10,602 ThyssenKrupp 1,280 a 23,153 United Internet 250 6,855 Volkswagen 142 27,602 Greece—.0% Coca-Cola Hellenic Bottling 649 a 16,009 Hellenic Telecommunications Organization 1,083 a 9,413 OPAP 436 4,301 Hong Kong—.7% AIA Group 54,200 240,613 ASM Pacific Technology 1,300 13,402 Bank of East Asia 3,940 16,196 BOC Hong Kong Holdings 16,000 55,050 Cathay Pacific Airways 2,000 3,515 Cheung Kong Holdings 6,000 90,308 Cheung Kong Infrastructure Holdings 3,000 21,765 CLP Holdings 7,000 61,700 First Pacific 10,000 13,840 Galaxy Entertainment Group 9,000 a 40,302 Hang Lung Properties 9,000 35,025 16 Common Stocks (continued) Shares Value ($) Hong Kong (continued) Hang Seng Bank 3,300 55,197 Henderson Land Development 5,000 36,211 HKT Trust 15,000 15,754 Hong Kong & China Gas 22,517 67,753 Hong Kong Exchanges & Clearing 4,400 74,050 Hopewell Holdings 4,000 15,464 Hutchison Whampoa 9,000 97,769 Hysan Development 2,000 9,910 Kerry Properties 3,000 13,569 Li & Fung 24,000 31,051 Link REIT 9,500 53,804 MGM China Holdings 4,400 10,376 MTR 5,000 20,618 New World Development 16,000 27,917 Noble Group 14,636 13,368 NWS Holdings 4,000 7,144 Orient Overseas International 500 2,970 PCCW 11,000 5,599 Power Assets Holdings 5,500 53,723 Shangri-La Asia 4,000 7,732 Sino Land 8,400 13,812 SJM Holdings 6,000 15,123 Sun Hung Kai Properties 7,000 101,209 Swire Pacific, Cl. A 3,000 38,137 Swire Properties 3,600 12,850 Wharf Holdings 6,200 55,328 Wheelock & Co. 5,000 27,835 Yue Yuen Industrial Holdings 2,000 6,920 Ireland—.1% CRH 3,170 68,153 Elan 2,624 a 30,254 Irish Bank Resolution 3,069 a,b 4 Kerry Group, Cl. A 764 45,186 The Fund 17 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Israel—.1% Bank Hapoalim 5,623 a 26,115 Bank Leumi Le-Israel 6,468 a 22,949 Bezeq Israeli Telecommunication 14,452 20,962 Delek Group 20 5,261 Israel 7 a 4,501 Israel Chemicals 1,543 18,352 Mellanox Technologies 100 a 5,216 Mizrahi Tefahot Bank 424 a 4,333 NICE Systems 136 a 4,769 Teva Pharmaceutical Industries 4,104 160,611 Italy—.5% Assicurazioni Generali 4,812 88,277 Atlantia 1,231 21,999 Banca Monte dei Paschi di Siena 31,839 a 8,969 Banco Popolare 5,205 a 7,506 Enel 30,724 118,796 Enel Green Power 3,490 7,441 Eni 11,491 274,817 EXOR 146 4,422 Fiat 3,347 a 20,020 Fiat Industrial 3,649 41,184 Finmeccanica 723 a 3,763 Intesa Sanpaolo 40,602 73,629 Intesa Sanpaolo-RSP 2,248 3,523 Luxottica Group 785 40,866 Mediobanca 2,447 15,552 Pirelli & C 735 7,632 Prysmian 1,079 21,784 Saipem 1,034 29,277 Snam 8,065 39,660 STMicroelectronics 3,337 29,009 Telecom Italia 33,517 28,360 Telecom Italia-RSP 22,331 15,528 Tenaris 2,033 45,087 Terna Rete Elettrica Nazionale 6,238 29,197 18 Common Stocks (continued) Shares Value ($) Italy (continued) UniCredit 19,109 a 99,656 Unione di Banche Italiane 4,768 19,905 Japan—5.6% ABC-Mart 200 7,488 Acom 430 a 17,556 Advantest 300 4,487 Aeon 3,100 43,852 AEON Financial Service 300 8,989 AEON Mall 200 6,432 Air Water 1,000 16,156 Aisin Seiki 900 32,451 Ajinomoto 3,000 41,145 Alfresa Holdings 100 5,939 Amada 1,000 8,001 ANA Holdings 2,000 4,349 Aozora Bank 7,000 21,901 Asahi Glass 5,000 39,186 Asahi Group Holdings 1,800 44,758 Asahi Kasei 6,000 40,252 Asics 500 9,012 Astellas Pharma 1,800 104,693 Bank of Kyoto 1,000 10,504 Bank of Yokohama 5,000 30,364 Benesse Holdings 200 8,853 Bridgestone 3,100 116,864 Brother Industries 1,100 12,570 CALBEE 100 9,889 Canon 4,800 172,088 Casio Computer 600 4,967 Central Japan Railway 600 72,319 Chiba Bank 4,000 31,020 Chiyoda 1,000 10,248 Chubu Electric Power 2,300 29,751 Chugai Pharmaceutical 700 17,427 Chugoku Bank 1,000 17,398 The Fund 19 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Japan (continued) Chugoku Electric Power 1,500 21,496 Citizen Holdings 400 2,359 Coca-Cola West 200 3,720 Cosmo Oil 1,000 a 2,380 Credit Saison 600 17,523 Dai Nippon Printing 2,000 19,552 Dai-ichi Life Insurance 38 52,234 Daicel 1,000 8,053 Daido Steel 1,000 5,437 Daihatsu Motor 1,000 19,818 Daiichi Sankyo 2,700 52,762 Daikin Industries 1,000 40,109 Dainippon Sumitomo Pharma 400 7,345 Daito Trust Construction 300 29,051 Daiwa House Industry 2,000 45,176 Daiwa Securities Group 8,000 70,821 DeNA 500 14,253 Denki Kagaku Kogyo 1,000 3,652 Denso 2,300 102,985 Dentsu 700 24,306 Don Quijote 400 21,788 East Japan Railway 1,600 134,913 Eisai 1,200 54,716 Electric Power Development 400 11,415 FamilyMart 200 9,140 FANUC 800 120,634 Fast Retailing 300 109,863 Fuji Electric 2,000 6,832 Fuji Heavy Industries 3,000 56,624 FUJIFILM Holdings 2,000 40,991 Fujitsu 9,000 37,760 Fukuoka Financial Group 5,000 25,542 Furukawa Electric 1,000 2,523 Gree 200 2,562 GS Yuasa 1,000 4,237 Gunma Bank 1,000 6,350 20 Common Stocks (continued) Shares Value ($) Japan (continued) Hachijuni Bank 1,000 6,791 Hakuhodo DY Holdings 70 5,766 Hamamatsu Photonics 300 12,325 Hankyu Hanshin Holdings 5,000 32,313 Hino Motors 1,000 15,254 Hirose Electric 100 14,361 Hiroshima Bank 3,000 15,787 Hisamitsu Pharmaceutical 200 11,756 Hitachi 20,000 127,609 Hitachi Chemical 200 3,129 Hitachi Construction Machinery 700 16,602 Hitachi High-Technologies 200 4,979 Hitachi Metals 1,000 10,330 Hokkaido Electric Power 300 a 3,801 Hokuriku Electric Power 1,300 19,123 Honda Motor 7,300 290,173 Hoya 1,800 35,969 Hulic 1,200 13,319 Ibiden 200 3,498 Idemitsu Kosan 100 8,442 IHI 7,000 26,066 INPEX 10 48,213 Isetan Mitsukoshi Holdings 1,280 20,365 Isuzu Motors 5,000 33,287 ITOCHU 6,100 75,401 Itochu Techno-Solutions 100 4,749 Iyo Bank 1,000 10,463 J Front Retailing 3,200 26,851 Japan Exchange Group 300 36,806 Japan Petroleum Exploration 100 3,954 Japan Prime Realty Investment 2 7,345 Japan Real Estate Investment 4 53,588 Japan Retail Fund Investment 11 26,066 Japan Steel Works 1,000 5,067 Japan Tobacco 5,000 189,003 JFE Holdings 2,500 54,060 The Fund 21 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Japan (continued) JGC 1,000 29,594 Joyo Bank 2,000 12,269 JSR 700 16,106 JTEKT 1,100 11,182 JX Holdings 8,740 47,338 Kajima 2,000 6,380 Kamigumi 1,000 9,355 Kaneka 1,000 6,011 Kansai Electric Power 2,900 a 35,341 Kansai Paint 1,000 12,812 Kao 2,300 79,510 Kawasaki Heavy Industries 8,000 25,440 KDDI 2,400 115,218 Keikyu 2,000 22,116 Keio 2,000 17,192 Keisei Electric Railway 1,000 10,566 Keyence 221 70,051 Kikkoman 1,000 18,967 Kintetsu 8,000 40,458 Kirin Holdings 4,000 70,042 Kobe Steel 12,000 a 15,633 Koito Manufacturing 1,000 19,306 Komatsu 4,300 117,287 Konami 200 4,559 Konica Minolta Holdings 2,000 14,136 Kubota 5,000 71,652 Kuraray 1,800 27,309 Kurita Water Industries 700 14,354 Kyocera 700 71,160 Kyowa Hakko Kirin 1,371 16,806 Kyushu Electric Power 2,500 a 34,492 Lawson 200 15,756 LIXIL Group 900 20,209 Mabuchi Motor 200 10,812 Makita 400 24,332 Marubeni 7,000 50,049 22 Common Stocks (continued) Shares Value ($) Japan (continued) Marui Group 600 6,955 Mazda Motor 15,000 a 51,393 McDonald’s Holdings Japan 200 5,833 Medipal Holdings 500 7,842 MEIJI Holdings 317 14,292 Miraca Holdings 400 19,942 Mitsubishi 6,000 107,586 Mitsubishi Chemical Holdings 4,500 21,880 Mitsubishi Electric 8,000 76,155 Mitsubishi Estate 6,000 194,799 Mitsubishi Gas Chemical 1,000 7,632 Mitsubishi Heavy Industries 14,000 96,364 Mitsubishi Logistics 1,000 17,859 Mitsubishi Materials 4,000 11,448 Mitsubishi Motors 22,000 a 25,953 Mitsubishi Tanabe Pharma 900 13,673 Mitsubishi UFJ Financial Group 57,160 388,748 Mitsubishi UFJ Lease & Finance 3,700 20,837 Mitsui & Co. 7,400 101,566 Mitsui Chemicals 2,000 4,616 Mitsui Fudosan 4,000 135,816 Mitsui OSK Lines 4,000 a 16,618 Mizuho Financial Group 102,800 226,722 MS&AD Insurance Group Holdings 2,290 61,287 Murata Manufacturing 800 65,077 Nabtesco 200 4,411 Namco Bandai Holdings 500 9,104 NEC 13,000 33,739 NEXON 400 4,850 NGK Insulators 1,000 12,063 NGK Spark Plug 1,000 16,833 NHK Spring 500 5,406 Nidec 500 34,005 Nikon 1,200 26,072 Nintendo 400 44,314 Nippon Building Fund 4 57,527 The Fund 23 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Japan (continued) Nippon Electric Glass 1,000 5,088 Nippon Express 5,000 26,004 Nippon Meat Packers 1,000 15,346 Nippon Paper Industries 200 a 2,979 Nippon Steel & Sumitomo Metal 35,880 95,327 Nippon Telegraph & Telephone 1,900 94,040 Nippon Yusen 6,000 15,633 Nishi-Nippon City Bank 2,000 6,668 Nissan Motor 11,400 118,812 Nisshin Seifun Group 500 6,452 Nissin Foods Holdings 400 17,931 Nitori Holdings 100 7,529 Nitto Denko 600 39,391 NKSJ Holdings 1,325 33,545 NOK 300 4,318 Nomura Holdings 16,900 137,474 Nomura Real Estate Holdings 900 24,142 Nomura Real Estate Office Fund 1 6,380 Nomura Research Institute 200 6,021 NSK 3,000 24,250 NTT Data 3 9,478 NTT DoCoMo 71 117,259 NTT Urban Development 11 16,249 Obayashi 2,000 12,289 Odakyu Electric Railway 3,000 36,098 OJI Paper 2,000 7,119 Olympus 900 a 22,573 Omron 700 22,080 Ono Pharmaceutical 400 26,343 ORACLE JAPAN 100 4,283 Oriental Land 200 32,333 ORIX 4,300 65,988 Osaka Gas 10,000 43,289 OTSUKA 100 10,330 Otsuka Holdings 1,800 64,810 Panasonic 9,200 a 66,911 24 Common Stocks (continued) Shares Value ($) Japan (continued) Park24 800 16,126 Rakuten 3,500 37,303 Resona Holdings 7,900 42,140 Ricoh 3,000 33,421 Rinnai 100 7,940 Rohm 400 14,094 Sankyo 100 4,555 Sanrio 100 5,011 Santen Pharmaceutical 200 10,012 SBI Holdings 1,540 29,794 Secom 800 44,643 Sega Sammy Holdings 1,200 31,525 Sekisui Chemical 2,000 25,153 Sekisui House 2,000 29,974 Seven & I Holdings 3,600 138,114 Seven Bank 1,000 3,549 Sharp 6,000 a 20,803 Shikoku Electric Power 400 a 7,242 Shimadzu 1,000 7,304 Shimamura 100 12,628 Shimano 400 34,754 Shimizu 5,000 20,106 Shin-Etsu Chemical 1,900 127,856 Shinsei Bank 9,000 25,204 Shionogi & Co 1,500 36,898 Shiseido 1,300 18,590 Shizuoka Bank 2,000 24,455 Showa Denko 3,000 4,832 Showa Shell Sekiyu 500 4,006 SMC 200 40,027 Softbank 4,300 212,828 Sojitz 2,900 4,551 Sony 4,000 66,185 Sony Financial Holdings 500 7,052 Stanley Electric 300 5,749 Sumco 200 2,099 The Fund 25 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Japan (continued) Sumitomo 4,600 57,379 Sumitomo Chemical 5,000 16,721 Sumitomo Electric Industries 3,400 45,131 Sumitomo Heavy Industries 4,000 17,726 Sumitomo Metal Mining 2,000 27,840 Sumitomo Mitsui Financial Group 6,000 283,428 Sumitomo Mitsui Trust Holdings 12,980 65,110 Sumitomo Realty & Development 2,000 94,373 Sumitomo Rubber Industries 1,200 22,120 Suruga Bank 1,000 17,664 Suzuken 300 11,663 Suzuki Motor 1,600 40,999 Sysmex 400 25,768 T&D Holdings 3,200 37,159 Taiheiyo Cement 4,000 10,381 Taisei 5,000 16,669 Taisho Pharmaceutical Holdings 100 7,406 Taiyo Nippon Sanso 1,000 6,627 Takashimaya 1,000 11,797 Takeda Pharmaceutical 3,600 197,569 TDK 500 18,259 Teijin 2,000 4,801 Terumo 700 34,754 THK 900 18,898 Tobu Railway 5,000 29,030 Toho 900 20,015 Toho Gas 1,000 5,950 Tohoku Electric Power 2,600 a 27,791 Tokio Marine Holdings 3,300 104,601 Tokyo Electric Power 8,500 a 37,493 Tokyo Electron 800 40,950 Tokyo Gas 11,000 62,738 Tokyu 5,000 39,647 Tokyu Land 3,000 36,775 TonenGeneral Sekiyu 1,000 10,094 Toppan Printing 2,000 15,223 26 Common Stocks (continued) Shares Value ($) Japan (continued) Toray Industries 6,000 42,099 Toshiba 19,000 104,662 TOTO 1,000 10,361 Toyo Seikan Group Holdings 300 4,105 Toyo Suisan Kaisha 1,000 33,954 Toyoda Gosei 200 5,182 Toyota Industries 800 32,661 Toyota Motor 12,300 711,617 Toyota Tsusho 700 19,467 Trend Micro 300 8,401 Tsumura & Co. 500 16,285 Ube Industries 2,000 4,042 Unicharm 500 32,313 Ushio 200 2,035 USS 60 7,687 West Japan Railway 600 28,989 Yahoo! Japan 71 35,505 Yakult Honsha 400 17,418 Yamada Denki 270 13,004 Yamaguchi Financial Group 1,000 10,843 Yamaha 400 4,288 Yamaha Motor 1,900 26,468 Yamato Holdings 1,800 34,658 Yamato Kogyo 200 6,596 Yamazaki Baking 1,000 13,069 Yaskawa Electric 1,000 12,197 Yokogawa Electric 400 4,062 Luxembourg—.0% SES 1,383 Macau—.0% Sands China 10,400 54,545 Wynn Macau 6,000 a 18,208 Mexico—.0% Fresnillo 667 The Fund 27 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Netherlands—.7% Aegon 7,430 49,032 Akzo Nobel 1,160 69,936 ASML Holding 1,511 112,331 Core Laboratories 250 36,195 Corio 385 17,840 DE Master Blenders 1753 2,921 a 46,316 Delta Lloyd 700 13,413 European Aeronautic Defence and Space 2,097 110,756 Fugro 387 22,387 Gemalto 372 30,394 Heineken 945 66,731 Heineken Holding 504 30,307 ING Groep 16,377 a 134,410 Koninklijke Ahold 4,439 70,034 Koninklijke Boskalis Westminster 204 8,496 Koninklijke DSM 778 50,133 Koninklijke KPN 16,350 34,085 Koninklijke Philips Electronics 4,452 122,948 Koninklijke Vopak 333 18,445 QIAGEN 1,277 a 25,302 Randstad Holding 627 26,105 Reed Elsevier 2,984 48,415 TNT Express 942 7,237 Unilever 7,315 311,354 Wolters Kluwer 1,372 30,355 Ziggo 372 13,333 New Zealand—.0% Auckland International Airport 2,415 6,417 Contact Energy 460 2,082 Fletcher Building 2,636 19,973 SKYCITY Entertainment Group 1,940 7,416 Telecom Corporation of New Zealand 11,186 24,977 28 Common Stocks (continued) Shares Value ($) Norway—.2% Aker Solutions 651 9,088 DNB 4,049 66,178 Gjensidige Forsikring 483 7,781 Norsk Hydro 3,336 15,620 Orkla 2,628 23,653 Seadrill 1,454 55,649 Statoil 4,755 116,020 Telenor 3,496 78,571 Yara International 856 40,080 Portugal—.1% Banco Espirito Santo 11,649 a 13,331 Energias de Portugal 7,102 24,411 Galp Energia 1,586 25,419 Jeronimo Martins 1,108 26,389 Portugal Telecom 3,868 20,177 Singapore—.4% Ascendas Real Estate Investment Trust 6,400 14,289 CapitaCommercial Trust 13,000 18,048 CapitaLand 9,500 28,846 CapitaMall Trust 8,000 15,069 CapitaMalls Asia 4,000 6,820 City Developments 2,000 18,284 ComfortDelGro 5,000 8,058 DBS Group Holdings 8,500 115,661 Flextronics International 2,367 a 16,924 Genting Singapore 32,000 39,880 Global Logistic Properties 8,150 18,263 Golden Agri-Resources 22,640 9,742 Hutchison Port Holdings Trust 32,000 26,560 Jardine Cycle & Carriage 1,000 39,539 Keppel 7,200 62,606 Keppel Land 3,000 9,889 The Fund 29 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Singapore (continued) Keppel REIT 1,040 1,275 Olam International 10,045 13,660 Oversea-Chinese Banking 12,000 105,708 SembCorp Industries 3,000 12,154 SembCorp Marine 2,000 6,998 Singapore Airlines 1,866 16,816 Singapore Exchange 3,000 18,219 Singapore Press Holdings 9,000 32,589 Singapore Technologies Engineering 9,000 32,151 Singapore Telecommunications 32,000 102,103 StarHub 2,000 7,680 United Overseas Bank 6,000 104,003 UOL Group 1,000 5,789 Wilmar International 7,000 18,925 Spain—.7% Abertis Infraestructuras 1,316 24,575 Acciona 185 12,121 ACS Actividades de Construccion y Servicios 774 19,902 Amadeus IT Holding, Cl. A 1,445 42,656 Banco Bilbao Vizcaya Argentaria 22,775 221,052 Banco de Sabadell 9,957 20,705 Banco Popular Espanol 19,780 a 15,395 Banco Santander 45,311 327,661 Bankia 19 a 100 CaixaBank 6,750 24,988 Distribuidora Internacional de Alimentacion 2,248 17,437 Enagas 983 26,189 Ferrovial 1,260 20,850 Gas Natural SDG 1,270 26,593 Grifols 438 a 17,576 Iberdrola 22,496 121,171 Inditex 928 124,718 Mapfre 1,615 5,923 Red Electrica 417 22,181 Repsol 3,565 83,570 30 Common Stocks (continued) Shares Value ($) Spain (continued) Telefonica 18,437 a 270,486 Zardoya Otis 780 10,899 Sweden—.8% Alfa Laval 1,522 33,277 Assa Abloy, Cl. B 1,482 59,019 Atlas Copco, Cl. A 2,715 71,467 Atlas Copco, Cl. B 1,765 41,857 Autoliv 327 24,989 Boliden 1,365 21,609 Electrolux, Ser. B 1,079 30,550 Elekta, Cl. B 1,950 29,982 Ericsson, Cl. B 12,847 160,363 Getinge, Cl. B 899 27,063 Hennes & Mauritz, Cl. B 4,009 141,839 Hexagon, Cl. B 800 22,848 Husqvarna, Cl. B 2,597 14,906 Industrivarden, Cl. C 308 5,750 Investment AB Kinnevik, Cl. B 1,157 30,224 Investor, Cl. B 1,963 57,851 Lundin Petroleum 1,032 a 24,713 Millicom International Cellular, SDR 294 24,042 Nordea Bank 12,024 144,061 Ratos, Cl. B 875 8,391 Sandvik 3,835 54,350 Scania, Cl. B 1,440 30,639 Securitas, Cl. B 2,321 22,741 Skandinaviska Enskilda Banken, Cl. A 5,853 60,056 Skanska, Cl. B 1,368 23,261 SKF, Cl. B 1,616 37,601 Svenska Cellulosa, Cl. B 2,274 59,051 Svenska Handelsbanken, Cl. A 2,333 105,976 Swedbank, Cl. A 3,832 94,306 Swedish Match 689 23,898 Tele2, Cl. B 1,478 a 25,336 TeliaSonera 8,316 57,215 The Fund 31 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Sweden (continued) Volvo, Cl. B 6,045 83,665 Switzerland—2.3% ABB 9,896 a 224,038 Actelion 555 a 33,934 Adecco 446 a 23,854 Aryzta 351 a 21,782 Baloise Holding 176 18,115 Banque Cantonale Vaudoise 12 6,640 Barry Callebaut 7 a 6,836 Cie Financiere Richemont, Cl. A 2,383 192,475 Credit Suisse Group 5,470 a 151,670 EMS-Chemie Holding 56 16,186 Geberit 172 42,010 Givaudan 38 a 48,879 Glencore International 44,167 217,449 Holcim 1,094 a 85,244 Julius Baer Group 745 a 29,678 Kuehne + Nagel International 207 23,688 Lindt & Spruengli-PC 3 11,615 Lonza Group 213 a 14,833 Nestle 14,339 1,023,994 Novartis 10,241 760,530 Pargesa Holding-BR 64 4,460 Partners Group Holding 56 14,364 Roche Holding 3,128 781,832 Schindler Holding 48 7,026 Schindler Holding-PC 186 27,886 SGS 24 58,000 Sika-BR 9 21,730 Sonova Holding 192 a 20,897 Sulzer 73 12,452 Swatch Group 163 16,374 Swatch Group-BR 147 84,187 Swiss Life Holding 122 a 19,288 Swiss Prime Site 350 a 28,702 32 Common Stocks (continued) Shares Value ($) Switzerland (continued) Swiss Re 1,499 a 119,220 Swisscom 99 46,615 Syngenta 392 167,542 UBS 16,421 a 293,169 Zurich Insurance Group 621 a 173,383 United Kingdom—5.5% 3i Group 5,667 28,926 Aberdeen Asset Management 2,945 20,526 Admiral Group 1,189 23,659 Aggreko 1,439 39,833 AMEC 1,468 23,100 Anglo American 6,469 157,261 Antofagasta 1,315 18,333 ArcelorMittal 3,844 47,039 ARM Holdings 6,453 99,837 Associated British Foods 1,639 49,264 AstraZeneca 5,570 289,198 Aviva 14,218 67,383 Babcock International Group 1,367 22,721 BAE Systems 15,288 89,172 Balfour Beatty 2,589 8,683 Barclays 52,130 231,632 BG Group 15,235 256,650 BHP Billiton 9,452 262,959 BP 85,021 615,962 British American Tobacco 8,636 478,369 British Land 4,730 43,680 British Sky Broadcasting Group 4,208 55,168 BT Group 33,344 143,057 Bunzl 1,660 32,980 Burberry Group 1,962 40,717 Capita 2,966 41,580 Carnival 589 21,226 Centrica 22,145 127,620 Cobham 3,826 14,888 The Fund 33 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) United Kingdom (continued) Compass Group 7,447 97,979 Croda International 728 28,022 Diageo 11,240 342,908 Ensco, Cl. A 1,018 58,718 Eurasian Natural Resources 384 a 1,637 Evraz 1,569 3,778 Experian 4,082 71,778 G4S 5,253 25,524 GKN 7,654 32,672 GlaxoSmithKline 21,880 564,359 Hammerson 3,258 26,291 Hargreaves Lansdown 1,495 22,747 HSBC Holdings 81,840 894,332 ICAP 1,680 7,511 IMI 1,012 19,477 Imperial Tobacco Group 4,190 149,696 Inmarsat 1,561 17,519 InterContinental Hotels Group 975 28,746 International Consolidated Airlines Group 4,645 a 19,575 Intertek Group 756 38,847 Intu Properties 4,520 24,061 Invensys 3,044 18,190 Investec 1,679 11,867 ITV 17,073 33,389 J Sainsbury 6,338 37,520 Johnson Matthey 713 26,847 Kazakhmys 828 4,454 Kingfisher 10,717 52,123 Land Securities Group 3,536 47,978 Legal & General Group 22,665 59,675 Lloyds Banking Group 178,151 a 150,348 London Stock Exchange Group 734 15,290 Marks & Spencer Group 7,100 45,064 Meggitt 3,859 28,090 Melrose Industries 4,920 18,655 National Grid 15,329 195,134 34 Common Stocks (continued) Shares Value ($) United Kingdom (continued) Next 742 50,241 Old Mutual 18,759 59,736 Pearson 3,308 60,172 Petrofac 866 18,160 Prudential 11,519 197,718 Randgold Resources 301 23,658 Reckitt Benckiser Group 2,731 199,214 Reed Elsevier 5,072 59,247 Resolution 4,773 19,566 Rexam 3,984 31,964 Rio Tinto 6,013 272,643 Rolls-Royce Holdings 7,959 a 139,703 Royal Bank of Scotland Group 9,070 a 43,154 Royal Dutch Shell, Cl. A 16,682 568,013 Royal Dutch Shell, Cl. B 11,737 410,759 RSA Insurance Group 12,913 22,325 SABMiller 4,332 233,399 Sage Group 5,596 29,337 Schroders 487 17,664 Segro 2,854 11,810 Serco Group 2,492 23,942 Severn Trent 872 24,666 Shire 2,633 81,881 Smith & Nephew 3,724 42,488 Smiths Group 1,911 37,106 SSE 4,461 107,892 Standard Chartered 10,787 270,944 Standard Life 9,814 57,045 Subsea 7 1,593 a 34,310 Tate & Lyle 2,189 28,715 Tesco 33,727 191,825 TUI Travel 1,371 6,693 Tullow Oil 3,645 56,676 Unilever 5,750 248,839 United Utilities Group 2,435 28,009 Vedanta Resources 192 3,606 The Fund 35 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) United Kingdom (continued) Virgin Media 1,104 53,853 Vodafone Group 219,129 667,833 Weir Group 942 32,250 Whitbread 773 30,679 Willis Group Holdings 857 34,006 WM Morrison Supermarkets 10,670 48,413 Wolseley 1,219 60,271 WPP 5,913 97,728 Xstrata 8,869 a 132,738 United States—31.7% 3M 2,960 309,942 Abbott Laboratories 7,093 261,874 AbbVie 7,045 324,422 Accenture, Cl. A 2,878 234,384 ACE 1,625 144,852 Actavis 619 a 65,447 Activision Blizzard 2,180 32,591 Adobe Systems 2,152 a 97,012 ADT 994 a 43,378 Advance Auto Parts 242 20,299 AES 3,243 44,948 Aetna 1,585 91,042 Affiliated Managers Group 255 a 39,698 Aflac 2,013 109,588 AGCO 527 28,063 Agilent Technologies 1,338 55,447 Air Products & Chemicals 1,012 88,004 Airgas 311 30,058 Akamai Technologies 628 a 27,575 Albemarle 543 33,259 Alcoa 4,735 40,247 Alexion Pharmaceuticals 914 a 89,572 Alleghany 75 a 29,530 Allegheny Technologies 240 6,475 Allergan 1,301 147,729 36 Common Stocks (continued) Shares Value ($) United States (continued) Alliance Data Systems 256 a 43,973 Alliant Energy 541 28,949 Allstate 2,252 110,934 Altera 1,370 43,854 Altria Group 9,106 332,460 Amazon.com 1,625 a 412,441 Ameren 1,133 41,071 American Capital Agency 1,597 c 53,196 American Electric Power 2,263 116,386 American Express 4,544 310,855 American International Group 6,294 a 260,697 American Tower 1,676 c 140,767 American Water Works 965 40,414 Ameriprise Financial 850 63,350 AmerisourceBergen 1,116 60,398 AMETEK 1,074 43,723 Amgen 3,438 358,274 Amphenol, Cl. A 690 52,109 Anadarko Petroleum 2,281 193,338 Analog Devices 1,315 57,847 Annaly Capital Management 4,271 c 68,080 ANSYS 450 a 36,387 Aon 1,440 86,904 Apache 1,659 122,567 Apple 4,171 1,846,710 Applied Materials 5,110 74,146 Arch Capital Group 670 a 35,550 Archer-Daniels-Midland 2,846 96,593 Arrow Electronics 394 a 15,457 Assurant 223 10,601 AT&T 25,264 946,389 Autodesk 1,030 a 40,561 Automatic Data Processing 2,055 138,384 AutoZone 149 a 60,954 Avago Technologies 980 31,321 AvalonBay Communities 458 c 60,932 The Fund 37 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) United States (continued) Avery Dennison 388 16,083 Avnet 495 a 16,211 Avon Products 2,219 51,392 Axis Capital Holdings 630 28,117 Baker Hughes 1,770 80,340 Ball 652 28,766 Bank of America 48,167 592,936 Baxter International 2,306 161,120 BB&T 3,019 92,895 Beam 660 42,709 Becton Dickinson & Co. 878 82,795 Bed Bath & Beyond 1,025 a 70,520 Berkshire Hathaway, Cl. B 4,430 a 470,998 Best Buy 981 25,496 Biogen Idec 946 a 207,108 BlackRock 570 151,905 BMC Software 695 a 31,609 Boeing 3,216 293,975 BorgWarner 520 a 40,648 Boston Properties 668 c 73,099 Boston Scientific 6,449 a 48,303 Bristol-Myers Squibb 7,396 293,769 Broadcom, Cl. A 2,230 80,280 Brown-Forman, Cl. B 422 29,751 Bunge 578 41,737 C.H. Robinson Worldwide 696 41,335 C.R. Bard 287 28,516 CA 1,477 39,835 Cablevision Systems (NY Group), Cl. A 923 13,716 Cabot Oil & Gas 930 63,286 Calpine 1,071 a 23,273 Camden Property Trust 299 c 21,630 Cameron International 950 a 58,472 Campbell Soup 799 37,082 Capital One Financial 2,483 143,468 Cardinal Health 1,325 58,591 38 Common Stocks (continued) Shares Value ($) United States (continued) CareFusion 775 a 25,916 CarMax 1,056 a 48,618 Carnival 2,145 74,024 Caterpillar 2,937 248,676 CBRE Group, Cl. A 1,408 a 34,102 CBS, Cl. B 2,543 116,419 Celanese, Ser. A 864 42,690 Celgene 1,809 a 213,589 CenterPoint Energy 1,694 41,808 CenturyLink 2,688 100,988 Cerner 612 a 59,223 CF Industries Holdings 277 51,663 Charles Schwab 5,188 87,988 Charter Communications, Cl. A 327 a 32,942 Chesapeake Energy 2,567 50,159 Chevron 8,699 1,061,365 Chipotle Mexican Grill 145 a 52,663 Chubb 1,075 94,675 Church & Dwight 480 30,667 Cigna 1,271 84,102 Cimarex Energy 445 32,565 Cincinnati Financial 753 36,829 Cintas 477 21,403 Cisco Systems 23,755 496,955 CIT Group 892 a 37,919 Citigroup 13,102 611,339 Citrix Systems 724 a 45,011 Cliffs Natural Resources 484 10,329 Clorox 618 53,302 CME Group 1,509 91,838 CMS Energy 1,291 38,653 Coach 1,157 68,101 Cobalt International Energy 1,119 a 31,265 Coca-Cola 17,982 761,178 Coca-Cola Enterprises 1,298 47,546 Cognizant Technology Solutions, Cl. A 1,424 a 92,275 The Fund 39 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) United States (continued) Colgate-Palmolive 2,121 253,269 Comcast, Cl. A 9,510 392,763 Comcast, Cl. A (Special) 2,148 84,395 Comerica 678 24,577 Computer Sciences 731 34,247 ConAgra Foods 1,627 57,547 Concho Resources 456 a 39,275 ConocoPhillips 5,192 313,856 CONSOL Energy 1,100 37,004 Consolidated Edison 1,390 88,473 Constellation Brands, Cl. A 588 a 29,018 Continental Resources 106 a 8,472 Corning 6,955 100,847 Costco Wholesale 1,952 211,655 Coventry Health Care 483 23,933 Covidien 2,035 129,914 Cree 597 a 33,772 Crown Castle International 1,374 a 105,798 Crown Holdings 488 a 20,828 CSX 4,806 118,180 Cummins 852 90,644 CVS Caremark 5,590 325,226 D.R. Horton 1,264 32,965 Danaher 2,488 151,619 Darden Restaurants 473 24,421 DaVita HealthCare Partners 423 a 50,189 Deere & Co. 1,574 140,558 Dell 6,968 93,371 Delphi Automotive 1,476 68,206 Delta Air Lines 612 a 10,490 Denbury Resources 1,336 a 23,901 DENTSPLY International 683 28,925 Devon Energy 1,661 91,455 Diamond Offshore Drilling 185 12,783 Dick’s Sporting Goods 616 29,630 Digital Realty Trust 517 c 36,459 40 Common Stocks (continued) Shares Value ($) United States (continued) DIRECTV 2,514 a 142,192 Discover Financial Services 2,382 104,189 Discovery Communications, Cl. A 717 a 56,514 Discovery Communications, Cl. C 521 a 36,934 DISH Network, Cl. A 1,025 40,170 Dolby Laboratories, Cl. A 89 2,924 Dollar General 1,488 a 77,510 Dollar Tree 1,038 a 49,367 Dominion Resources 2,424 149,512 Dover 730 50,355 Dow Chemical 5,481 185,861 Dr. Pepper Snapple Group 867 42,336 DTE Energy 740 53,931 Duke Energy 3,165 238,008 Duke Realty 1,684 c 29,706 Dun & Bradstreet 189 16,717 E.I. du Pont de Nemours & Co. 4,205 229,215 Eastman Chemical 682 45,455 Eaton 2,150 132,031 Eaton Vance 452 18,026 eBay 5,236 a 274,314 Ecolab 1,262 106,790 Edison International 1,481 79,678 Edwards Lifesciences 496 a 31,640 Electronic Arts 1,266 a 22,294 Eli Lilly & Co. 4,688 259,621 EMC 9,508 a 213,264 Emerson Electric 3,051 169,361 Energen 195 9,247 Energizer Holdings 215 20,767 Entergy 687 48,935 EOG Resources 1,269 153,752 EQT 676 50,781 Equifax 653 39,964 Equinix 244 a 52,240 Equity Residential 1,304 c 75,710 The Fund 41 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) United States (continued) Estee Lauder, Cl. A 1,142 79,198 Everest Re Group 202 27,268 Exelon 3,636 136,386 Expedia 415 23,174 Expeditors International of Washington 1,138 40,888 Express Scripts Holding 3,685 a 218,778 Exxon Mobil 20,218 1,799,200 F5 Networks 370 a 28,279 Facebook, Cl. A 7,236 200,871 Family Dollar Stores 376 23,075 Fastenal 1,087 53,317 Federal Realty Investment Trust 313 c 36,624 FedEx 1,262 118,641 Fidelity National Financial, Cl. A 762 20,460 Fidelity National Information Services 858 36,079 Fifth Third Bancorp 3,521 59,963 First Republic Bank 305 11,584 FirstEnergy 1,844 85,930 Fiserv 580 a 52,844 FLIR Systems 610 14,829 Flowserve 232 36,684 Fluor 747 42,564 FMC 708 42,976 FMC Technologies 1,027 a 55,766 Ford Motor 15,997 219,319 Forest Laboratories 1,219 a 45,603 Fossil 244 a 23,941 Franklin Resources 717 110,891 Freeport-McMoRan Copper & Gold 4,400 133,892 Frontier Communications 3,618 15,051 GameStop, Cl. A 787 27,466 Gap 1,231 46,766 Garmin 603 21,153 General Dynamics 1,408 104,136 General Electric 46,614 1,039,026 General Growth Properties 1,995 c 45,326 42 Common Stocks (continued) Shares Value ($) United States (continued) General Mills 2,749 138,605 General Motors 3,605 a 111,178 Genuine Parts 629 48,012 Gilead Sciences 6,794 a 344,048 Goldman Sachs Group 2,010 293,601 Goodyear Tire & Rubber 1,002 a 12,520 Google, Cl. A 1,179 a 972,168 Green Mountain Coffee Roasters 522 a 29,963 H&R Block 998 27,685 H.J. Heinz 1,378 99,795 Halliburton 3,905 167,017 Harley-Davidson 922 50,387 Harris 378 17,464 Hartford Financial Services Group 1,863 52,332 Hasbro 403 19,090 HCA Holdings 987 39,371 HCP 1,953 c 104,095 Health Care 1,230 c 92,213 Helmerich & Payne 395 23,155 Henry Schein 406 a 36,702 Herbalife 525 20,848 Hershey 665 59,291 Hertz Global Holdings 1,835 a 44,187 Hess 1,253 90,442 Hewlett-Packard 8,302 171,021 HollyFrontier 836 41,340 Hologic 1,613 a 32,857 Home Depot 6,690 490,712 Honeywell International 3,342 245,771 Hormel Foods 486 20,057 Hospira 797 a 26,397 Host Hotels & Resorts 3,062 c 55,943 Hudson City Bancorp 1,753 14,567 Humana 693 51,358 IHS, Cl. A 281 a 27,378 Illinois Tool Works 1,797 116,014 The Fund 43 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) United States (continued) Illumina 460 a 29,757 Ingersoll-Rand 1,258 67,680 Integrys Energy Group 436 26,840 Intel 22,248 532,840 IntercontinentalExchange 330 a 53,767 International Business Machines 4,775 967,128 International Flavors & Fragrances 314 24,238 International Game Technology 1,692 28,679 International Paper 1,974 92,739 Interpublic Group of Cos. 2,272 31,444 Intuit 1,128 67,274 Intuitive Surgical 172 a 84,674 Invesco 1,806 57,322 Iron Mountain 454 17,188 J.B. Hunt Transport Services 424 30,134 J.C. Penney 496 a 8,144 J.M. Smucker 485 50,067 Jacobs Engineering Group 617 a 31,146 Johnson & Johnson 12,311 1,049,267 Johnson Controls 3,194 111,822 Joy Global 351 19,839 JPMorgan Chase & Co. 16,935 829,984 Juniper Networks 2,345 a 38,810 Kansas City Southern 491 53,553 KBR 520 15,642 Kellogg 1,201 78,113 KeyCorp 4,389 43,758 Kimberly-Clark 1,788 184,504 Kimco Realty 1,860 c 44,231 Kinder Morgan 2,760 107,916 Kinder Morgan Management 538 a 47,503 KLA-Tencor 767 41,610 Kohl’s 1,000 47,060 Kraft Foods Group 2,389 123,010 Kroger 2,048 70,410 L Brands 1,037 52,275 44 Common Stocks (continued) Shares Value ($) United States (continued) L-3 Communications Holdings 509 41,356 Laboratory Corp. of America Holdings 482 a 45,000 Lam Research 868 a 40,119 Las Vegas Sands 1,764 99,225 Legg Mason 769 24,500 Leggett & Platt 555 17,893 Lennar, Cl. A 745 30,709 Leucadia National 1,594 49,239 Level 3 Communications 374 a 7,529 Liberty Global, Cl. A 582 a 42,119 Liberty Global, Ser. C 411 a 27,804 Liberty Interactive, Cl. A 2,300 a 48,967 Liberty Media, Cl. A 435 a 49,973 Liberty Property Trust 638 c 27,428 Life Technologies 789 a 58,141 Lincoln National 1,300 44,213 Linear Technology 1,067 38,946 LinkedIn, Cl. A 349 a 67,039 LKQ 1,375 a 33,110 Lockheed Martin 1,177 116,629 Loews 1,208 53,961 Lorillard 1,605 68,838 Lowe’s 5,130 197,095 LSI 2,094 a 13,695 LyondellBasell Industries, Cl. A 1,541 93,539 M&T Bank 507 50,801 Macerich 622 c 43,571 Macy’s 1,882 83,937 Manpowergroup 349 18,553 Marathon Oil 3,011 98,369 Marathon Petroleum 1,438 112,682 Marriott International, Cl. A 1,159 49,907 Marsh & McLennan 2,568 97,610 Martin Marietta Materials 247 24,945 Marvell Technology Group 2,622 28,213 Masco 1,609 31,279 The Fund 45 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) United States (continued) MasterCard, Cl. A 483 267,065 Mattel 1,659 75,750 Maxim Integrated Products 1,344 41,570 McCormick & Co. 419 30,143 McDonald’s 4,497 459,324 McGraw-Hill 1,147 62,064 McKesson 1,013 107,196 MDU Resources Group 1,156 28,842 Mead Johnson Nutrition 840 68,116 MeadWestvaco 581 20,033 Medtronic 4,292 200,351 Merck & Co. 13,548 636,756 MetLife 4,014 156,506 MetroPCS Communications 1,244 a 14,729 MGM Resorts International 1,940 a 27,393 Microchip Technology 721 26,259 Micron Technology 5,137 a 48,391 Microsoft 33,665 1,114,311 Mohawk Industries 284 a 31,490 Molson Coors Brewing, Cl. B 526 27,142 Mondelez International, Cl. A 7,586 238,580 Monsanto 2,401 256,475 Monster Beverage 751 a 42,356 Moody’s 873 53,122 Morgan Stanley 6,289 139,301 Mosaic 1,246 76,741 Motorola Solutions 1,055 60,346 Murphy Oil 789 48,989 Mylan 1,705 a 49,633 Nabors Industries 1,516 22,422 NASDAQ OMX Group 383 11,291 National Oilwell Varco 1,810 118,048 NetApp 1,458 a 50,870 Netflix 274 a 59,203 New York Community Bancorp 1,514 20,515 Newell Rubbermaid 1,283 33,794 46 Common Stocks (continued) Shares Value ($) United States (continued) Newfield Exploration 352 a 7,670 Newmont Mining 2,149 69,628 News Corp., Cl. A 6,559 203,132 News, Cl. B 1,961 61,026 NextEra Energy 1,704 139,779 Nielsen Holdings 812 28,111 NIKE, Cl. B 3,062 194,743 NiSource 1,565 48,092 Noble 1,160 43,500 Noble Energy 717 81,229 Nordstrom 733 41,480 Norfolk Southern 1,287 99,640 Northeast Utilities 1,214 55,031 Northern Trust 928 50,038 Northrop Grumman 1,111 84,147 NRG Energy 1,479 41,220 Nuance Communications 865 a 16,470 Nucor 1,221 53,260 NVIDIA 2,612 35,967 NYSE Euronext 1,248 48,435 O’Reilly Automotive 502 a 53,875 Occidental Petroleum 3,634 324,371 Oceaneering International 513 35,997 OGE Energy 477 34,549 Omnicare 692 30,289 Omnicom Group 1,048 62,639 ONEOK 978 50,230 Oracle 17,224 564,603 Owens-Illinois 639 a 16,793 PACCAR 1,363 67,850 Pall 557 37,157 Parker Hannifin 586 51,902 PartnerRe 209 19,717 Patterson 260 9,867 Paychex 1,614 58,766 Peabody Energy 885 17,753 The Fund 47 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) United States (continued) Pentair 937 50,926 People’s United Financial 1,240 16,318 Pepco Holdings 1,225 27,685 PepsiCo 6,909 569,785 Perrigo 440 52,540 PetSmart 495 33,779 Pfizer 32,717 951,083 PG&E 1,725 83,559 Philip Morris International 7,446 711,763 Phillips 66 2,508 152,863 Pinnacle West Capital 492 29,963 Pioneer Natural Resources 602 73,582 Pitney Bowes 759 10,376 Plains Exploration & Production 646 a 29,199 Plum Creek Timber 759 c 39,119 PNC Financial Services Group 2,237 151,848 Polaris Industries 314 27,064 PPG Industries 598 87,990 PPL 2,754 91,929 Praxair 1,260 144,018 Precision Castparts 675 129,121 priceline.com 210 a 146,158 Principal Financial Group 1,119 40,396 Procter & Gamble 12,161 933,600 Progressive 2,233 56,473 Prologis 2,326 c 97,576 Prudential Financial 1,977 119,450 Public Service Enterprise Group 2,081 76,185 Public Storage 683 c 112,695 PulteGroup 1,610 a 33,794 PVH 320 36,931 QEP Resources 858 24,633 QUALCOMM 7,629 470,099 Quanta Services 987 a 27,123 Quest Diagnostics 708 39,882 Rackspace Hosting 331 a 15,954 48 Common Stocks (continued) Shares Value ($) United States (continued) Ralph Lauren 270 49,027 Range Resources 801 58,889 Rayonier 544 c 32,324 Raytheon 1,558 95,630 Realty Income 838 c 42,713 Red Hat 780 a 37,385 Regency Centers 488 c 27,455 Regeneron Pharmaceuticals 334 a 71,857 Regions Financial 6,027 51,169 RenaissanceRe Holdings 306 28,730 Republic Services 1,357 46,247 ResMed 676 32,462 Reynolds American 1,294 61,361 Robert Half International 480 15,754 Rock-Tenn, Cl. A 347 34,749 Rockwell Automation 567 48,070 Rockwell Collins 512 32,215 Roper Industries 389 46,544 Ross Stores 872 57,613 Rowan, Cl. A 516 a 16,785 Royal Caribbean Cruises 837 30,576 Safeway 1,225 27,587 SAIC 1,806 26,982 salesforce.com 2,264 a 93,073 SanDisk 1,181 a 61,932 SBA Communications, Cl. A 636 a 50,238 SCANA 475 25,745 Schlumberger 5,949 442,784 Scripps Networks Interactive, Cl. A 289 19,242 Seagate Technology 1,591 58,390 Sealed Air 673 14,887 Sears Holdings 80 a 4,107 SEI Investments 426 12,209 Sempra Energy 932 77,216 Sensata Technologies Holding 331 a 11,072 Sherwin-Williams 420 76,906 The Fund 49 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) United States (continued) Sigma-Aldrich 540 42,493 Simon Property Group 1,389 c 247,339 Sirius XM Radio 17,243 56,040 SL Green Realty 390 c 35,373 SLM 2,366 48,858 Southern 3,989 192,389 Southwest Airlines 263 3,603 Southwestern Energy 1,491 a 55,793 Spectra Energy 2,634 83,050 Sprint Nextel 14,126 a 99,588 SPX 343 25,557 St. Jude Medical 1,335 55,029 Stanley Black & Decker 633 47,355 Staples 3,122 41,335 Starbucks 3,193 194,262 Starwood Hotels & Resorts Worldwide 963 c 62,133 State Street 1,929 112,789 Stericycle 436 a 47,227 Stryker 1,437 94,238 SunTrust Banks 2,602 76,108 Superior Energy Services 610 a 16,830 Symantec 2,767 a 67,238 Synopsys 793 a 28,207 Sysco 2,771 96,597 T. Rowe Price Group 1,220 88,450 Target 2,613 184,373 TD Ameritrade Holding 1,145 22,797 TE Connectivity 1,707 74,340 Teradata 755 a 38,558 Texas Instruments 4,787 173,337 Textron 976 25,132 The TJX Companies 3,112 151,772 Thermo Fisher Scientific 1,557 125,619 Tiffany & Co. 592 43,619 50 Common Stocks (continued) Shares Value ($) United States (continued) Time Warner 4,250 254,065 Time Warner Cable 1,304 122,433 Toll Brothers 777 a 26,659 Torchmark 476 29,545 Total System Services 474 11,196 Tractor Supply 344 36,866 TransDigm Group 239 35,085 Transocean 1,579 a 80,614 Travelers 1,631 139,304 Trimble Navigation 1,152 a 33,108 TRW Automotive Holdings 479 a 28,774 Tyco International 1,903 61,124 Tyson Foods, Cl. A 1,399 34,457 U.S. Bancorp 8,451 281,249 UDR 1,244 c 30,578 Ulta Salon Cosmetics & Fragrance 319 a 27,960 Ultra Petroleum 526 a 11,256 Under Armour, Cl. A 451 a 25,743 Union Pacific 2,111 312,344 United Continential Holdings 247 a 7,978 United Parcel Service, Cl. B 3,253 279,238 United States Steel 535 9,523 United Technologies 3,910 356,944 UnitedHealth Group 4,580 274,479 Unum Group 949 26,468 Urban Outfitters 444 a 18,399 Valero Energy 2,351 94,792 Varian Medical Systems 398 a 25,926 Ventas 1,194 c 95,078 VeriFone Systems 353 a 7,582 VeriSign 855 a 39,390 Verisk Analytics, Cl. A 728 a 44,619 Verizon Communications 12,726 686,059 Vertex Pharmaceuticals 930 a 71,443 The Fund 51 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) United States (continued) VF 424 75,565 Viacom, Cl. B 1,970 126,060 Visa, Cl. A 2,403 404,809 VMware, Cl. A 278 a 19,599 Vornado Realty Trust 815 c 71,361 Vulcan Materials 574 28,631 W.R. Berkley 398 17,281 W.W. Grainger 231 56,935 Wal-Mart Stores 7,468 580,413 Walgreen 4,061 201,060 Walt Disney 7,538 473,688 Warner Chilcott, Cl. A 597 8,585 Waste Management 2,098 85,976 Waters 459 a 42,412 Weatherford International 3,132 a 40,058 WellPoint 1,312 95,671 Wells Fargo & Co. 22,260 845,435 Western Digital 999 55,225 Western Union 2,753 40,772 Weyerhaeuser 2,591 c 79,051 Whirlpool 329 37,598 Whiting Petroleum 716 a 31,862 Whole Foods Market 851 75,160 Williams 3,138 119,652 Windstream 2,205 18,787 Wisconsin Energy 1,042 46,827 Wyndham Worldwide 622 37,370 Wynn Resorts 403 55,332 Xcel Energy 2,360 75,024 Xerox 5,932 50,897 Xilinx 1,168 44,279 52 Common Stocks (continued) Shares Value ($) United States (continued) XL Group 1,408 43,845 Xylem 905 25,114 Yahoo! 4,809 a 118,927 Yum! Brands 1,932 131,608 Zimmer Holdings 697 53,286 Total Common Stocks (cost $111,128,008) Preferred Stocks—.1% Germany Bayerische Motoren Werke 368 25,579 Henkel & Co. 853 80,432 Porsche Automobil Holding 681 53,353 ProSiebenSat.1 Media 436 16,697 RWE 68 2,313 Volkswagen 613 124,242 Total Preferred Stocks (cost $219,940) Number of Rights—.0% Rights Value ($) Netherlands—.0% Koninklijke KPN 3,592 a Spain—.0% Banco Bilbao Vizcaya Argentaria 22,736 a 3,713 Banco Santander 42,917 a 8,987 Bankia 19 a 31 Total Rights (cost $40,226) The Fund 53 STATEMENT OF INVESTMENTS (Unaudited) (continued) Face Amount Covered by Options Purchased—3.3% Contracts ($) Value ($) Call Options—3.2% U.S. Treasury 10 Year Note Futures, June 2013 @ $115 368,000 a Number of Contracts Value ($) Put Options—.1% Swiss Market Index Futures, June 2013 @ CHF 7,889 40 a 7,001 Swiss Market Index Futures, June 2013 @ CHF 7,603 340 a 25,447 Swiss Market Index Futures, June 2013 @ CHF 7,705 320 a 32,270 Swiss Market Index Futures, June 2013 @ CHF 7,675 950 a 87,828 Total Options Purchased (cost $5,942,862) Principal Short-Term Investments—22.3% Amount ($) Value ($) U.S. Treasury Bills: 0.09%, 6/13/13 5,890,000 d 5,889,876 0.06%, 6/20/13 1,270,000 1,269,964 0.07%, 6/27/13 15,110,000 15,109,517 0.10%, 5/16/13 13,000,000 12,999,792 0.10%, 5/30/13 2,500,000 2,499,960 0.10%, 6/6/13 9,000,000 8,999,838 Total Short-Term Investments (cost $46,766,038) 54 Other Investment—19.1% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $39,938,927) 39,938,927 e Total Investments (cost $204,036,001) % Liabilities, Less Cash and Receivables %) ) Net Assets % BR—Bearer Certificate CDI—Chess Depository Interest CHF—Swiss Franc PC—Participation Certificate REIT—Real Estate Investment Trust RSP—Risparmio (Savings) Shares SDR—Swedish Depository Receipts STRIP—Separate Trading of Registered Interest and Principal of Securities a Non-income producing security. b The valuation of these securities have been determined in good faith by management under the direction of the Board of Directors.At April 30, 2013, the value of these securities amounted to $4 or less than .01% of net assets. c Investment in real estate investment trust. d Held by or on behalf of a counterparty for open financial futures positions. e Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Short-Term/ Information Technology 6.0 Money Market Investments 41.4 Energy 5.7 Financial 12.7 Materials 3.8 Consumer Discretionary 7.2 Options Purchased 3.3 Health Care 6.5 Telecommunication Services 2.9 Consumer Staples 6.3 Utilities 2.1 Industrial 6.3 † Based on net assets. See notes to financial statements. The Fund 55 STATEMENT OF FINANCIAL FUTURES April 30, 2013 (Unaudited) Unrealized Market Value Appreciation Covered by (Depreciation) Contracts Contracts ($) Expiration at 4/30/2013 ($) Financial Futures Long Amsterdam Exchange Index 81 7,412,706 May 2013 238,201 Australian 10 Year Bond 181 23,440,074 June 2013 710,269 CAC 40 10 EURO 142 7,105,330 May 2013 408,699 DAX 46 11,996,299 June 2013 280,896 Euro-Bond 45 8,686,737 June 2013 41,035 Euro-Bond Options 175 6,125,795 May 2013 1,370,906 FTSE 100 164 16,261,926 June 2013 90,199 Japanese 10 Year Bond 13 19,273,632 June 2013 (80,540 ) Standard & Poor’s 500 E-mini 60 4,776,600 June 2013 22,437 Topix 1 119,711 June 2013 (14,644 ) U.S. Treasury 10 Year Notes 67 8,935,078 June 2013 84,124 Financial Futures Short ASX SPI 200 7 (937,591 ) June 2013 (22,421 ) Canadian 10 Year Bond 301 (40,854,375 ) June 2013 (167,488 ) Hang Seng 5 (728,208 ) May 2013 (10,628 ) Japanese 10 Year Mini Bond 69 (10,235,513 ) June 2013 30,754 Long Gilt 257 (47,909,300 ) June 2013 (1,026,513 ) S&P/ Toronto Stock Exchange 60 Index 6 (844,747 ) June 2013 16,837 Gross Unrealized Appreciation Gross Unrealized Depreciation ) See notes to financial statements. 56 STATEMENT OF OPTIONS WRITTEN April 30, 2013 (Unaudited) Number of Contracts Value ($) Call Options: Swiss Market Index Futures, June 2013 @ CHF 7,603 340 a (132,356 ) Swiss Market Index Futures, June 2013 @ CHF 7,675 950 a (313,967 ) Swiss Market Index Futures, June 2013 @ CHF 7,705 320 a (98,324 ) Swiss Market Index Futures, June 2013 @ CHF 7,889 40 a (7,001 ) Total Options Written (premiums received $322,011) ) CHF—Swiss Franc a Non-income producing security. See notes to financial statements. The Fund 57 STATEMENT OF ASSETS AND LIABILITIES April 30, 2013 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments: Unaffiliated issuers 164,097,074 178,358,378 Affiliated issuers 39,938,927 39,938,927 Cash 51,018 Cash denominated in foreign currencies 1,404,765 1,417,679 Cash on Initial Margin—Note 4 800,000 Unrealized appreciation on forward foreign currency exchange contracts—Note 4 2,405,321 Receivable for shares of Common Stock subscribed 353,797 Dividends receivable 319,045 Receivable for investment securities sold 7,001 Prepaid expenses 32,341 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(c) 237,099 Payable for investment securities purchased 8,842,717 Unrealized depreciation on forward foreign currency exchange contracts—Note 4 4,283,030 Outstanding options written, at value (premiums received $322,011)—See Statement of Options Written—Note 4 551,648 Payable for shares of Common Stock redeemed 237,483 Payable for futures variation margin—Note 4 22,936 Accrued expenses 56,658 Net Assets ($) Composition of Net Assets ($): Paid-in capital 275,086,749 Accumulated undistributed investment income—net 57,174 Accumulated net realized gain (loss) on investments (79,754,130 ) Accumulated net unrealized appreciation (depreciation) on investments, options transactions and foreign currency transactions (including $1,972,123 net unrealized appreciation on financial futures) 14,062,143 Net Assets ($) Net Asset Value Per Share Class A Class C Class I Net Assets ($) 15,976,050 7,978,908 185,496,978 Shares Outstanding 1,189,238 614,276 13,622,951 Net Asset Value Per Share ($) See notes to financial statements. 58 STATEMENT OF OPERATIONS Six Months Ended April 30, 2013 (Unaudited) Investment Income ($): Income: Cash dividends (net of $68,975 foreign taxes withheld at source): Unaffiliated issuers 1,324,510 Affiliated issuers 15,218 Interest 16,646 Total Income Expenses: Management fee—Note 3(a) 955,428 Custodian fees—Note 3(c) 67,655 Shareholder servicing costs—Note 3(c) 48,720 Distribution fees—Note 3(b) 28,638 Registration fees 26,788 Professional fees 25,978 Prospectus and shareholders’ reports 13,390 Directors’ fees and expenses—Note 3(d) 9,280 Loan commitment fees—Note 2 647 Miscellaneous 44,335 Total Expenses Less—reduction in expenses due to undertaking—Note 3(a) (76,461 ) Less—reduction in fees due to earnings credits—Note 3(c) (22 ) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments and foreign currency transactions (124,853 ) Net realized gain (loss) on options transactions (1,913,822 ) Net realized gain (loss) on financial futures 1,496,853 Net realized gain (loss) on forward foreign currency exchange contracts (1,970,640 ) Net Realized Gain (Loss) ) Net unrealized appreciation (depreciation) on investments and foreign currency transactions 12,987,850 Net unrealized appreciation (depreciation) on options transactions 608,468 Net unrealized appreciation (depreciation) on financial futures 2,292,369 Net unrealized appreciation (depreciation) on forward foreign currency exchange contracts (435,606 ) Net Unrealized Appreciation (Depreciation) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 59 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended April 30, 2013 Year Ended (Unaudited) October 31, 2012 Operations ($): Investment income (loss)—net 211,998 (15,965 ) Net realized gain (loss) on investments (2,512,462 ) 3,246,610 Net unrealized appreciation (depreciation) on investments 15,453,081 2,597,601 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net: Class I Shares ) — Capital Stock Transactions ($): Net proceeds from shares sold: Class A Shares 2,538,125 1,361,750 Class C Shares 479,498 154,884 Class I Shares 61,821,566 84,243,260 Dividends reinvested: Class I Shares 22,217 — Cost of shares redeemed: Class A Shares (2,559,564 ) (6,241,842 ) Class C Shares (739,697 ) (2,075,851 ) Class I Shares (11,072,864 ) (14,762,264 ) Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 145,885,719 77,377,536 End of Period Undistributed investment income (loss)—net 57,174 (79,143 ) 60 Six Months Ended April 30, 2013 Year Ended (Unaudited) October 31, 2012 Capital Share Transactions: Class A Shares sold 194,473 112,440 Shares redeemed (199,475 ) (519,883 ) Net Increase (Decrease) in Shares Outstanding ) ) Class C Shares sold 37,566 13,139 Shares redeemed (58,993 ) (177,256 ) Net Increase (Decrease) in Shares Outstanding ) ) Class I Shares sold 4,722,599 6,779,483 Shares issued for dividends reinvested 1,728 — Shares redeemed (847,192 ) (1,204,891 ) Net Increase (Decrease) in Shares Outstanding See notes to financial statements. The Fund 61 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s financial statements. Six Months Ended April 30, 2013 Year Ended October 31, Class A Shares (Unaudited) 2012 2011 2010 2009 2008 Per Share Data ($): Net asset value, beginning of period 12.49 11.74 11.39 9.98 8.48 14.25 Investment Operations: Investment income (loss)—net a .00 b (.03 ) (.04 ) (.06 ) (.01 ) .13 Net realized and unrealized gain (loss) on investments .94 .78 .39 1.47 1.87 (5.47 ) Total from Investment Operations .94 .75 .35 1.41 1.86 (5.34 ) Distributions: Dividends from investment income—net — (.36 ) (.26 ) Dividends from net realized gain on investments — (.17 ) Total Distributions — (.36 ) (.43 ) Net asset value, end of period 13.43 12.49 11.74 11.39 9.98 8.48 Total Return (%) c 7.53 d 6.39 3.07 14.13 22.83 (38.52 ) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.68 e 1.85 1.88 2.06 1.98 1.61 Ratio of net expenses to average net assets 1.50 e 1.85 1.88 2.06 1.97 1.61 Ratio of net investment income (loss) to average net assets .05 e (.21 ) (.38 ) (.54 ) (.14 ) 1.09 Portfolio Turnover Rate .51 d 1.65 4.78 2.91 14.88 24.53 Net Assets, end of period ($ x 1,000) 15,976 14,913 18,797 24,096 36,670 74,083 a Based on average shares outstanding at each month end. b Amount represents less than $.01 per share. c Exclusive of sales charge. d Not annualized. e Annualized. See notes to financial statements. 62 Six Months Ended April 30, 2013 Year Ended October 31, Class C Shares (Unaudited) 2012 2011 2010 2009 2008 Per Share Data ($): Net asset value, beginning of period 12.12 11.48 11.22 9.91 8.37 14.10 Investment Operations: Investment income (loss)—net a (.04 ) (.12 ) (.13 ) (.15 ) (.07 ) .04 Net realized and unrealized gain (loss) on investments .91 .76 .39 1.46 1.86 (5.40 ) Total from Investment Operations .87 .64 .26 1.31 1.79 (5.36 ) Distributions: Dividends from investment income—net — (.25 ) (.20 ) Dividends from net realized gain on investments — (.17 ) Total Distributions — (.25 ) (.37 ) Net asset value, end of period 12.99 12.12 11.48 11.22 9.91 8.37 Total Return (%) b 7.18 c 5.58 2.32 13.22 21.94 (38.97 ) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.49 d 2.62 2.63 2.81 2.73 2.35 Ratio of net expenses to average net assets 2.25 d 2.62 2.63 2.81 2.72 2.35 Ratio of net investment income (loss) to average net assets (.70 ) d (.98 ) (1.12 ) (1.43 ) (.89 ) .32 Portfolio Turnover Rate .51 c 1.65 4.78 2.91 14.88 24.53 Net Assets, end of period ($ x 1,000) 7,979 7,704 9,180 12,600 17,510 26,706 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Not annualized. d Annualized. See notes to financial statements. The Fund 63 FINANCIAL HIGHLIGHTS (continued) Six Months Ended April 30, 2013 Year Ended October 31, Class I Shares (Unaudited) 2012 2011 2010 2009 2008 Per Share Data ($): Net asset value, beginning of period 12.65 11.84 11.44 9.99 8.52 14.30 Investment Operations: Investment income (loss)—net a .02 .02 .00 b (.01 ) .02 .17 Net realized and unrealized gain (loss) on investments .96 .79 .40 1.46 1.87 (5.48 ) Total from Investment Operations .98 .81 .40 1.45 1.89 (5.31 ) Distributions: Dividends from investment income—net (.01 ) — — — (.42 ) (.30 ) Dividends from net realized gain on investments — (.17 ) Total Distributions (.01 ) — — — (.42 ) (.47 ) Net asset value, end of period 13.62 12.65 11.84 11.44 9.99 8.52 Total Return (%) 7.73 c 6.84 3.50 14.51 23.29 (38.29 ) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.32 d 1.47 1.49 1.64 1.60 1.26 Ratio of net expenses to average net assets 1.25 d 1.47 1.49 1.64 1.59 1.26 Ratio of net investment income (loss) to average net assets .31 d .13 .01 (.12 ) .23 1.37 Portfolio Turnover Rate .51 c 1.65 4.78 2.91 14.88 24.53 Net Assets, end of period ($ x 1,000) 185,497 123,269 49,400 27,544 17,691 21,124 a Based on average shares outstanding at each month end. b Amount represents less than $.01 per share. c Not annualized. d Annualized. See notes to financial statements. 64 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Global Alpha Fund (the “fund”) is a separate non-diversified series of Advantage Funds, Inc. (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company that offers twelve series, including the fund. The fund’s investment objective is to seek total return.The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. Mellon Capital Management Corporation (“Mellon Capital”), a subsidiary of BNY Mellon, serves as the fund’s sub-investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares.The fund is authorized to issue 400 million shares of $.001 par value Common Stock. The fund currently offers three classes of shares: Class A (200 million shares authorized), Class C (100 million shares authorized) and Class I (100 million shares authorized). Class A shares generally are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (“CDSC”) imposed on Class C shares redeemed within one year of purchase. Class I shares are sold at net asset value per share only to institutional investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Fund 65 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications.The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. 66 Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All of the preceding securities are categorized within Level 1 of the fair value hierarchy. U.S.Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service (the The Fund 67 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) “Service”) approved by the Company’s Board of Directors (the “Board”).These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers.These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized within Level 3 of the fair value hierarchy. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such 68 securities are primarily traded or at the last sales price on the national securities market on each business day. These securities are generally categorized within Level 1 of the fair value hierarchy. Options traded over-the-counter are valued at the mean between the bid and asked price.These securities are generally categorized within Level 2 of the fair value hierarchy. Forward foreign currency exchange contracts (“forward contracts”) are valued at the forward rate. These securities are generally categorized within Level 2 of the fair value hierarchy. The following is a summary of the inputs used as of April 30, 2013 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic Common Stocks † 66,344,687 — — Equity Securities— Foreign Common Stocks † 58,015,772 — 4 Mutual Funds 39,938,927 — — Preferred Stocks † 302,616 — — U.S. Treasury 46,768,947 Rights † 17,556 Other Financial Instruments: Financial Futures †† 3,294,357 — — Forward Foreign Currency Exchange Contracts †† — 2,405,321 — Options Purchased 6,908,796 — — Liabilities ($) Other Financial Instruments: Financial Futures †† (1,322,234 ) — — ) The Fund 69 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Liabilities ($) (continued) Forward Foreign Currency Exchange Contracts †† — (4,283,030 ) — ) Options Written (551,648 ) — — ) † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized appreciation (depreciation) at period end. At April 30, 2013, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. The following is a reconciliation of Level 3 assets for which significant unobservable inputs were used to determine fair value: Equity Securities— Foreign Common Stock ($) Balance as of 10/31/2012 8 Realized gain (loss) — Change in unrealized appreciation (depreciation) (4 ) Purchases — Sales — Transfers into Level 3 — Transfers out of Level 3 — Balance as of 4/30/2013 4 The amount of total gains (losses) for the period included in earnings attributable to the change in unrealized gains (losses) relating to investments still held at 4/30/2013 (4 ) (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized on securities transactions 70 between trade and settlement date and the difference between the amounts of dividends, interest and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments resulting from changes in exchange rates. Foreign currency gains and losses on foreign currency transactions are also included with net realized and unrealized gain or loss on investments. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. (d) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Investments in affiliated investment companies during the period ended April 30, 2013 were as follows: Affiliated Investment Value Value Net Company 10/31/2012 ($) Purchases ($) Sales ($) 4/30/2013 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 24,483,140 57,219,626 41,763,839 39,938,927 19.1 (e) Risk: Investing in foreign markets may involve special risks and considerations not typically associated with investing in the U.S. These risks include revaluation of currencies, high rates of inflation, repatriation restrictions on income and capital, and adverse political and economic developments. Moreover, securities issued in these markets may be less liquid, subject to government ownership controls and delayed settlements, and their prices may be more volatile than those of comparable securities in the U.S. The Fund 71 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) (f) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (g) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended April 30, 2013, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each tax year in the three-year period ended October 31, 2012 remains subject to examination by the Internal Revenue Service and state taxing authorities. Under the Regulated Investment Company Modernization Act of 2010 (the “2010 Act”), the fund is permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 (“post-enactment losses”) for an unlimited period. Furthermore, post-enactment capital loss carryovers retain their character as either short-term or long-term capital losses rather than short-term as they were under previous statute.The 2010 Act requires post-enactment losses to be utilized before the utilization of losses incurred in taxable years prior to the effective date of the 2010 Act (“pre-enactment losses”).As a result of this ordering rule, pre-enactment losses may be more likely to expire unused. 72 The fund has an unused capital loss carryover of $78,546,781 available for federal income tax purposes to be applied against future net realized capital gains, if any, realized subsequent to October 31, 2012. If not applied, $60,210,328 of the carryover expires in fiscal year 2016 and $18,336,453 expires in fiscal year 2017. The tax character of current year distributions will be determined at the end of the current fiscal year. (h) New Accounting Pronouncement: In January 2013, FASB issued Accounting Standards Update No. 2013-01 (“ASU 2013-01”), “Clarifying the Scope of Disclosures about Offsetting Assets and Liabilities”, replaced Accounting Standards Update No. 2011-11 (“ASU 2011-11”), “Disclosures about Offsetting Assets and Liabilities”. ASU 2013-01 is effective for fiscal years beginning on or after January 1, 2013, and interim periods within those annual periods. ASU 2011-11 was intended to enhance disclosure requirements on the offsetting of financial assets and liabilities. ASU 2013-01 limits the scope of the new balance sheet offsetting disclosures to derivatives, repurchase agreements, and securities lending transactions to the extent that they are (1) offset in the financial statements or (2) subject to an enforceable master netting arrangement or similar agreement. Management is currently evaluating the application of ASU 2013-01 and its impact on the fund’s financial statements. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $210 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on The Fund 73 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended April 30, 2013, the fund did not borrow under the Facilities. NOTE 3—Management Fee, Sub-Investment Advisory Fee and Other Transactions With Affiliates: (a) Pursuant to a management agreement with Dreyfus, the management fee is computed at the annual rate of 1.10% of the value of the fund’s average daily net assets and is payable monthly. Dreyfus has contractually agreed, from November 1, 2012 through July 1, 2014, to waive receipt of its fees and/or assume the expenses of the fund, so that the direct expenses of none of the classes (excluding Rule 12b-1 Distribution Plan fees, Shareholder Services Plan fees, taxes, interest expense, brokerage commissions, commitment fees on borrowings and extraordinary expenses) exceed 1.25% of the value of the fund’s average daily net assets.The reduction in expenses, pursuant to the undertaking, amounted to $76,461 during the period ended April 30, 2013. Pursuant to a sub-investment advisory agreement between Dreyfus and Mellon Capital, Dreyfus pays Mellon Capital an annual fee of .65% of the value of the fund’s average daily net assets, payable monthly. During the period ended April 30, 2013, the distributor retained $1,978 from commissions earned on sales of the fund’s Class A shares. (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of its average daily net assets. During the period ended April 30, 2013, Class C shares were charged $28,638 pursuant to the Distribution Plan. (c) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing 74 reports and other information, and services related to the maintenance of shareholder accounts.The Distributor may make payments to Service Agents (securities dealers, financial institutions or other industry professionals) with respect to these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended April 30, 2013, Class A and Class C shares were charged $18,419 and $9,546, respectively, pursuant to the Shareholder Services Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing transfer agency services for the fund and cash management services related to fund subscriptions and redemptions. During the period ended April 30, 2013, the fund was charged $4,024 for transfer agency services and $131 for cash management services. Cash management fees were partially offset by earnings credits of $22.These fees are included in Shareholder servicing costs in the Statement of Operations. The fund compensatesThe Bank of NewYork Mellon under a custody agreement for providing custodial services for the fund. During the period ended April 30, 2013, the fund was charged $67,655 pursuant to the custody agreement. The fund compensates The Bank of New York Mellon under a cash management agreement for performing certain cash management services related to fund subscriptions and redemptions. During the period ended April 30, 2013, the fund was charged $79 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations. During the period ended April 30, 2013, the fund was charged $4,497 for services performed by the Chief Compliance Officer and his staff. The Fund 75 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $189,048, Distribution Plan fees $4,836, Shareholder Services Plan fees $4,814, custodian fees $32,749, Chief Compliance Officer fees $3,054 and transfer agency fees $2,598. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, financial futures, options transactions and forward contracts, during the period ended April 30, 2013, amounted to $34,202,161 and $516,534, respectively. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund during the period ended April 30, 2013 is discussed below. The following tables show the fund’s exposure to different types of market risk as it relates to the Statement of Assets and Liabilities and the Statement of Operations, respectively. Fair value of derivative instruments as of April 30, 2013 is shown below: Derivative Derivative Assets ($) Liabilities ($) Equity risk 1,209,815 Equity risk (599,341 ) Interest rate risk 8,993,338 Interest rate risk 1 (1,274,541 ) Foreign exchange risk 4 2,405,321 Foreign exchange risk 5 (4,283,030 ) Gross fair value of derivatives contracts ) Statement of Assets and Liabilities location: 1 Includes cumulative appreciation (depreciation) on financial futures as reported in the Statement of Financial Futures, but only the unpaid variation margin is reported in the Statement of Assets and Liabilities. 2 Options purchased are included in Investments in securities—Unaffiliated issuers, at value. 3 Outstanding options written, at value. 4 Unrealized appreciation on forward foreign currency exchange contracts. 5 Unrealized depreciation on forward foreign currency exchange contracts. 76 The effect of derivative instruments in the Statement of Operations during the period ended April 30, 2013 is shown below: Amount of realized gain (loss) on derivatives recognized in income ($) Financial Options Forward Underlying risk Futures 6 Transactions 7 Contracts 8 Total Equity 565,939 (1,931,535 ) — ) Interest rate 930,914 17,713 — Foreign exchange — — (1,970,640 ) ) Total ) ) ) Change in unrealized appreciation (depreciation) on derivatives recognized in income ($) Financial Options Forward Underlying risk Futures 9 Transactions 10 Contracts 11 Total Equity 1,626,138 (334,856 ) — Interest rate 666,231 943,324 — Foreign exchange — — (435,606 ) ) Total ) Statement of Operations location: 6 Net realized gain (loss) on financial futures. 7 Net realized gain (loss) on options transactions. 8 Net realized gain (loss) on forward foreign currency exchange contracts. 9 Net unrealized appreciation (depreciation) on financial futures. 10 Net unrealized appreciation (depreciation) on options transactions. 11 Net unrealized appreciation (depreciation) on forward foreign currency exchange contracts. Financial Futures: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including equity price risk and interest rate risk, as a result of changes in value of underlying financial instruments. The fund invests in financial futures in order to manage its exposure to or protect against changes in the market. A financial futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a counterparty, which consist of cash or cash equivalents.The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change.Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or The Fund 77 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) loss which is reflected in the Statement of Operations.There is minimal counterparty credit risk to the fund with financial futures since they are exchange traded, and the exchange’s clearinghouse guarantees the financial futures against default. Financial futures open at April 30, 2013 are set forth in the Statement of Financial Futures. Options Transactions: The fund purchases and writes (sells) put and call options to hedge against changes in interest rates, the values of equities, or as a substitute for an investment. The fund is subject to market risk and interest rate risk in the course of pursuing its investment objectives through its investments in options contracts. A call option gives the purchaser of the option the right (but not the obligation) to buy, and obligates the writer to sell, the underlying security or securities at the exercise price at any time during the option period, or at a specified date. Conversely, a put option gives the purchaser of the option the right (but not the obligation) to sell, and obligates the writer to buy the underlying security or securities at the exercise price at any time during the option period, or at a specified date. As a writer of call options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument decreases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss if the price of the financial instrument increases between those dates. As a writer of put options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument increases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss if the price of the financial instrument decreases between those dates. 78 As a writer of an option, the fund has no control over whether the underlying securities may be sold (call) or purchased (put) and as a result bears the market risk of an unfavorable change in the price of the security underlying the written option.There is a risk of loss from a change in value of such options which may exceed the related premiums received. The Statement of Operations reflects the following: any unrealized gains or losses which occurred during the period as well as any realized gains or losses which occurred upon the expiration or closing of the option transaction. The following summarizes the fund’s call/put options written during the period ended April 30, 2013: Options Terminated Number of Premiums Net Realized Options Written: Contracts Received ($) Cost ($) (Loss) ($) Contracts outstanding October 31, 2012 1,290 228,996 Contracts written 3,760 644,209 Contracts terminated: Contracts closed 3,400 551,194 1,938,896 (1,387,702 ) Contracts Outstanding April 30, 2013 Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy.When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future.With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates.With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract increases between those dates.Any realized or unrealized The Fund 79 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) gains or losses which occurred during the period are reflected in the Statement of Operations.The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments.The fund is also exposed to credit risk associated with counterparty nonper-formance on these forward contracts, which is typically limited to the unrealized gain on each open contract.The following summarizes open forward contracts at April 30, 2013. Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: Australian Dollar, Expiring: 5/3/2013 a 392,794 407,739 407,209 (530 ) 6/19/2013 b 991,200 1,023,068 1,023,661 593 6/19/2013 c 9,050,305 9,206,568 9,346,698 140,130 6/19/2013 d 495,600 511,107 511,831 724 6/19/2013 e 247,800 255,598 255,915 317 6/19/2013 f 4,604,631 4,691,636 4,755,430 63,794 6/19/2013 g 15,000,942 15,376,455 15,492,215 115,760 6/19/2013 h 2,836,810 2,909,750 2,929,714 19,964 British Pound, Expiring: 5/3/2013 a 541,013 842,032 840,382 (1,650 ) 6/19/2013 b 381,000 583,498 591,639 8,141 6/19/2013 d 177,800 271,978 276,098 4,120 6/19/2013 f 939,800 1,437,753 1,459,377 21,624 6/19/2013 g 533,400 816,737 828,295 11,558 6/19/2013 h 508,000 775,355 788,853 13,498 Canadian Dollar, Expiring: 5/3/2013 a 411,604 409,210 408,560 (650 ) 6/19/2013 b 453,750 445,946 449,856 3,910 6/19/2013 c 7,030,162 6,826,295 6,969,827 143,532 6/19/2013 d 211,750 208,067 209,933 1,866 6/19/2013 e 4,533,139 4,408,913 4,494,234 85,321 6/19/2013 f 14,334,530 13,967,027 14,211,506 244,479 6/19/2013 g 2,684,250 2,631,494 2,661,213 29,719 6/19/2013 h 11,145,095 10,904,334 11,049,444 145,110 6/19/2013 i 5,204,700 5,116,585 5,160,031 43,446 6/19/2013 j 5,428,031 5,302,989 5,381,446 78,457 Danish Krone, Expiring 5/3/2013 a 339,242 59,990 59,925 (65 ) 80 Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases (continued): Euro, Expiring: 5/3/2013 a 178,081 234,782 234,524 (258 ) 5/6/2013 a 549,086 723,915 723,119 (796 ) 5//9/2013 a 7,152 9,428 9,418 (10 ) 6/19/2013 b 1,645,780 2,132,768 2,168,144 35,376 6/19/2013 c 2,678,160 3,450,852 3,528,197 77,345 6/19/2013 d 858,540 1,116,872 1,131,037 14,165 6/19/2013 e 531,820 692,801 700,617 7,816 6/19/2013 f 720,280 939,526 948,894 9,368 6/19/2013 g 794,620 1,033,525 1,046,829 13,304 6/19/2013 h 4,047,900 5,225,339 5,332,686 107,347 6/19/2013 k 639,900 821,559 843,002 21,443 Hong Kong Dollar, Expiring 5/3/2013 a 528,438 68,092 68,096 4 Israeli Shekel, Expiring 5/2/2013 a 126,806 35,386 35,371 (15 ) Japanese Yen, Expiring: 5/7/2013 a 93,318,142 957,993 957,256 (737 ) 6/19/2013 b 37,383,360 396,502 383,578 (12,924 ) 6/19/2013 c 23,392,600 238,904 240,024 1,120 6/19/2013 d 949,073,664 9,892,968 9,738,126 (154,842 ) 6/19/2013 e 11,682,300 123,900 119,868 (4,032 ) 6/19/2013 f 112,262,080 1,155,543 1,151,883 (3,660 ) 6/19/2013 g 91,121,940 966,063 934,972 (31,091 ) 6/19/2013 h 109,883,620 1,139,704 1,127,479 (12,225 ) 6/19/2013 i 58,481,500 598,786 600,059 1,273 New Zealand Dollar, Expiring: 6/19/2013 h 285,750 243,721 244,119 398 6/19/2013 b 5,856,795 4,799,663 5,002,562 202,899 6/19/2013 c 1,466,150 1,240,115 1,252,307 12,192 6/19/2013 d 1,501,650 1,261,013 1,282,629 21,616 6/19/2013 e 127,550 105,509 108,946 3,437 6/19/2013 f 3,270,280 2,754,891 2,793,299 38,408 6/19/2013 g 10,226,282 8,436,918 8,734,745 297,827 6/19/2013 h 8,423,533 7,077,014 7,194,933 117,919 6/19/2013 i 4,548,037 3,830,709 3,884,691 53,982 The Fund 81 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases (continued): Norwegian Krone, Expiring: 5/6/2013 a 178,398 30,988 30,937 (51 ) 6/19/2013 d 3,234,300 546,978 559,798 12,820 6/19/2013 h 8,721,829 1,470,902 1,509,589 38,687 6/19/2013 i 9,605,871 1,620,530 1,662,601 42,071 Singapore Dollar, Expiring: 5/6/2013 a 123,259 100,076 100,072 (4 ) Swedish Krona, Expiring: 5/6/2013 a 483,541 74,700 74,608 (92 ) 6/19/2013 b 58,931,052 9,236,913 9,082,539 (154,374 ) 6/19/2013 c 57,419,157 8,940,379 8,849,523 (90,856 ) 6/19/2013 d 6,277,600 975,275 967,513 (7,762 ) 6/19/2013 e 43,987,568 6,846,310 6,779,427 (66,883 ) 6/19/2013 f 44,789,174 6,968,886 6,902,972 (65,914 ) 6/19/2013 h 32,870,132 5,116,154 5,065,992 (50,162 ) 6/19/2013 i 27,436,670 4,212,878 4,228,579 15,701 Swiss Franc, Expiring: 5/6/2013 a 266,457 286,836 286,574 (262 ) 6/19/2013 b 279,840 296,430 301,107 4,677 6/19/2013 d 174,900 185,050 188,192 3,142 6/19/2013 e 87,450 92,687 94,096 1,409 6/19/2013 f 139,920 148,252 150,554 2,302 6/19/2013 g 682,110 722,188 733,949 11,761 6/19/2013 h 384,780 408,356 414,022 5,666 Sales: Proceeds ($) Australian Dollar, Expiring: 6/19/2013 b 1,649,220 1,711,122 1,703,231 7,891 6/19/2013 c 1,934,355 1,989,481 1,997,704 (8,223 ) 6/19/2013 d 2,379,350 2,445,053 2,457,272 (12,219 ) 6/19/2013 e 75,350 78,108 77,818 290 6/19/2013 f 6,621,855 6,849,841 6,838,717 11,124 6/19/2013 g 2,698,230 2,796,910 2,786,596 10,314 6/19/2013 h 25,413,046 26,180,057 26,245,310 (65,253 ) 6/19/2013 i 8,043,724 8,287,007 8,307,152 (20,145 ) British Pound, Expiring: 6/19/2013 b 6,073,511 9,051,586 9,431,308 (379,722 ) 6/19/2013 c 5,842,872 8,716,165 9,073,158 (356,993 ) 6/19/2013 d 1,772,700 2,746,110 2,752,754 (6,644 ) 6/19/2013 e 156,350 237,652 242,790 (5,138 ) 6/19/2013 f 377,360 573,941 585,987 (12,046 ) 6/19/2013 g 1,219,530 1,851,050 1,893,759 (42,709 ) 6/19/2013 h 7,164,414 10,726,427 11,125,327 (398,900 ) 6/19/2013 i i 20,366,614 30,509,298 31,626,487 (1,117,189 ) 82 Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Proceeds ($) Value ($) (Depreciation) ($) Sales (continued): Canadian Dollar, Expiring: 6/19/2013 c 852,900 830,421 845,580 (15,159 ) 6/19/2013 f 3,411,600 3,320,938 3,382,320 (61,382 ) 6/19/2013 h 2,132,250 2,074,438 2,113,950 (39,512 ) 6/19/2013 i 2,132,250 2,073,649 2,113,950 (40,301 ) Euro, Expiring: 6/19/2013 c 308,700 403,942 406,680 (2,738 ) 6/19/2013 d 4,618,201 6,022,358 6,083,999 (61,641 ) 6/19/2013 f 5,362,043 6,993,470 7,063,933 (70,463 ) 6/19/2013 g 5,123,020 6,663,563 6,749,045 (85,482 ) 6/19/2013 h 5,065,830 6,572,855 6,673,703 (100,848 ) 6/19/2013 i 16,129,266 20,870,125 21,248,627 (378,502 ) Japanese Yen, Expiring 6/19/2013 h 588,685,000 6,049,441 6,040,299 9,142 New Zealand Dollar, Expiring: 6/19/2013 b 961,600 785,434 821,348 (35,914 ) 6/19/2013 c 721,200 587,761 616,011 (28,250 ) 6/19/2013 d 480,800 391,775 410,674 (18,899 ) 6/19/2013 e 240,400 196,450 205,337 (8,887 ) 6/19/2013 g 961,600 783,242 821,348 (38,106 ) 6/19/2013 h 721,200 587,756 616,011 (28,255 ) Norwegian Krone, Expiring: 6/19/2013 b 17,904,690 3,084,469 3,098,975 (14,506 ) 6/19/2013 c 18,880,260 3,246,208 3,267,828 (21,620 ) 6/19/2013 d 11,606,390 2,006,191 2,008,854 (2,663 ) 6/19/2013 e 7,132,130 1,234,795 1,234,442 353 6/19/2013 f 11,796,570 2,039,844 2,041,771 (1,927 ) 6/19/2013 g 19,065,180 3,260,093 3,299,835 (39,742 ) 6/19/2013 h 33,872,920 5,848,908 5,862,784 (13,876 ) 6/19/2013 k 4,792,500 820,763 829,494 (8,731 ) Swedish Krona, Expiring: 6/19/2013 b 5,520,000 854,096 850,750 3,346 6/19/2013 c 4,140,000 640,381 638,063 2,318 6/19/2013 d 2,760,000 427,231 425,375 1,856 6/19/2013 e 1,380,000 213,682 212,688 994 6/19/2013 g 5,520,000 854,225 850,750 3,475 6/19/2013 h 4,140,000 640,743 638,063 2,680 The Fund 83 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Proceeds ($) Value ($) (Depreciation) ($) Sales (continued): Swiss Franc, Expiring: 6/19/2013 d 2,813,895 2,960,499 3,027,745 (67,246 ) 6/19/2013 e 796,525 843,705 857,059 (13,354 ) Gross Unrealized Appreciation Gross Unrealized Depreciation ) Counterparties: a Deutsche Bank b Bank of America c BNP Paribas d Citigroup e Goldman Sachs f HSBC g Standard Chartered Bank h UBS i Credit Suisse First Boston j Royal Bank of Canada k Skandinaviska Enskilda Banken The following summarizes the average market value of derivatives outstanding during the period ended April 30, 2013: Average Market Value ($) Interest rate financial futures 144,719,663 Equity financial futures 67,846,402 Equity options contracts 596,722 Interest rate options contracts 4,707,453 Forward contracts 310,425,401 At April 30, 2013, accumulated net unrealized appreciation on investments was $14,261,304, consisting of $21,013,654 gross unrealized appreciation and $6,752,350 gross unrealized depreciation. At April 30, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). 84 NOTE 5—Subsequent Event: On June 18, 2013, the Board authorized the fund to offer Class Y shares, as a new class of shares, to certain investors, including certain institutional investors. Effective on or about July 1, 2013, ClassY shares will be offered at net asset value and will not be subject to certain fees, including Distribution Plan and Shareholder Services Plan fees. NOTE 6—Other: The sales charge may be reduced or waived for certain purchases of Class A shares. Effective April 1, 2013, pursuant to new/modified front-end sales charge waivers, Class A shares of the fund may be purchased at net asset value without payment of a sales charge by (a) investors who participate in a self-directed investment brokerage account program offered by financial intermediaries that have entered into an agreement with the fund’s Distributor (financial intermediaries offering self-directed investment brokerage accounts may or may not charge their customers a transaction fee) and (b) investors who purchase Class A shares directly through the fund’s Distributor, and either (i) have, or whose spouse or minor children have, beneficially owned shares and continuously maintained an open account with the Distributor in a Dreyfus-managed fund since on or before February 28, 2006, or (ii) such purchase is for a self-directed investment account that may or may not be subject to a transaction fee. The Fund 85 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AND SUB-INVESTMENT ADVISORY AGREEMENTS (Unaudited) At a meeting of the fund’s Board of Directors held on March 4-5, 2013, the Board considered the renewal of the fund’s Management Agreement, pursuant to which Dreyfus provides the fund with investment advisory and administrative services (the “Agreement”), and the Sub-Investment Advisory Agreement (together, the “Agreements”), pursuant to which Mellon Capital Management Corporation (the “Sub-Adviser”) provides day-to-day management of the fund’s investments. The Board members, none of whom are “interested persons” (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from representatives of Dreyfus and the Sub-Adviser. In considering the renewal of the Agreements, the Board considered all factors that it believed to be relevant, including those discussed below.The Board did not identify any one factor as dispositive, and each Board member may have attributed different weights to the factors considered. Analysis of Nature, Extent, and Quality of Services Provided to the Fund. The Board considered information provided to them at the meeting and in previous presentations from Dreyfus representatives regarding the nature, extent, and quality of the services provided to funds in the Dreyfus fund complex. Dreyfus provided the number of open accounts in the fund, the fund’s asset size and the allocation of fund assets among distribution channels. Dreyfus also had previously provided information regarding the diverse intermediary relationships and distribution channels of funds in the Dreyfus fund complex (such as retail direct or intermediary, in which intermediaries typically are paid by the fund and/or Dreyfus) and Dreyfus’ corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each intermediary or distribution channel, as applicable to the fund. The Board also considered research support available to, and portfolio management capabilities of, the fund’s portfolio management personnel and that Dreyfus also provides oversight of day-to-day fund operations, 86 including fund accounting and administration and assistance in meeting legal and regulatory requirements.The Board also considered Dreyfus’ extensive administrative, accounting, and compliance infrastructures, as well as Dreyfus’ supervisory activities over the Sub-Adviser.The Board also considered portfolio management’s brokerage policies and practices (including policies and practices regarding soft dollars) and the standards applied in seeking best execution. Comparative Analysis of the Fund’s Performance and Management Fee and Expense Ratio. The Board reviewed reports prepared by Lipper, Inc. (“Lipper”), an independent provider of investment company data, which included information comparing (1) the fund’s performance with the performance of a group of comparable funds (the “Performance Group”) and with a broader group of funds (the “Performance Universe”), all for various periods ended December 31, 2012, and (2) the fund’s actual and contractual management fees and total expenses with those of a group of comparable funds (the “Expense Group”) and with a broader group of funds (the “Expense Universe”), the information for which was derived in part from fund financial statements available to Lipper as of the date of its analysis. Dreyfus previously had furnished the Board with a description of the methodology Lipper used to select the Performance Group and Performance Universe and the Expense Group and Expense Universe. Dreyfus representatives stated that the usefulness of performance comparisons may be affected by a number of factors, including different investment limitations that may be applicable to the fund and comparison funds.The Board discussed the results of the comparisons and noted that the fund’s total return performance was variously above and below the Performance Group and Performance Universe medians. Dreyfus also provided a comparison of the fund’s calendar year total returns to the returns of the fund’s benchmark index and noted that the fund’s performance was above the index’s performance in three of the six years. The Fund 87 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AND SUB-INVESTMENT ADVISORY AGREEMENTS (Unaudited) (continued) The Board also reviewed the range of actual and contractual management fees and total expenses of the Expense Group and Expense Universe funds and discussed the results of the comparisons.The Board noted that the fund’s contractual management fee was above the Expense Group median, and the fund’s actual management fee and total expenses were above the Expense Group and Expense Universe medians. Dreyfus representatives noted that Dreyfus has contractually agreed to waive receipt of its fees and/or assume the expenses of the fund, until March 1, 2014, so that direct expenses of none of the classes (excluding Rule 12b-1 fees, shareholder services fees, taxes, interest expense, brokerage commissions, commitment fees on borrowings and extraordinary expenses) exceed 1.25% of the value of the fund’s average daily net assets. Dreyfus representatives reviewed with the Board the management or investment advisory fees (1) paid by funds advised or administered by Dreyfus that are in the same Lipper category as the fund and (2) paid to Dreyfus or the Sub-Adviser or its affiliates for advising any separate accounts and/or other types of client portfolios that are considered to have similar investment strategies and policies as the fund (the “Similar Clients”), and explained the nature of the Similar Clients.They discussed differences in fees paid and the relationship of the fees paid in light of any differences in the services provided and other relevant factors.The Board considered the relevance of the fee information provided for the Similar Clients to evaluate the appropriateness and reasonableness of the fund’s management fee. The Board considered the fee to the Sub-Adviser in relation to the fee paid to Dreyfus by the fund and the respective services provided by the Sub-Adviser and Dreyfus.The Board also noted the Sub-Adviser’s fee is paid by Dreyfus (out of its fee from the fund) and not the fund. Analysis of Profitability and Economies of Scale. Dreyfus representatives reviewed the expenses allocated and profit received by Dreyfus and the resulting profitability percentage for managing the fund and the aggre- 88 gate profitability percentage to Dreyfus of managing the funds in the Dreyfus fund complex, and the method used to determine the expenses and profit.The Board concluded that the profitability results were not unreasonable, given the services rendered and service levels provided by Dreyfus.The Board also noted the expense limitation arrangement and its effect on Dreyfus’ profitability. The Board also had been provided with information prepared by an independent consulting firm regarding Dreyfus’ approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus fund complex.The consulting firm also had analyzed where any economies of scale might emerge in connection with the management of a fund. The Board’s counsel stated that the Board should consider the profitability analysis (1) as part of the evaluation of whether the fees under the Agreements bear a reasonable relationship to the mix of services provided by Dreyfus and the Sub-Adviser, including the nature, extent and quality of such services, and (2) in light of the relevant circumstances for the fund and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund shareholders. Since Dreyfus, and not the fund, pays the Sub-Adviser pursuant to the Sub-Investment Advisory Agreement, the Board did not consider the Sub-Adviser’s profitability to be relevant to its deliberations. Dreyfus representatives also noted that, as a result of shared and allocated costs among funds in the Dreyfus fund complex, the extent of economies of scale could depend substantially on the level of assets in the complex as a whole, so that increases and decreases in complex-wide assets can affect potential economies of scale in a manner that is disproportionate to, or even in the opposite direction from, changes in the fund’s asset level.The Board also considered potential benefits to Dreyfus and the Sub-Adviser from acting as investment adviser and sub-investment adviser, respectively, and noted that there were no soft dollar arrangements in effect for trading the fund’s investments. The Fund 89 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AND SUB-INVESTMENT ADVISORY AGREEMENTS (Unaudited) (continued) At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to the renewal of the Agreements. Based on the discussions and considerations as described above, the Board concluded and determined as follows. The Board concluded that the nature, extent and quality of the services provided by Dreyfus and the Sub-Adviser are adequate and appropriate. The Board generally was satisfied with the fund’s overall performance. The Board concluded that the fees paid to Dreyfus and the Sub- Adviser were reasonable in light of the considerations described above. The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the management of the fund had been adequately considered by Dreyfus in connection with the fee rate charged to the fund pursuant to the Agreement and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. In evaluating the Agreements, the Board considered these conclusions and determinations and also relied on its previous knowledge, gained through meetings and other interactions with Dreyfus and its affiliates and the Sub-Adviser, of the fund and the services provided to the fund by Dreyfus and the Sub-Adviser.The Board also relied on information received on a routine and regular basis throughout the year relating to the operations of the fund and the investment management and other services provided under the Agreements, including information on the investment performance of the fund in comparison to similar mutual 90 funds and benchmark performance indices; general market outlook as applicable to the fund; and compliance reports. In addition, it should be noted that the Board’s consideration of the contractual fee arrangements for this fund had the benefit of a number of years of reviews of prior or similar agreements during which lengthy discussions took place between the Board and Dreyfus representatives. Certain aspects of the arrangements may receive greater scrutiny in some years than in others, and the Board’s conclusions may be based, in part, on their consideration of the same or similar arrangements in prior years.The Board determined that renewal of the Agreements was in the best interests of the fund and its shareholders. The Fund 91 NOTES For More Information Telephone Call your financial representative or 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SEC’s website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-DREYFUS. Item 2. Code of Ethics. Not applicable. Item 3. Audit Committee Financial Expert. Not applicable. Item 4. Principal Accountant Fees and Services. Not applicable. Item 5. Audit Committee of Listed Registrants. Not applicable. Item 6. Investments. (a) Not applicable. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End ManagementInvestment Companies. Not applicable. Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable. Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies andAffiliated Purchasers. Not applicable. [CLOSED END FUNDS ONLY] Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures applicable to Item 10. Item 11. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-CSR is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-CSR is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 12. Exhibits. (a)(1) Not applicable. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (a)(3) Not applicable. (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Advantage Funds, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: June 17, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: June 17, 2013 By: /s/ James Windels James Windels, Treasurer Date: June 17, 2013 EXHIBIT INDEX (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. (EX-99.906CERT)
